Exhibit 10.5


EXECUTION VERSION




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$105,500,000 CREDIT FACILITY


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 30, 2011


by and among


INTERNATIONAL TEXTILE GROUP, INC.,
BURLINGTON INDUSTRIES LLC,
CARLISLE FINISHING LLC,
CONE DENIM LLC,
CONE JACQUARDS LLC,
SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC. and
NARRICOT INDUSTRIES LLC,
as the Borrowers,


THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,


GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender, as L/C Issuer, Swingline Lender, Co-Collateral Agent
and as the Agent for all Lenders,


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


GE CAPITAL MARKETS, INC. and TD BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,


TD BANK, N.A.,
as Syndication Agent,


and


BANK OF AMERICA, N.A.,
as Co-Collateral Agent.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I - THE CREDITS
2
1.1
Amounts and Terms of Commitments
2
1.2
Notes
11
1.3
Interest
12
1.4
Loan Accounts
13
1.5
Procedure for Revolving Credit Borrowing
14
1.6
Conversion and Continuation Elections
14
1.7
Optional Prepayments
15
1.8
Mandatory Prepayments of Loans and Commitment Reductions
16
1.9
Fees
19
1.10
Payments by the Borrowers
21
1.11
Payments by the Lenders to the Agent; Settlement
22
1.12
Eligible Accounts.
26
1.13
Eligible Inventory.
28
1.14
Borrower Representative
29
ARTICLE II - CONDITIONS PRECEDENT
29
2.1
Conditions of Initial Loans
29
2.2
Conditions to All Borrowings
30
ARTICLE III - REPRESENTATIONS AND WARRANTIES
31
3.1
Corporate Existence and Power
31
3.2
Corporate Authorization; No Contravention
32
3.3
Governmental Authorization
32
3.4
Binding Effect
33
3.5
Litigation
33
3.6
No Default
33
3.7
ERISA Compliance
33
3.8
Use of Proceeds; Margin Regulations
34
3.9
Title to Properties
34
3.10
Taxes
34
3.11
Financial Condition
35
3.12
Environmental Matters
35
3.13
Regulated Entities
36
3.14
Solvency
36
3.15
Labor Relations
36
3.16
Intellectual Property
37
3.17
Subsidiaries
37
3.18
Brokers’ Fees; Transaction Fees
37
3.19
Insurance
37
3.20
Full Disclosure
37
3.21
Foreign Assets Control Regulations and Anti-Money Laundering.
38

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV - AFFIRMATIVE COVENANTS
38
4.1
Financial Statements
38
4.2
Certificates; Other Information
39
4.3
Notices
42
4.4
Preservation of Corporate Existence, Etc
43
4.5
Maintenance of Property
44
4.6
Insurance
44
4.7
Payment of Obligations
45
4.8
Compliance with Laws
45
4.9
Inspection of Property and Books and Records
46
4.10
Use of Proceeds
46
4.11
Cash Management Systems
47
4.12
Landlord Agreements
47
4.13
Further Assurances; Limitation on Guarantees and Liens
47
4.14
Lender Conference Calls
48
ARTICLE V - NEGATIVE COVENANTS
48
5.1
Limitation on Liens
49
5.2
Disposition of Assets
51
5.3
Consolidations and Mergers
53
5.4
Loans and Investments
53
5.5
Limitation on Indebtedness
54
5.6
Transactions with Affiliates
56
5.7
Management Fees and Compensation
56
5.8
Use of Proceeds
57
5.9
Contingent Obligations
57
5.10
Compliance with ERISA
58
5.11
Restricted Payments
58
5.12
Change in Business
59
5.13
Amendment to Organization Documents
59
5.14
Accounting Changes
59
5.15
Amendments to Subordinated Indebtedness and WLR Subordinated Indebtedness
59
5.16
No Negative Pledges
59
5.17
OFAC
60
5.18
Press Release and Related Matters
60
5.19
Sale-Leasebacks; Synthetic Leases; Factoring; etc
60
5.20
Hazardous Materials
61
5.21
Food Security Act
61
ARTICLE VI - FINANCIAL COVENANTS
62
6.1
Fixed Charge Coverage Ratio.
62
ARTICLE VII - EVENTS OF DEFAULT
62
7.1
Event of Default
62
7.2
Remedies
65
7.3
Rights Not Exclusive
66

 
 
ii

--------------------------------------------------------------------------------

 
 
7.4
Cash Collateral for Letters of Credit
66
ARTICLE VIII - THE AGENT
66
8.1
Appointment and Duties.
66
8.2
Binding Effect
68
8.3
Use of Discretion.
68
8.4
Delegation of Rights and Duties
69
8.5
Reliance and Liability.
69
8.6
Agent Individually
70
8.7
Lender Credit Decision
71
8.8
Expenses; Indemnities.
71
8.9
Resignation of Agent, Collateral Agent or L/C Issuer.
72
8.10
Release of Collateral or Guarantors
73
8.11
Additional Secured Parties
73
ARTICLE IX - MISCELLANEOUS
74
9.1
Amendments and Waivers
74
9.2
Notices
76
9.3
Electronic Transmissions
77
9.4
No Waiver; Cumulative Remedies
78
9.5
Costs and Expenses
78
9.6
Indemnity
79
9.7
Marshaling; Payments Set Aside
80
9.8
Successors and Assigns
80
9.9
Assignments and Participations; Binding Effect
80
9.10
Confidentiality.
83
9.11
Set-off; Sharing of Payments
84
9.12
Counterparts
85
9.13
Severability; Facsimile Signature
85
9.14
Captions
85
9.15
Independence of Provisions
85
9.16
Interpretation
85
9.17
No Third Parties Benefited
85
9.18
Governing Law and Jurisdiction
86
9.19
Waiver of Jury Trial
86
9.20
Entire Agreement; Release; Survival
86
9.21
Patriot Act
87
9.22
Replacement of Lender
87
9.23
Joint and Several
88
9.24
Lender-Creditor Relationship
88
9.25
Judgment Currency
88
9.26
Original Credit Agreement Superseded
88
ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY
89
10.1
Taxes
89
10.2
Illegality
92
10.3
Increased Costs and Reduction of Return
92

 
 
iii

--------------------------------------------------------------------------------

 
 
10.4
Funding Losses
93
10.5
Inability to Determine Rates
94
10.6
Reserves on LIBOR Rate Loans
94
10.7
Certificates of Lenders
95
10.8
Survival
95
ARTICLE XI - DEFINITIONS
95
11.1
Defined Terms
95
11.2
Other Interpretive Provisions.
126
11.3
Accounting Terms and Principles
128
11.4
Payments
128













 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Schedule 1.1(a)
Term Loan Commitments
Schedule 1.1(b)
Revolving Loan Commitments
Schedule 1.1(c)
Letters of Credit
Schedule 1.8(a)
Scheduled Term Loan Payments
Schedule 1.12
Eligible Accounts
Schedule 3.2
Capitalization
Schedule 3.5
Litigation
Schedule 3.7
ERISA
Schedule 3.10
Tax Matters
Schedule 3.12
Environmental
Schedule 3.15
Labor Relations
Schedule 5.1
Liens
Schedule 5.2
Other Dispositions
Schedule 5.4
Investments
Schedule 5.5
Indebtedness
Schedule 5.6
Transactions with Affiliates
Schedule 5.9
Contingent Obligations
Schedule 5.16
Negative Pledges
Schedule 11.1(a)
Prior Indebtedness

 
EXHIBITS
 
Exhibit 1.1(c)
Form of L/C Request
Exhibit 1.1(d)
Form of Swing Loan Request
Exhibit 1.6
Form of Notice of Conversion/Continuation
Exhibit 2.1
Closing Checklist
Exhibit 4.2(b)
Compliance Certificate
Exhibit 11.1(a)
Form of Assignment
Exhibit 11.1(b)
Borrowing Base Certificate
Exhibit 11.1(c)
Notice of Borrowing
Exhibit 11.1(d)
Form of Revolving Note
Exhibit 11.1(e)
Form of Swing Line Note
Exhibit 11.1(f)
Form of Term Note



 
v

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of March 30, 2011, by and among
International Textile Group, Inc., a Delaware corporation (“ITG”), Burlington
Industries LLC, a Delaware limited liability company (“Burlington”), Carlisle
Finishing LLC, a Delaware limited liability company (“Carlisle”), Cone Denim
LLC, a Delaware limited liability company (“Denim”), Cone Jacquards LLC, a
Delaware limited liability company (“Jacquards”), Safety Components Fabric
Technologies, Inc., a Delaware corporation (“SCFTI”), Narricot Industries LLC, a
Delaware limited liability company (“Narricot”) (ITG, Burlington, Carlisle,
Denim, Jacquards, SCFTI and Narricot are sometimes referred to herein together
as the “Borrowers” and individually as a “Borrower”), the other Persons party
hereto that are designated as a “Credit Party”, GE Capital Markets, Inc. and TD
Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners, TD Bank, N.A., as
Syndication Agent, Bank of America, N.A., as Co-Collateral Agent, General
Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), as the Agent for the several financial institutions
from time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender (including as Swingline
Lender) and L/C Issuer, and such Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, Agent and certain Lenders are parties to that certain
Credit Agreement dated as of the Original Closing Date (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Original Credit Agreement”);
 
WHEREAS, the Borrowers, Agent and the Lenders desire to amend and restate the
Original Credit Agreement, subject to the terms and conditions set forth herein
to, among other things, provide for a revolving credit facility (including a
letter of credit subfacility) and a term loan upon and subject to the terms and
conditions set forth in this Agreement to (a) refinance Prior
Indebtedness, provide for working capital, capital expenditures and other
general corporate purposes of the Borrowers and (b) fund certain fees and
expenses associated with the funding of the Loans;
 
WHEREAS, on the Original Closing Date (or subsequent thereto (but prior to the
Closing Date) pursuant to a joinder or similar agreement), each Borrower agreed
to secure all of its Obligations (as defined in the Original Credit Agreement)
by granting to the Agent, for the benefit of the Secured Parties, a security
interest in and lien upon substantially all of its personal and real property in
accordance with and subject to the limitations set forth in the Loan Documents
(as defined in the Original Credit Agreement);
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, on the Original Closing Date (or subsequent thereto (but prior to the
Closing Date) pursuant to a joinder or similar agreement), subject to the terms
set forth in the Original Credit Agreement, each Credit Party agreed to
guarantee all of the Obligations (as defined in the Original Credit Agreement)
of Borrowers and to grant to Agent, for the benefit of Agent, Lenders and L/C
Issuers, a security interest in and lien upon substantially all of its personal
and real property; and
 
WHEREAS, each Credit Party desires to reaffirm (i) its Obligations (as defined
in the Original Credit Agreement) arising under the Original Credit Agreement
and the other Loan Documents (as defined in the Original Credit Agreement) and
(ii) its prior grant of security interests to secure any and all Obligations (as
defined in the Original Credit Agreement), in each case, as continued hereunder
and the other Loan Documents, subject to any releases of Collateral which have
occurred from and after the Original Closing Date but prior to the Closing Date
in accordance with the terms of the Original Credit Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
 
ARTICLE I - THE CREDITS
 
1.1           Amounts and Terms of Commitments.
 
(a)           The Term Loan.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Lender with a Term Loan Commitment severally and not jointly agrees
to lend, on the Closing Date, to the Borrowers the amount set forth opposite
such Lender’s name in Schedule 1.1(a) under the heading “Term Loan Commitments”
(such amount being referred to herein as such Lender’s “Term Loan Commitment”).
Amounts borrowed under this subsection 1.1(a)(i) are referred to as the “Term
Loan.”
 
(ii)           Amounts borrowed as a Term Loan which are repaid or prepaid may
not be reborrowed.
 
(b)           The Revolving Credit.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
any of the Borrowers (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitment” (such amount as the same may be reduced or
increased from time to time as a result of one or more assignments pursuant to
Section 9.9 or as a result of a Commitment Increase in accordance with Section
1.1(b)(iv), being referred to herein as such Lender’s “Revolving Loan
Commitment”); provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all outstanding Revolving
Loans shall not exceed the Maximum Revolving Loan Balance.  Subject to the other
terms and conditions hereof, amounts borrowed under this subsection 1.1(b) may
be repaid and reborrowed from time to time.  On the Closing Date, the
outstanding principal balance of the “Revolving Loans” made under the Original
Credit Agreement equals $38,576,628.93, which amount shall remain outstanding
Obligations of the Borrowers and shall be deemed to be outstanding Revolving
Loans hereunder.  The “Maximum Revolving Loan Balance” from time to time will be
the lesser of:
 
 
2

--------------------------------------------------------------------------------

 
 
(A)           the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or
 
(B)           the Aggregate Revolving Loan Commitment then in effect;
 
less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans plus (z) such Reserves as may be
imposed by the Agent in accordance with the terms of this Agreement.
 
(ii)           If at any time the then outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance then the Borrowers
shall immediately prepay outstanding Revolving Loans in an amount sufficient to
eliminate such excess; provided that if such excess results from fluctuations in
foreign currency exchange rates relating to any outstanding Letter of Credit
which is denominated in a currency other than Dollars (a “Currency
Overadvance”), such excess must be prepaid within five (5) Business Days.
 
(iii)           If the Borrower Representative requests that Revolving Lenders
make, or permit to remain outstanding Revolving Loans in excess of the Borrowing
Base (any such excess Revolving Loan is herein referred to as an “Overadvance”),
the Agent and the Collateral Agents may, in their sole discretion, elect to
make, or permit to remain outstanding such Overadvance; provided, however, that
the Agent and the Collateral Agents may not cause Revolving Lenders to make, or
permit to remain outstanding, (x) aggregate Revolving Loans in excess of the
Aggregate Revolving Loan Commitment less the sum of outstanding Swing Loans plus
the aggregate amount of Letter of Credit Obligations or (y) an Overadvance in an
aggregate amount in excess of 5% of the Aggregate Revolving Loan Commitment.  If
an Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Overadvance based upon their Commitment Percentage
of the Aggregate Revolving Loan Commitment in accordance with the terms of this
Agreement.  If an Overadvance remains outstanding for more than ninety (90) days
during any three hundred sixty (360) day period, Revolving Loans must be repaid
immediately in an amount sufficient to eliminate all of such
Overadvance.  Furthermore, the Majority Revolving Lenders may prospectively
revoke the Agent’s and the Collateral Agents’ ability to make or permit
Overadvances by written notice to the Agent or the Collateral Agents, as
applicable.  All Overadvances shall constitute Base Rate Loans and shall bear
interest at the Base Rate plus the Applicable Margin for Revolving Loans and
shall bear interest at the default rate under Section 1.3(c) only if not repaid
within five (5) Business Days.  The funding or sufferance of any Overadvance
shall not constitute a waiver by the Agent, the Collateral Agents or Lenders of
any Event of Default caused thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)           From time to time after the Closing Date but on or prior to
ninety-one (91) days before the Revolving Termination Date, the Revolving Loan
Commitments may be increased (but in no event in excess of $15,000,000 in the
aggregate for all such increases) (the “Commitment Increase Cap”) such that the
Aggregate Revolving Loan Commitment shall at no time exceed $100,000,000 (any
such increase, a “Commitment Increase”) at the option of the Borrowers pursuant
to delivery of written notice from the Borrowers of a proposed Commitment
Increase (the “Increased Commitment Proposal”) to the Agent if each of the
following conditions have been met:
 
(A)           no Default or Event of Default shall exist on the effective date
of such increase;
 
(B)           no Commitment Increase may be in an amount less than $5,000,000
(or if less, the remaining amount of the Commitment Increase Cap);
 
(C)           the proposed Commitment Increase shall have been consented to in
writing by each existing Lender (if any) who is increasing its Revolving Loan
Commitment;
 
(D)           the proposed Commitment Increase, together with all prior
Commitment Increases (if any), shall not, in the aggregate, exceed the
Commitment Increase Cap;
 
(E)           the terms, including pricing and maturity of the incremental
Revolving Loans shall be the same as those applicable to the existing Revolving
Loans; and
 
(F)           the Agent shall have received (i) joinder agreements for any new
Lenders and (ii) to the extent required by Agent in its sole discretion, (a) a
modification to each existing Mortgage with respect to the Mortgaged Property,
duly executed and acknowledged by each Credit Party that is the owner of or
holder of any interest in the applicable Mortgaged Property (as defined in the
applicable Mortgage) and otherwise in form for recording in the recording office
of the applicable political subdivision where such Mortgaged Property is
situated (each, a “Mortgage Modification”) and (b) a modification endorsement in
respect of each title policy currently applicable to any such existing Mortgage.
 
 
4

--------------------------------------------------------------------------------

 
 
The Increased Commitment Proposal shall be offered first to existing Lenders,
who may accept, but are not obligated to accept, based on their respective
Commitment Percentage of the Commitment Increase.  If the existing Lenders do
not accept the total amount of the Commitment Increase on such pro rata basis,
then existing Lenders may accept, but are not obligated to accept, the remaining
portions on a non-pro rata basis.  To the extent that existing Lenders do not
accept the Commitment Increase, the Increased Commitment Proposal may be offered
to Persons who would otherwise be assignees in accordance with Section 9.9(b)
(each such Person, an “Eligible Assignee”).  The Agent shall have discretion to
adjust the allocation of the proposed additional commitments, as the case may
be, between and among Lenders that accept the Increased Commitment Proposal and
Eligible Assignees that accept the Increased Commitment Proposal.
 
Each of the Borrowers, Lenders and the Agent acknowledges and agrees that each
Commitment Increase meeting the conditions set forth in this Section 1.1(b)(iv)
shall not require the consent of any Lender other than those Lenders, if any,
which have agreed to increase their Revolving Loan Commitments in connection
with such proposed Commitment Increase.  After giving effect to any Commitment
Increase, it may be the case that the outstanding Revolving Loans are not held
pro rata in accordance with the new Revolving Loan Commitments.  In order to
remedy the foregoing, on the effective date of the applicable Commitment
Increase, the Revolving Lenders (including, without limitation, any new Lenders)
shall make advances among themselves so that after giving effect thereto the
Revolving Loans will be held by the Revolving Lenders (including, without
limitation, any new Lenders), pro rata in accordance with the applicable
Commitment Percentages hereunder (after giving effect to the applicable
Commitment Increase).
 
(c)           Letters of Credit.  (i)  Commitment and Conditions.  On the terms
and subject to the conditions contained herein, each L/C Issuer agrees to Issue,
at the request of the Borrower Representative, in accordance with such L/C
Issuer’s usual and customary business practices, and for the account of the
Borrowers (or, as long as the applicable Borrowers remain responsible for the
payment in full of all amounts drawn thereunder and related fees, costs and
expenses, and subject to Section 5.4(a), for the account of any Subsidiary of a
Borrower), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Revolving Termination Date and 7 days prior to the date specified in clause (a)
of the definition of Revolving Termination Date; provided, however, that such
L/C Issuer shall not be under any obligation to Issue any Letter of Credit upon
the occurrence of any of the following, after giving effect to such Issuance:
 
(A)
(i) the aggregate outstanding principal balance of Revolving Loans would exceed
the Maximum Revolving Loan Balance or (ii) the Letter of Credit Obligations for
all Letters of Credit would exceed the US Dollar Equivalent of $17,500,000 (the
“L/C Sublimit”);



 
5

--------------------------------------------------------------------------------

 
 
(B)
the expiration date of such Letter of Credit (i) is not a Business Day, (ii) is
more than one year after the date of issuance thereof or (iii) is later than 7
days prior to the date specified in clause (a) of the definition of Revolving
Termination Date; provided, however, that any Letter of Credit with a term not
exceeding one year may provide for its renewal for additional periods not
exceeding one year as long as (x) the applicable Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor any Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or



(C)
(i) any fee due in connection with, and on or prior to, such Issuance has not
been paid, (ii) such Letter of Credit is requested to be issued in a form that
is not reasonably acceptable to such L/C Issuer or (iii) such L/C Issuer shall
not have received, each in form and substance reasonably acceptable to it and
duly executed by the applicable Borrowers or the Borrower Representative on
their behalf (and, if such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, such Person), the documents that such L/C Issuer
generally uses in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).  Furthermore, GE Capital as an L/C Issuer may elect
only to issue Letters of Credit in its own name and such Letters of Credit may
not be accepted by certain beneficiaries such as insurance
companies.  Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, in the event of any conflict between the terms or
provisions of this Agreement and the terms or provisions of any L/C
Reimbursement Agreement, the terms and provisions of this Agreement shall
control.



For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 2.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Agent or the Majority Revolving Lenders that
any condition precedent contained in Section 2.2 is not satisfied and ending on
the date all such conditions are satisfied or duly waived.


Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, or (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Notice of Issuance.  The Borrower Representative shall give the
relevant L/C Issuer and the Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and the Agent not later than 12:00 noon (New York time) on the third Business
Day prior to the date of such requested Issuance, or such later time as is
agreed by such L/C Issuer.  Such notice may be made in a writing substantially
the form of Exhibit 1.1(c) duly completed or in a writing in any other form
acceptable to such L/C Issuer (an “L/C Request”) or by telephone if confirmed
promptly, but in any event within one Business Day and prior to such Issuance,
with such an L/C Request.
 
(iii)           Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide the Agent (which, after receipt, the Agent shall provide to each
Revolving  Lender), in form and substance satisfactory to the Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by the applicable Borrowers of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment; (B) upon the request of the
Agent (or any Revolving Lender through the Agent), copies of any Letter of
Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement and
such other documents and information as may reasonably be requested by the
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to the Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.
 
(iv)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.
 
(v)           Reimbursement Obligations of the Borrowers.  The Borrowers agree
to pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than the first
Business Day after the applicable Borrowers or the Borrower Representative
receive notice from such L/C Issuer that payment has been made under such Letter
of Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C
Reimbursement Date”) with interest thereon computed as set forth in clause (A)
below.  In the event that any L/C Issuer incurs any L/C Reimbursement Obligation
not repaid by the Borrowers as provided in this clause (v) (or any such payment
by the Borrowers is rescinded or set aside for any reason), such L/C Issuer
shall promptly notify the Agent of such failure (and, upon receipt of such
notice, the Agent shall forward a copy to each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand (which shall be deemed paid in full upon the making
of the Revolving Loans described in subsection (vi) below) by the Borrowers with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and (B)
thereafter until payment in full, at the interest rate applicable during such
period to past due Revolving Loans that are Base Rate Loans.
 
 
7

--------------------------------------------------------------------------------

 
 
(vi)           Reimbursement Obligations of the Revolving Credit Lenders.  Upon
receipt of the notice described in clause (v) above from the Agent, each
Revolving Lender shall pay to the Agent for the account of such L/C Issuer its
Commitment Percentage of such L/C Reimbursement Obligation (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).  By making such payment (other
than during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, which, upon receipt thereof by such L/C Issuer, the Borrowers shall
be deemed to have used in whole to repay such L/C Reimbursement Obligation.  Any
such payment that is not deemed a Revolving Loan shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
related L/C Obligations.  Such participation shall not otherwise be required to
be funded.  Upon receipt by any L/C Issuer of any payment from any Lender
pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all payments received by such L/C Issuer after such payment by such Lender with
respect to such portion.
 
(vii)           Obligations Absolute.  The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of the Agent, any Lender or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this subsection
1.1(c)(vii), constitute a legal or equitable discharge of any obligation of the
Borrowers or any Revolving Lender hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(viii)           Outstanding Letters of Credit.  The parties hereto agree that
(i) the letters of credit issued by Bank of America, N.A. and set forth on
Schedule 1.1(c) shall constitute Letters of Credit hereunder and (ii) any and
all Letters of Credit (as such term is defined in the Original Credit Agreement)
outstanding on the Closing Date shall be deemed to be Letters of Credit issued
under this Agreement.
 
(d)           Swing Loans.  (i)  Availability.   Subject to the terms and
conditions of  this Agreement and in reliance upon the representations and
warranties of the Credit Parties contained herein, the Swingline Lender shall
make Loans (each a “Swing Loan”) available to the Borrowers under the Revolving
Loan Commitments from time to time on any Business Day during the period from
the Closing Date until the Revolving Termination Date in an aggregate principal
amount at any time outstanding not to exceed the Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the aggregate principal amount of
all Revolving Loans would exceed the Maximum Revolving Loan Balance and (y)
during the period commencing on the first Business Day after it receives notice
from the Agent or the Majority Revolving Lenders that one or more of the
conditions precedent contained in Section 2.2 are not satisfied and ending when
such conditions are satisfied or duly waived.  In connection with the making of
any Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived.  Each Swing Loan shall be a Base Rate Loan and
must be repaid in full on the earliest of (A) the funding date of any Borrowing
of Revolving Loans and (B) the Revolving Termination Date.  Within the limits
set forth in the first sentence of this clause (i), amounts of Swing Loans
repaid may be reborrowed under this clause (i).
 
(ii)           Borrowing Procedures.  In order to request a Swing Loan, the
Borrower Representative shall give to the Agent a notice to be received not
later than 2:00 p.m. (New York time) on the day of the proposed Borrowing, which
may be made in a writing substantially in the form of Exhibit 1.1(d) duly
completed (a “Swingline Request”) or by telephone if confirmed promptly but, in
any event, prior to such Borrowing, with such a Swingline Request.  In addition,
if any Notice of Borrowing of Revolving Loans requests a Borrowing of Base Rate
Loans (other than a Borrowing to refinance outstanding Swing Loans), the
Swingline Lender may, notwithstanding anything else to the contrary herein, make
a Swing Loan available to the Borrowers in an aggregate amount not to exceed
such proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan.  The Agent shall promptly notify the Swingline Lender of the details of
any requested Swing Loan.  Upon receipt of such notice and subject to the terms
of this Agreement, the Swingline Lender shall make a Swing Loan available to the
Borrowers by making the proceeds thereof available to the Agent and, in turn,
the Agent shall make such proceeds available to the Borrowers on the date set
forth in the relevant Swingline Request or Notice of Borrowing.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           Refinancing Swing Loans.  The Swingline Lender may (and shall no
less frequently than once each week) or, subject to subsection 1.5(a), the
Borrower Representative, may at any time forward a demand to the Agent (which
the Agent shall, upon receipt, forward to each Revolving Lender) that each
Revolving Lender pay to the Agent, for the account of the Swingline Lender, such
Revolving Lender’s Commitment Percentage of all or a portion of the outstanding
Swing Loans (as such amount may be increased pursuant to subsection
1.11(e)(ii)).  Each Revolving Lender shall pay such Commitment Percentage to the
Agent for the account of the Swingline Lender (A) if the notice or demand
therefor was received by such Lender prior to 12:00 p.m. (New York time) on any
Business Day, on such Business Day and (B) otherwise, on the Business Day
following such receipt.  Payments received by the Agent after 2:00 p.m. (New
York time) shall be deemed to be received on the next Business Day.  Upon
receipt by the Agent of such payment (other than during the continuation of any
Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving Lender shall
be deemed to have made a Revolving Loan to the Borrowers, which, upon receipt of
such payment by the Swingline Lender from the Agent, the Borrowers shall be
deemed to have used in whole to refinance such Swing Loan.  In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan.  If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation.  Such participation shall
not be otherwise required to be funded.  Upon receipt by the Swingline Lender of
any payment from any Revolving Lender pursuant to this clause (iii) with respect
to any portion of any Swing Loan, the Swingline Lender shall promptly pay over
to such Revolving Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) received by the Swingline Lender from any Borrower
with respect to such portion.
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)           Obligation to Fund Absolute.  Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swingline Lender,
the Agent, any other Lender or L/C Issuer or any other Person, (B) the failure
of any condition precedent set forth in Section 2.2 to be satisfied or the
failure of the Borrower Representative to deliver a Notice of Borrowing (each of
which requirements the Revolving Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Credit Party.
 
(e)           Interest and principal on all Loans shall be paid in Dollars.  For
purposes of preparing Borrowing Base Certificates, financial statements,
calculating financial covenants and determining compliance with covenants
expressed in Dollars, Pounds Sterling, Canadian Dollars and Euros will be
converted to Dollars based on (i) GAAP, consistently applied, for the purposes
of preparing cash flow statements and income statements and (ii) as of the last
day of the relevant period or as of the date of Borrowing Base Certificates for
the purposes of preparing balance sheets, Borrowing Base Certificates, or
covenants determined as of a specified date.  If the Agent receives any payment
from or on behalf of any Credit Party in a currency other than the currency in
which the relevant Obligation is denominated, the Agent may convert the payment
(including the monetary proceeds of realization upon any Collateral and any
funds held in a cash collateral account) into the currency in which the relevant
Obligation is payable at the exchange rate published in The Wall Street Journal
on the Business Day closest in time to the date on which such payment was
due.  The relevant Obligations shall be satisfied only to the extent of the
amount actually received by the Agent upon such conversion.  Unless otherwise
specified herein, all determinations of US Dollar Equivalents shall be
determined by reference to The Wall Street Journal published on the Business Day
closest in time to the relevant date of determination or for the relevant period
of determination.
 
1.2           Notes.
 
(a)           The Term Loan made by each Lender with a Term Loan Commitment
shall be evidenced by this Agreement and, if requested by such Lender, a Term
Note payable to such Lender in an amount equal to the unpaid principal balance
of the Term Loan held by such Lender.
 
(b)           The Revolving Loans made by each Revolving Lender shall be
evidenced by this Agreement and, if requested by such Lender, a Revolving Note
payable to the order of such Lender in an amount equal to such Lender’s
Revolving Loan Commitment.
 
(c)           Swing Loans made by the Swingline Lender shall be evidenced by
this Agreement and, if requested by such Lender, a Swingline Note in an amount
equal to the Swingline Commitment.
 
 
11

--------------------------------------------------------------------------------

 
 
1.3           Interest.
 
(a)           Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to the LIBOR or the Base Rate, as the case may be, plus
the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans.  The
Applicable Margin for Loans shall be adjusted as set forth in the definition of
Applicable Margin.  Each determination of an interest rate by the Agent shall be
conclusive and binding on each Borrower and the Lenders in the absence of
demonstrable error.  All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed;
provided, that, computations with respect to interest on Base Rate Loans shall
be based on a 365/366 day year and actual days elapsed.  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
 
(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any payment or
prepayment of the Term Loan in full and Revolving Loans on the Revolving
Termination Date.
 
(c)           At the election of the Majority Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(f) or
7.1(g) exists), the Borrowers shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the Obligations owing by
them under the Loan Documents from and after the date of occurrence of such
Event of Default, at a rate per annum which is determined by adding two percent
(2.0%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR or Base Rate, as the case may be) and, in the case of Obligations
under the Loan Documents not subject to an Applicable Margin (other than the
fees described in subsection 1.9(c)), at a rate per annum equal to the rate per
annum applicable to Revolving Loans which are Base Rate Loans (including the
Applicable Margin with respect thereto) plus two percent (2.0%).  All such
interest shall be payable on demand of the Agent or the Majority Lenders.
 
(d)           Anything herein to the contrary notwithstanding, the obligations
of the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for, charging
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by the Agent, on behalf of Lenders, is equal to the total interest that
would have been received since the Closing Date had the interest payable
hereunder been (but for the operation of this paragraph) permitted at the
interest rate payable as provided in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
1.4           Loan Accounts.
 
(a)           The Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  The Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding month.  Such record shall, absent manifest error, be conclusive
evidence of the amount of the Loans made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so, or any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder (and under any Note)
to pay any amount owing with respect to the Loans or provide the basis for any
claim against the Agent.
 
(b)           The Agent, acting as agent of the Borrowers solely for tax
purposes to the extent provided for in this Agreement and solely with respect to
the actions described in this subsection 1.4(b), shall establish and maintain at
its address referred to in Section 9.2 (or at such other address as the Agent
may notify the Borrower Representative) (A) a record of ownership (the
“Register”) in which the Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Agent, each Lender
and each L/C Issuer in the Term Loan, Revolving Loans, Swing Loans and Letter of
Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligations,
and any assignment of any such interest, obligation or right and (B) accounts in
the Register in accordance with its usual practice in which it shall record (1)
the names and addresses of the Lenders and the L/C Issuers (and each change
thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, for LIBOR Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid in respect
of Letters of Credit and (6) any other payment received by the Agent from a
Borrower and its application to the Obligations.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
 
(d)           The Credit Parties, the Agent, the Lenders and the L/C Issuers
shall treat each Person whose name is recorded in the Register as a Lender or
L/C Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrowers, the Borrower Representative, the Agent,
such Lender or such L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by the  Agent.
 
 
13

--------------------------------------------------------------------------------

 
 
1.5           Procedure for Revolving Credit Borrowing.
 
(a)           Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5 hereof) written notice
delivered to the Agent in the form of a Notice of Borrowing, which notice must
be received by the Agent prior to 2:00 p.m. (New York time) on the requested
Borrowing date in the case of each Base Rate Loan and (ii) on the day which is
three (3) Business Days prior to the requested Borrowing date in the case of
each LIBOR Rate Loan.  Such Notice of Borrowing shall specify:
 
(i)           the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000 and multiples of $50,000 in excess
thereof);
 
(ii)           the requested Borrowing date, which shall be a Business Day;
 
(iii)           whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and
 
(iv)           if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
 
(b)           Upon receipt of a Notice of Borrowing, the Agent will promptly
notify each Revolving Lender of such Notice of Borrowing and of the amount of
such Lender’s Commitment Percentage of the Borrowing.
 
(c)           Unless the Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Borrowers by the Agent by wire transfer of such
amount to the Borrowers pursuant to the wire transfer instructions specified on
the signature page hereto.
 
1.6           Conversion and Continuation Elections.
 
(a)           Borrowers shall have the option to (i) request that any Revolving
Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section
10.4 if such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan upon the expiration of the applicable Interest Period.  Any Loan or
group of Loans having the same proposed Interest Period to be made or continued
as, or converted into, a LIBOR Rate Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount.  Any
such election must be made by the Borrower Representative by 2:00 p.m. (New York
time) on the 3rd Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for a
Interest Period designated by the Borrower Representative in such election.  If
no election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the 3rd Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period.  The Borrower Representative must make such
election by notice to the Agent in writing, by fax or overnight courier (or by
telephone, to be confirmed in writing on such day) or Electronic
Transmission.  In the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”) in
the form of Exhibit 1.6.  No Loan shall be made, converted into or continued as
a LIBOR Rate Loan, if an Event of Default has occurred and is continuing and the
Agent or the Majority Lenders have determined not to make or continue any Loan
as a LIBOR Rate Loan as a result thereof.  No Loan may be made as or converted
into a LIBOR Rate Loan until 15 days after the Closing Date.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Upon receipt of a Notice of Conversion/Continuation, the Agent
will promptly notify each Lender thereof.  In addition, the Agent will, with
reasonable promptness, notify the Borrower Representative and the Lenders of
each determination of LIBOR; provided that any failure to do so shall not
relieve any Borrower of any liability hereunder or provide the basis for any
claim against the Agent.  All conversions and continuations shall be made pro
rata according to the respective outstanding principal amounts of the Loans held
by each Lender with respect to which the notice was given.
 
(c)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than ten (10) different Interest Periods in
effect.
 
1.7           Optional Prepayments.
 
(a)           The Borrowers may at any time prepay the Revolving Loans in whole
or in part (other than prepayments which have the effect of permanently reducing
the Commitments) in an amount greater than or equal to $100,000 (other than
Swing Loans for which no minimum shall apply), in each instance, without penalty
or premium but subject to payment of LIBOR breakage costs as provided in Section
10.4.
 
(b)           The Borrowers may at any time upon at least two (2) Business Days’
prior written notice by the Borrower Representative to the Agent, prepay the
Term Loan in whole or in part in an amount greater than or equal to $1,000,000,
in each instance, without penalty or premium but subject to payment of LIBOR
breakage costs as provided in Section 10.4.  Optional partial prepayments of the
Term Loan shall be applied in the manner set forth in Section 1.8(e).  Optional
partial prepayments of the Term Loan in amounts less than $1,000,000 shall not
be permitted.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           The notice of any prepayment shall not thereafter be revocable
(other than with respect to a prepayment in full of the Loans and the
termination of all Commitments, which such prepayment may be conditioned upon
the successful closing of a new credit facility) by the Borrowers or the
Borrower Representative and the Agent will promptly notify each Lender thereof
and of such Lender’s Commitment Percentage of such prepayment.  The payment
amount specified in such notice shall be due and payable on the date specified
therein.  Together with each prepayment under this Section 1.7, the Borrowers
shall pay any amounts required pursuant to Section 10.4.
 
1.8           Mandatory Prepayments of Loans and Commitment Reductions
 
(a)           Scheduled Term Loan Payments.  The principal amount of the Term
Loan shall be paid in installments on the dates and in the respective amounts
set forth on Schedule 1.8(a) hereto (which Schedule shall be amended and
restated without any further action of any party hereto in connection with any
recalculation of scheduled installments pursuant to subsections 1.8(e)(ii) and
1.8(f) hereof).
 
(b)           Revolving Loan.  The Borrowers shall repay to the Lenders in full
on the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans and Swing
Loans owing by such Borrowers outstanding on the Revolving Termination Date.
 
(c)           Asset Dispositions.  If a Borrower or any Guarantor shall at any
time or from time to time:
 
(i)           make a Disposition (other than a Disposition in accordance with
subsection 5.2(k) hereof); or
 
(ii)           suffer an Event of Loss;
 
and, in each case, the aggregate amount of the Net Proceeds received by such
Borrower or Guarantor in connection with such Disposition or Event of Loss and
all other Dispositions and Events of Loss occurring during the fiscal year
exceeds the US Dollar Equivalent of $2,500,000, then (A) the Borrower
Representative shall promptly notify the Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Proceeds to be received by such
Borrower or Guarantor in respect thereof) and (B) promptly upon receipt by such
Borrower or Guarantor of the Net Proceeds of such Disposition or Event of Loss,
the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the
Agent for distribution to the Lenders as a prepayment of the Loans owing by the
Borrowers, which prepayment in either case shall be applied in accordance with
subsection 1.8(e) hereof; provided that, the Borrowers shall not be required to
prepay the Loans with Net Proceeds constituting Excess Asset Sale Proceeds,
which, for the avoidance of doubt, may be retained and used by the Borrowers in
their sole discretion.  Notwithstanding the foregoing and provided no Event of
Default has occurred and is continuing, such prepayment shall not be required to
the extent a Borrower or a Subsidiary reinvests or enters into any binding
commitment that would effect such a reinvestment of the Net Proceeds of such
Disposition or Event of Loss in productive assets (other than Inventory) of a
kind then used or usable in the business of a Borrower or such Guarantor, within
one hundred eighty (180) days after the date of such Disposition or Event of
Loss and in the case of a binding commitment, such funds are reinvested within
ninety (90) days after the date such binding commitment is entered
into.  Pending such reinvestment, the Net Proceeds shall be delivered to the
Agent, for distribution first, to the Swingline Lender as a prepayment of Swing
Loans (to the extent of Swing Loans outstanding), but not as a permanent
reduction of the Swingline Commitment) and thereafter to the Revolving Lenders,
as a prepayment of the Revolving Loans (to the extent of Revolving Loans then
outstanding), but not as a permanent reduction of the Revolving Loan Commitment.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities/Indebtedness.  Immediately upon the receipt
by ITG, or any Holding Company of ITG, of the Net Issuance Proceeds of: (i) the
issuance of Stock or Stock Equivalents (including any capital contribution but
excluding any Net Issuance Proceeds from Excluded Equity Issuances) or (ii)
Holdco Debt (other than the Secured Note Indebtedness), then, in each case, the
Borrowers shall deliver, or cause to be delivered, to the Agent an amount equal
to such Net Issuance Proceeds for application to the Loans in accordance with
subsection 1.8(e).
 
(e)           Application of Certain Prepayments.
 
(i)           Subject to subsection 1.10(c), any prepayments pursuant to Section
1.7 or subsection 1.8(d) shall be applied first to prepay all remaining
installments of the Term Loan in inverse order of maturity, second to prepay
outstanding Swing Loans, and third to prepay outstanding Revolving Loans owing
by the Borrowers without a permanent reduction of the Aggregate Revolving Loan
Commitment (other than in the case of subsection 1.8(d),  which shall result in
a permanent reduction of the Aggregate Revolving Loan Commitment by a
corresponding amount).
 
(ii)           Subject to subsection 1.10(c), any prepayments pursuant to
subsection 1.8(c) (other than prepayments of Swing Loans and Revolving Loans
pending reinvestment pursuant to a binding commitment as set forth in the last
sentence of subsection 1.8(c)) shall be applied first to prepay remaining
installments of the Term Loans in the inverse order of maturity in an amount
equal to 85% of the Net Orderly Liquidation Value of the Equipment, if any, sold
pursuant to such Disposition and 60% of the fair market value of the real
Property, if any, sold pursuant to such Disposition (which such prepayment shall
result in a recalculation of the scheduled Term Loan payments under Section
1.8(a) based on the principal amount of outstanding Term Loans), second to
prepay outstanding Revolving Loans in an amount equal to the aggregate amount of
Eligible Accounts and Eligible Inventory attributed to such Disposition, if any,
in the Borrowing Base Certificate most recently delivered to the Agent prior to
such sale (without a permanent reduction of the Aggregate Revolving Loan
Commitment) and third:
 
 
17

--------------------------------------------------------------------------------

 
 
(x) from and after the Closing Date through and including March 31, 2012,
 
(A) if Average Adjusted Availability is no less than $10,000,000 and the Fixed
Charge Coverage Ratio for the twelve month period ending as of the last day of
the immediately preceding fiscal month both before and after giving effect to
such Disposition is no less than 1.15 to 1.00, as determined by the Borrowers in
their sole discretion (such amounts, the “Pre 3/31 Clause (A) Excess Proceeds”);
or
 
(B) if Average Adjusted Availability is less than $10,000,000 or the Fixed
Charge Coverage Ratio for the twelve month period ending as of the last day of
the immediately preceding fiscal month both before and after giving effect to
such Disposition is less than 1.15 to 1.00, first to prepay remaining
installments of the Term Loans in the inverse order of maturity until paid in
full, second to prepay outstanding Revolving Loans until paid in full (without a
permanent reduction of the Aggregate Revolving Loan Commitment) and third as
determined by the Borrowers in their sole discretion (such amounts in this
clause third of subclause (B), the “Pre 3/31 Clause (B) Excess Proceeds”); and
 
(y) from and after April 1, 2012,
 
(A) if Average Adjusted Availability is no less than $12,500,000 and the Fixed
Charge Coverage Ratio for the twelve month period ending as of the last day of
the immediately preceding fiscal month both before and after giving effect to
such Disposition is no less than 1.25 to 1.00, as determined by the Borrowers in
their sole discretion (such amounts, the “Post 3/31 Clause (A) Excess
Proceeds”); or
 
(B) if Average Adjusted Availability is less than $12,500,000 or the Fixed
Charge Coverage Ratio for the twelve month period ending as of the last day of
the immediately preceding fiscal month both before and after giving effect to
such Disposition is less than 1.25 to 1.00, first to prepay remaining
installments of the Term Loans in the inverse order of maturity until paid in
full, second to prepay outstanding Revolving Loans until paid in full (without a
permanent reduction of the Aggregate Revolving Loan Commitment) and third as
determined by the Borrowers in their sole discretion (such amounts in this
clause third of subclause (B), the “Post 3/31 Clause (B) Excess Proceeds” and,
together with the Pre 3/31 Clause (A) Excess Proceeds, the Pre 3/31 Clause (B)
Excess Proceeds and the Post 3/31 Clause (A) Excess Proceeds, the “Excess Asset
Sale Proceeds”).
 
Amounts prepaid under this Section 1.8(e) shall be applied first to any Base
Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the
shortest Interest Periods remaining.  Together with each prepayment under this
Section 1.8(e), the Borrowers shall pay any amounts required pursuant to Section
10.4 hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
(f)           Application of Prepayments from Proceeds from Cone Jacquards
Purchase Agreement.  Subject to subsection 1.10(c), the Net Proceeds received
from the sale of certain assets of Denim and Jacquards pursuant to the Cone
Jacquards Purchase Agreement shall be applied first to prepay remaining
installments of the Term Loans in order of their maturity in an amount equal to
85% of the Net Orderly Liquidation Value of the Equipment sold pursuant to the
Cone Jacquards Purchase Agreement and 60% of the fair market value of the real
Property sold pursuant to the Cone Jacquards Purchase Agreement (which such
prepayment shall result in a recalculation of the scheduled Term Loan payments
under Section 1.8(a) based on the principal amount of outstanding Term Loans
after such prepayment in a manner agreed between the Borrowers and the Agent on
or prior to the Closing Date), second to prepay outstanding Revolving Loans in
an amount equal to the aggregate amount of Eligible Accounts and Eligible
Inventory attributed to Jacquards in the Borrowing Base Certificate most
recently delivered to the Agent prior to such sale (without a permanent
reduction of the Aggregate Revolving Loan Commitment) and third as determined by
the Borrowers in their sole discretion (such amounts in this clause third, the
“Cone Jacquards Excess Proceeds”); provided, that, notwithstanding the
foregoing, any amounts received by Borrowers in payment of the Promissory Note
(as defined in the Cone Jacquards Purchase Agreement) shall be applied to prepay
outstanding Revolving Loans (without a permanent reduction of the Aggregate
Revolving Loan Commitment), if any.  Amounts prepaid shall be applied first to
any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans
with the shortest Interest Periods remaining.  Together with each prepayment
under this Section 1.8(f), the Borrowers shall pay any amounts required pursuant
to Section 10.4 hereof.
 
(g)           No Implied Consent.  Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the term hereof.
 
1.9           Fees.
 
(a)           Agent’s Fees.  The Borrowers shall pay to the Agent, for the
Agent’s own account, fees in the amounts and at the times set forth in a letter
agreement between the Borrowers and the Agent dated as of the Closing Date (as
amended from time to time, the “Fee Letter”).
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Unused Commitment Fee.  The Borrowers shall pay to the Agent, for
the ratable benefit of the Revolving Lenders, a fee (the “Unused Commitment
Fee”) in an amount equal to
 
(i)           the Aggregate Revolving Loan Commitment, less
 
(ii)           the sum of (x) the average daily principal balance of all
Revolving Loans outstanding plus (y) the average daily amount of Letter of
Credit Obligations plus (z) the average daily principal balance of Swing Loans,
in each case, during the preceding month (the sum of (x), (y) and (z), the
“Average Daily Revolving Amount”),
 
multiplied by the Applicable Commitment Fee Percentage calculated as of the last
day of such preceding month.  The total fee paid by the Borrowers will be equal
to the sum of all of the fees due to the Lenders, subject to subsection
1.11(e)(vi).  Such fee shall be payable monthly in arrears on the first day of
the month following the date hereof and the first day of each month
thereafter.  The Unused Commitment Fee provided in this subsection 1.9(b) shall
accrue at all times from and after mutual execution and delivery of this
Agreement.   For purposes of this subsection 1.9(b), the Revolving Loan
Commitment of any Non-Funding Lender pursuant to clause (a) of the definition
thereof shall be deemed to be zero.
 
(c)           Letter of Credit Fee.  The applicable Borrower agrees to pay to
the Agent for the ratable benefit of the Revolving Lenders, as compensation to
such Lenders for Letter of Credit Obligations incurred hereunder, (i) without
duplication of costs and expenses otherwise payable to the Agent or Revolving
Lenders hereunder or fees otherwise paid by the Borrowers, all reasonable costs
and expenses incurred by the Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit issued, guaranteed or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to Revolving Loans which are LIBOR Rate Loans; provided, however, at the
Majority Revolving Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(f) or 7.1(g)
exists), such rate shall be increased by two percent (2.00%) per annum.  Such
fee shall be paid to the Agent for the benefit of the Revolving Lenders in
arrears, on the first day of each calendar month and on the Revolving
Termination Date.  In addition, the Borrowers shall pay to any L/C Issuer, on
demand, such reasonable fees, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.
 
 
20

--------------------------------------------------------------------------------

 
 
1.10           Payments by the Borrowers.
 
(a)           All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim, withholding
or deduction of any kind, shall, except as otherwise expressly provided herein,
be made to the Agent (for the ratable account of the Persons entitled thereto)
at the address for payment specified in the signature page hereof in relation to
the Agent (or such other address as the Agent may from time to time specify in
accordance with Section 9.2), and shall be made in Dollars and in immediately
available funds, no later than 2:00 p.m. (New York time) on the date due. Any
payment which is received by the Agent later than 2:00 p.m. (New York time)
shall be deemed to have been received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue.  Each Borrower and
each other Credit Party hereby irrevocably waives the right to direct the
application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral.  Each
Borrower hereby authorizes the Agent and each Lender to make a Revolving Loan
(which shall be a Base Rate Loan and which may be a Swing Loan) to pay (i)
interest, principal (including Swing Loans), Unused Commitment Fees, Letter of
Credit Fees and fees payable to Agent pursuant to the Fee Letter owing by the
Borrowers on the date due, or (ii) after ten (10) days prior notice to the
Borrower Representative, other fees, costs or expenses payable by such Borrower
or any of its Subsidiaries hereunder or under the other Loan Documents.
 
(b)           Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
 
(c)           During the continuance of an Event of Default, the Agent may, and
shall upon the direction of the Majority Lenders apply any and all payments in
respect of any Obligation in accordance with clauses first through sixth
below.  Notwithstanding any provision herein to the contrary, all amounts
collected or received by the Agent from Borrowers or their Subsidiaries after
any or all of the Obligations have been accelerated (so long as such
acceleration has not been rescinded) and all proceeds of Collateral of any
Borrower and its Subsidiaries received by the Agent from any Borrowers or its
Subsidiaries as a result of the exercise of its remedies under the Collateral
Documents after the occurrence and during the continuance of an Event of Default
shall be applied as follows:
 
 
first, to payment of costs and expenses, including Attorney Costs, of the Agent
and the Collateral Agents payable or reimbursable by the Credit Parties under
the Loan Documents;

 
 
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

 
 
21

--------------------------------------------------------------------------------

 
 
 
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to the Agent, the Collateral Agents, Lenders and L/C Issuers;

 
 
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of L/C Reimbursement Obligations to the extent not then due
and payable);

 
 
fifth, to payment of Obligations with respect to Secured Rate Contracts;

 
 
sixth, to payment of Obligations with respect to Bank Products;

 
 
seventh, to payment of any other amounts owing constituting Obligations; and

 
 
eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.


Notwithstanding anything in clause (c) above to the contrary, to the extent the
Agent receives proceeds of voting equity interests in any Foreign Subsidiary of
a Credit Party, such proceeds shall be applied in accordance with (and in the
order of) clauses first through sixth of clause (c) above; provided, however,
that in no case shall proceeds from the sale of more than 65% of such voting
equity interests be applied to the payments described in clauses first through
fifth of clause (c) above.


1.11           Payments by the Lenders to the Agent; Settlement.
 
(a)           The Agent may, on behalf of Lenders, disburse funds to the
Borrowers for Loans requested.  Each Lender shall reimburse the Agent on demand
for all funds disbursed on its behalf by the Agent, or if the Agent so requests,
each Lender will remit to the Agent its Commitment Percentage of any Loan before
the Agent disburses same to the Borrowers.  If the Agent elects to require that
each Lender make funds available to the Agent prior to disbursement by the Agent
to the Borrowers, the Agent shall advise each Lender by telephone, fax or email
of the amount of such Lender’s Commitment Percentage of the Loan requested by
the Borrower Representative no later than 2:00 p.m. (New York time) on the
scheduled Borrowing date applicable thereto, and each such Lender shall pay the
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to the Agent’s account on such scheduled Borrowing
date.  If any Lender fails to pay its Commitment Percentage within one (1)
Business Day after the Agent’s demand, the Agent shall promptly notify the
Borrower Representative, and the Borrowers shall immediately repay such amount
to the Agent.  Any repayment required pursuant to this subsection 1.11(a) shall
be without premium or penalty.  Nothing in this subsection 1.11(a) or elsewhere
in this Agreement or the other Loan Documents, including the remaining
provisions of Section 1.11, shall be deemed to require the Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the
Agent, Swingline Lender or Borrowers may have against any Lender as a result of
any default by such Lender hereunder.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           At least once each calendar week or more frequently at the Agent’s
election (each, a “Settlement Date”), the Agent shall advise each Lender by
telephone, fax or email of the amount of such Lender’s Commitment Percentage of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan.  The Agent shall pay to each Lender such Lender’s
Commitment Percentage (except as otherwise provided in subsection 1.1(c)(vi) and
subsection 1.11(e)) of principal, interest and fees paid by the Borrowers since
the previous Settlement Date for the benefit of such Lender with respect to the
Loans held by it.  Such payments shall be made by wire transfer to such Lender
not later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.
 
(c)           Availability of Lender’s Commitment Percentage.  The Agent may
assume that each Revolving Lender will make its Commitment Percentage of each
Revolving Loan available to the Agent on each Borrowing date.  If such
Commitment Percentage is not, in fact, paid to the Agent by such Revolving
Lender when due, the Agent will be entitled to recover such amount on demand
from such Revolving Lender without setoff, counterclaim, withholding or
deduction of any kind.  If any Revolving Lender fails to pay the amount of its
Commitment Percentage forthwith upon the Agent’s demand, the Agent shall
promptly notify the Borrower Representative and the applicable Borrowers shall
immediately repay such amount to the Agent.  Nothing in this subsection 1.11(c)
or elsewhere in this Agreement or the other Loan Documents shall be deemed to
require the Agent to advance funds on behalf of any Revolving Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrowers may have against any
Revolving Lender as a result of any default by such Revolving Lender
hereunder.  Without limiting the provisions of subsection 1.11(b), to the extent
that the Agent advances funds to the Borrowers on behalf of any Revolving Lender
and is not reimbursed therefor on the same Business Day as such advance is made,
the Agent shall be entitled to retain for its account all interest accrued on
such advance from the date such advance was made until reimbursed by the
applicable Revolving Lender.
 
(d)           Return of Payments.
 
(i)          If the Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by the
Agent from the Borrowers and such related payment is not received by the Agent,
then the Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim, withholding or deduction of any kind.
 
(ii)          If the Agent determines at any time that any amount received by
the Agent under this Agreement must be returned to any Credit Party or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, the Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to the Agent on demand any
portion of such amount that the Agent has distributed to such Lender, together
with interest at such rate, if any, as the Agent is required to pay to any
Borrower or such other Person, without setoff, counterclaim, withholding or
deduction of any kind, and Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           Non-Funding Lenders.
 
(i)          Responsibility.  The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other payment required hereunder on such date, and
neither the Agent nor, other than as expressly set forth herein, any other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
hereunder.
 
(ii)          Reallocation.  If any Revolving Lender is a Non-Funding Lender,
all or a portion of such Non-Funding Lender’s Letter of Credit Obligations
(unless such Lender is the L/C Issuer that issued such Letter of Credit),
funding obligations with respect to Revolving Loans and reimbursement
obligations with respect to Swing Loans shall, at the Agent’s election at any
time or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written
request delivered to the Agent (whether before or after the occurrence of any
Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.
 
(iii)          Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender (other than a Non-Funding
Lender who only holds Term Loans) shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Majority Lenders”, “Majority Revolving Lenders”,
“Supermajority Revolving Lenders” or “Lenders directly affected” pursuant to
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A)  the Commitment of a Non-Funding Lender may not be
increased, (B) the principal of a Non-Funding Lender’s Loans may not be reduced
or forgiven, and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced in such a manner that by its terms affects
such Non-Funding Lender more adversely than other Lenders, in each case without
the consent of such Non-Funding Lender.  Moreover, for the purposes of
determining Majority Lenders, Majority Revolving Lenders and Supermajority
Revolving Lenders, the Loans, Letter of Credit Obligations, and Commitments held
by Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.
 
 
24

--------------------------------------------------------------------------------

 
 
(iv)          Borrower Payments to a Non-Funding Lender.  The Agent shall be
authorized to use all payments received by the Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties.  Following such
payment in full of the Aggregate Excess Funding Amount, Agent shall be entitled
to hold such funds as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s unfunded Revolving Loan Commitment and
to use such amount to pay such Non-Funding Lender’s funding obligations
hereunder until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated.  Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender.  With
respect to such Non-Funding Lender’s failure to fund Revolving Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Revolving Lenders shall
be deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans or Letter of Credit participation interests from the
other Revolving Lenders until such time as the aggregate amount of the Revolving
Loans and participations in Letters of Credit and Letter of Credit Obligations
are held by the Revolving Lenders in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment.  Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans.  In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to the Agent, L/C Issuers, Swing Line
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations, Swing Line
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender’s
Commitment reallocated to other Lenders pursuant to subsection 1.11(e)(ii).
 
(v)          Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
 
25

--------------------------------------------------------------------------------

 
 
(vi)          Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and the Borrowers shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to subsection
1.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.
 
1.12           Eligible Accounts.

 
(a)           All of the Accounts owned by the Borrowers and properly reflected
as “Eligible Accounts” (as defined below in clause (b) below) in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the Agent
shall be “Eligible Accounts” for purposes of this Agreement.  The Agent and the
Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts from time to time in its reasonable credit
judgment.  In addition, the Agent and the Collateral Agents reserve the right,
at any time and from time to time after the Closing Date, to adjust any of the
applicable criteria or to establish new criteria for the determination of
Eligible Accounts in its reasonable credit judgment, subject to the approval of
the Lenders in the case of adjustments or new criteria for the determination of
Eligible Accounts that would have the effect of making more credit available
under the new determination criteria than what was available under the
determination criteria in place as of the Closing Date.
 
(b)           “Eligible Accounts” means on any date of determination, all
Accounts, but excluding Accounts:
 
(i)
that are unpaid more than 120 days after the invoice date (or 150 days in the
case of Extended Terms Accounts) or more than 60 days past due;

 
(ii)
that are owed by an Account Debtor who is obligated on Accounts owed to
Borrowers more than fifty percent (50%) of the aggregate unpaid balance of which
have been unpaid for longer than the relevant period specified in clause (a)
above, unless the Agent has approved the continued eligibility thereof;

 
(iii)
that do not arise out of the sale by a Borrower of Inventory and/or the
rendition by a Borrower of services in the ordinary course of business to an
Account Debtor;

 
 
26

--------------------------------------------------------------------------------

 
 
(iv)
owing by Account Debtors located outside of the United States or Canada, except:
(A) aggregate Accounts of up to the US Dollar Equivalent of $10,000,000 (x)
owing by Account Debtors set forth on Schedule 1.12 (as amended from time to
time with the consent of Agent) and subject to the sub-limits set forth on
Schedule 1.12 and (y) such other Account Debtors set forth in the Borrowing Base
Certificate which are approved by the Agent; (B) Accounts owing by subsidiaries
of Autoliv located in Mexico not to exceed the US Dollar Equivalent of
$1,000,000 in the aggregate; and (C) without duplication of clause (A) and (B)
above, Accounts which are insured through credit insurance issued by insurers
and with coverage reasonably satisfactory to the Agent pursuant to documents in
form and substance reasonably satisfactory to the Agent and which are otherwise
Eligible Accounts (“Insured Accounts”);

 
(v)
with respect to which the Account Debtor is (A) an Affiliate of a Borrower, (B)
a director, officer or employee of a Borrower or an Affiliate of a Borrower, (C)
the United States of America or any department, agency or instrumentality
thereof, unless the applicable Borrower shall have complied with the Federal
Assignment of Claims Act of 1940, as amended, to the satisfaction of the Agent
or proceeds of the Accounts arising under the applicable contract are deposited
in a depository account subject to a Control Agreement, (D) any government other
than the United States of America, including any department, agency or
instrumentality thereof, (E) a debtor under any proceeding under the Bankruptcy
Code or any other comparable bankruptcy or insolvency law applicable under the
law of any other country or political subdivision thereof unless otherwise
agreed by the Agent, or (F) an assignor for the benefit of creditors;

 
(vi)
that are not subject to a first priority perfected Lien in favor of the Agent
for the benefit of the Secured Parties, or Accounts which are subject to any
Lien, in each case, other than Permitted Liens;

 
(vii)
of any Borrower which are not subject to a valid and binding sales contract (or
if there is no sales contract, purchase order or order confirmation) governed by
the laws of the United States or if disputes arising thereunder are not subject
to the jurisdiction of the United States or any state of the United States;

 
(viii)
[Intentionally Omitted];

 
(ix)
with respect to which there is an unresolved dispute (or in respect of which any
setoff, counterclaim or defense is asserted) (but only to the extent of the
disputed amount or asserted claim);

 
(x)
otherwise Eligible Accounts, only to the extent that including such Accounts as
Eligible Accounts would cause the total Eligible Accounts owing from the Account
Debtor obligated thereon or its Affiliates to exceed twenty percent (20%) of all
Eligible Accounts;

 
(xi)
that arise from a sale to an Account Debtor on a bill-and-hold guaranteed sale,
sale-or-return, sale-on-approval, consignment, trial approval, evaluation or any
other repurchase or return basis or with respect to which the obligations of the
applicable Account Debtor thereon are contingent upon any further performance or
delivery to be made by a Borrower or one of its Subsidiaries;

 
 
27

--------------------------------------------------------------------------------

 
 
(xii)
that are not payable in Dollars, Canadian Dollars, Euros or Pounds Sterling; and

 
(xiii)
originated by Parras Cone, unless (A) such Accounts have been sold to Denim
pursuant to the Mexican Sale Agreement, (B) such Accounts are owing by Account
Debtors located in the United States, and (C) the contracts giving rise to such
Accounts are governed by the laws of a jurisdiction within the United States.

 
1.13           Eligible Inventory.

 
(a)           All of the Inventory owned by a Borrower and properly reflected as
“Eligible Inventory” (as defined in clause (b) below) in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the Agent
shall be “Eligible Inventory” for purposes of this Agreement.  The Agent and the
Collateral Agents shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its reasonable credit
judgment.  In addition, the Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust any of the applicable criteria or to
establish new criteria, in its reasonable credit judgment, subject to the
approval of the Lenders in the case of adjustments or new criteria for the
determination of Eligible Inventory that would have the effect of making more
credit available under the new determination criteria than what was available
under the determination criteria in place as of the Closing Date.
 
(b)           “Eligible Inventory” means all Inventory in the possession of a
Borrower and located within the United States of America or Canada, including,
but not limited to all raw material inventory, Greige Goods and finished goods
inventory, and as to which such Borrower has title, valued at the lower of cost
(on a FIFO basis) or market, excluding Inventory:
 
(i)
which is not subject to a perfected first priority Lien in favor of the Agent
for the benefit of the Agent and the Lenders, or Inventory which is subject to
any Lien, in each case, other than Permitted Liens;

 
(ii)
which has been acquired by a Borrower on consignment or has been placed out on
consignment by a Borrower, unless such Inventory is subject to a first priority
perfected security interest in favor of the Agent for the benefit of the Secured
Parties;

 
(iii)
which is obsolete, non-first quality, without sales activity (or with minimal
sales activity) in the past twelve months, or which consists of Inventory
returned by a buyer, or which is not free from any defects which might adversely
affect the market value thereof;

 
 
28

--------------------------------------------------------------------------------

 
 
(iv)
produced in violation of the Fair Labor Standards Act and subject to the
so-called “hot goods” provision contained in Title § 29 U.S.C. 215(a)(1);

 
(v)
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of such Inventory (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies);

 
(vi)
which is located at any site in the United States or Canada where the aggregate
value of all Inventory at that site is less than $100,000;

 
(vii)
which is work-in-process (other than Greige Goods), or which consists of packing
or shipping materials, replacement parts, dyes, chemicals, fuel and supplies;

 
(viii)
which consists of costs associated with “freight-in” charges;

 
(ix)
consists of Hazardous Materials or goods that can be transported or sold only
with licenses that are not readily available; and

 
(x)
which is not covered by insurance in accordance herewith.

 
Notwithstanding anything to the contrary herein, Agent and the Collateral Agents
may include Inventory located in Mexico in the Borrowing Base with the consent
of, and subject to any requested terms required by, the Lenders.
 
1.14           Borrower Representative.  Each Borrower hereby designates and
appoints ITG as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Compliance Certificates and Borrowing Base Certificates,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or Borrowers under the Loan Documents.  The Borrower Representative
hereby accepts such appointment.  The Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers.  Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
 
ARTICLE II - CONDITIONS PRECEDENT
 
2.1           Conditions of Initial Loans.  The effectiveness of this Agreement
and the obligation of each Lender to make its initial Loans and of each L/C
Issuer to Issue, or cause to be Issued, the initial Letters of Credit hereunder
is subject to satisfaction of the following conditions:
 
 
29

--------------------------------------------------------------------------------

 
 
(a)           Loan Documents.  The Agent shall have received on or before the
Closing Date all of the agreements, documents, instruments and other items set
forth on the Closing Checklist attached hereto as Exhibit 2.1, each in form and
substance reasonably satisfactory to the Agent;
 
(b)           Pro Forma Balance Sheet; Sources and Uses.  The Agent shall have
received a pro forma balance sheet of ITG and its Subsidiaries giving effect to
the Loans advanced on the Closing Date and including the sources and uses
thereof, in form and substance reasonably satisfactory to the Agent;
 
(c)           Availability.  Not more than $55,000,000 in Revolving Loans shall
be advanced on the Closing Date, and after giving effect to the payment of all
costs and expenses due as of the Closing Date in connection therewith, funding
of the initial Loans and issuance of the initial Letters of Credit, Availability
(which shall be reduced by an amount equal to the aggregate of all accounts
payable that are not current, determined in a manner consistent with past
business practices) shall be not less than $10,000,000;
 
(d)           Termination of Mexican Facility.  The Agent shall have received
evidence in form and substance reasonably satisfactory to it that all
Indebtedness of any Credit Party under that certain Term Loan Agreement dated as
of the Original Closing Date by and among Burlington Morelos, GE Capital, as
agent, the lenders signatory thereto, and the other Persons signatory thereto,
has been repaid in full, together with all fees and other amounts owing
thereunder, and all commitments thereunder have terminated, and all Liens
securing such Indebtedness have been terminated and released;
 
(e)           Repayment of Specified Secured Notes.  The Agent shall have
received evidence that the aggregate principal balance of the Specified Secured
Notes, after giving effect to repayments thereof occurring on or prior to the
Closing Date, does not exceed $15,500,000;
 
(f)           Amendment to Secured Note Purchase Agreement.  The Agent shall
have received an amendment to the Secured Note Purchase Agreement extending the
maturity date of the notes issued thereunder to a date that is no earlier than
June 30, 2013; and
 
(g)           Payment of Fees.  The Agent and the Lenders shall have received
the fees required to be paid on the Closing Date in the respective amounts
specified in the Fee Letter, and shall have reimbursed the Agent for all fees,
costs and expenses of closing presented as of the Closing Date.
 
2.2           Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:
 
 
30

--------------------------------------------------------------------------------

 
 
(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were untrue or incorrect as of such earlier date);
 
(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation); and
 
(c)           after giving effect to any Loan (or the incurrence of any Letter
of Credit Obligations), the aggregate outstanding amount of the Revolving Loans
would exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(b).
 
The request by the Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of the Agent’s Liens, on behalf of itself and Lenders, pursuant to
the Collateral Documents.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES
 
The Credit Parties, jointly and severally, represent and warrant to the Agent
and each Lender that the following are true, correct and complete:
 
3.1           Corporate Existence and Power.  Each Credit Party:
 
(a)           is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;
 
(b)           has (i) the corporate or limited liability company power and
authority and (ii) all governmental licenses, authorizations, Permits, consents
and approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party;
 
(c)           is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and
 
(d)           is in compliance with all Requirements of Law;
 
 
31

--------------------------------------------------------------------------------

 
 
except, in the case of clauses (b)(ii), (c) or (d), to the extent that the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
3.2           Corporate Authorization; No Contravention.
 
(a)           The execution, delivery and performance of this Agreement by each
of the Credit Parties and of any other Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other applicable
action, and do not and will not:
 
(i)           contravene the terms of any of that Person’s Organization
Documents;
 
(ii)           conflict with or result in any breach or contravention of, or
result of the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or
 
(iii)           violate any Requirement of Law;
 
except in each case referred to in clauses (i), (ii) and (iii) above, as would
not reasonably be expected to result in a Material Adverse Effect.


(b)           Schedule 3.2 sets forth as of the Closing Date the authorized
Stock and Stock Equivalents of each of the Credit Parties other than ITG and
each of their respective Subsidiaries.  All issued and outstanding Stock and
Stock Equivalents of each of the Credit Parties (other than ITG) are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Credit Parties (other than ITG), those in favor of the Agent, for the benefit of
the Secured Parties.  All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.  As of
the Closing Date, all of the issued and outstanding Stock and Stock Equivalents
of each of the Credit Parties other than ITG is owned by the Persons and in the
amounts set forth on Schedule 3.2.  Except as set forth on Schedule 3.2, as of
the Closing Date there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Stock and Stock Equivalents of any Credit
Party other than ITG.
 
3.3           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to the Agent under the Collateral Documents, (b) those obtained or made
on or prior to the Closing Date and (c) other non-material approvals, consents,
exemptions, authorizations, other actions, notices or filings which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
 
32

--------------------------------------------------------------------------------

 
 
3.4           Binding Effect.  This Agreement and each other Loan Document to
which any Credit Party or any Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
 
3.5           Litigation.  Except as specifically disclosed in Schedule 3.5, as
of the Closing Date there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party, any Subsidiary of any Credit Party or any
of their respective Properties which:
 
(a)           purport to challenge the validity or enforceability of this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; or
 
(b)           would reasonably be expected to result in equitable relief that
would result in a Material Adverse Effect or monetary judgment(s), individually
or in the aggregate, in excess of the US Dollar Equivalent of $2,000,000.
 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain any Credit Party from the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein
provided.  As of the Closing Date, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit by the IRS or other Governmental
Authority or, to each Credit Party’s knowledge, any review or investigation by
the IRS or other Governmental Authority concerning the violation or possible
violation of any Requirement of Law.
 
3.6           No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of the Agent’s Liens on the Collateral.  No Credit Party and no
Subsidiary of any Credit Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.
 
3.7           ERISA Compliance.  Schedule 3.7 sets forth, as of the Closing
Date, a complete and correct list of, and that separately identifies, (i) all
Title IV Plans, (ii) all Multiemployer Plans and (iii) all material Benefit
Plans.  The relevant Credit Party has received from the IRS, with respect to
each Benefit Plan and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or Section 501 of the Code or other Requirements of
Law, a determination letter stating that such Benefit Plan is a qualified plan
under Section 401(a) of the Code and is exempt from United States federal income
tax under Section 501(a) of the Code, and there has been no occurrence since the
date of such determination letter which has adversely affected such
qualification.  Except for those that would not, in the aggregate, have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Credit Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain
outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.
 
 
33

--------------------------------------------------------------------------------

 
 
3.8           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
are intended to be and shall be used solely for the purposes set forth in and
permitted by Section 4.10, and are intended to be and shall be used in
compliance with Section 5.8.  No Credit Party and no Subsidiary of any Credit
Party is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin
Stock.  Proceeds of the Loans shall not be used for the purpose of purchasing or
carrying Margin Stock.
 
3.9           Title to Properties.  Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real Property, and good and valid title to
all owned personal Property and valid leasehold interests in all leased personal
Property, in each instance, necessary to the ordinary conduct of their
respective businesses.  The Property of the Credit Parties and its Subsidiaries
is subject to no Liens, other than Permitted Liens.
 
3.10           Taxes.  Except as set forth on Schedule 3.10, all material
federal, state, local and foreign income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Tax Affiliate have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed and all taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid in all material respects prior to the
date on which any Liability may be added thereto for non-payment thereof except
for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP.  Except as set forth on
Schedule 3.10, as of the Closing Date, to the knowledge of the Borrowers, no Tax
Return is under audit or examination by any Governmental Authority and no notice
of such an audit or examination or any assertion of any claim for Taxes has been
given or made by any Governmental Authority.  All required amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in compliance with the tax, social security, employment and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the appropriate Governmental Authorities.  No Tax
Affiliate has participated in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.
 
 
34

--------------------------------------------------------------------------------

 
 
3.11           Financial Condition.
 
(a)           Each of (i) the audited consolidated balance sheet of ITG and its
Subsidiaries dated December 31, 2009 and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year ended on that date, (ii) the unaudited consolidated balance sheet of
ITG and its Subsidiaries dated December 31, 2010 and the related unaudited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year ended on that date and (iii) the unaudited interim
consolidated balance sheet of ITG and its Subsidiaries dated January 31, 2011
and the related unaudited consolidated statements of income, shareholders’
equity and cash flows for the twelve (12) months then ended:
 
(x)           were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and
 
(y)           present fairly in all material respects the consolidated financial
condition of ITG and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.
 
(b)           Since December 31, 2009, there has been no Material Adverse
Effect.
 
(c)           The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
 
(d)           The Projections were prepared in good faith and based on
assumptions believed by the Borrowers to be fair and reasonable at the time
delivered in light of current market conditions, it being acknowledged and
agreed by the Agent and Lenders that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ materially from the projected results.
 
3.12           Environmental Matters.  As of the Closing Date, except as set
forth on Schedule 3.12: (a) the operations of each Credit Party and each
Subsidiary of such Credit Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities to any Credit Party or any
Subsidiary of any Credit Party, (b) no Credit Party and no Subsidiary of any
Credit Party is party to, and no Credit Party and no Subsidiary of any Credit
Party and no real property currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Person that is subject to or the subject of, any material Contractual
Obligation or any pending (or, to the knowledge of any Credit Party, threatened)
order, action, investigation, suit, proceeding, audit, claim, demand, dispute or
notice of violation or of potential liability or similar notice relating in any
manner to any Environmental Law other than those that, in the aggregate, are not
reasonably likely to result in Material Environmental Liabilities to any Credit
Party or any Subsidiary of any Credit Party, (c) no Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any property of any Credit Party or any Subsidiary of any Credit
Party and, to the knowledge of any Credit Party, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Credit Party and no Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any real property of any such Person and each such real property
is free of contamination by any Hazardous Materials except for such Release or
contamination that would not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities to any Credit Party or any Subsidiary of
any Credit Party, (e) no Credit Party and no Subsidiary of any Credit Party (i)
is or has been engaged in, or has permitted any current or former tenant to
engage in, operations or (ii) knows of any facts, circumstances or conditions,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws, that,
in the aggregate, would have a reasonable likelihood of resulting in Material
Environmental Liabilities to any Credit Party or any Subsidiary of any Credit
Party and (f) as of the Closing Date, each Credit Party has made available to
the Agent copies of all existing environmental reports, reviews and audits and
all documents pertaining to actual or potential Environmental Liabilities, in
each case to the extent such reports, reviews, audits and documents are in its
possession, custody or control.
 
 
35

--------------------------------------------------------------------------------

 
 
3.13           Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is an
“investment company” within the meaning of the Investment Company Act of 1940.
 
3.14           Solvency.  Both before and after giving effect to (a) the Loans
made and Letters of Credit Issued on or prior to the date this representation
and warranty is made or remade, (b) the disbursement of the proceeds of such
Loans and (c) the payment and accrual of all transaction costs in connection
with the foregoing, the Credit Parties taken as a whole are Solvent.
 
3.15           Labor Relations.  There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.
 
 
36

--------------------------------------------------------------------------------

 
 
3.16           Intellectual Property.  Each Credit Party and each Subsidiary of
each Credit Party owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and (b) no
other Person has contested any right, title or interest of any Credit Party or
any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as would not reasonably be expected to
materially and adversely affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
3.17           Subsidiaries.  As of the Closing Date, no Credit Party has any
Subsidiaries or equity investments in any other corporation or entity other than
those disclosed in Schedule 3.2.
 
3.18           Brokers’ Fees; Transaction Fees.  Except for fees payable to the
Agent and the Lenders, none of the Credit Parties or any of their respective
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with this Agreement.
 
3.19           Insurance.  Each of the Credit Parties and each of their
respective Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar Properties in localities where such Person operates (subject to
deductibles and self-insurance provisions).  A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
the Agent.
 
3.20           Full Disclosure.  None of the representations or warranties made
by any Credit Party or any of its Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in any exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of its Subsidiaries in
connection with the Loan Documents, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.
 
 
37

--------------------------------------------------------------------------------

 
 
3.21           Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a)           OFAC.  Neither any Credit Party nor any Subsidiary of any Credit
Party (i) is a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (iii) is a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other US Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.
 
(b)           Patriot Act.  Each of the Credit Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE IV - AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
 
4.1           Financial Statements.  Such Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrower Representative,
on behalf of the Borrowers shall deliver to the Agent in electronic form:
 
(a)           as soon as available, but not later than ninety (90) days after
the end of fiscal year ended December 31, 2010 and each fiscal year thereafter,
a copy of the audited consolidated balance sheets of ITG and each of its
Subsidiaries (including the Excluded Subsidiaries) as at the end of such year
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, and accompanied by
the unqualified opinion (as to going concern and scope of audit) of any “Big
Four” or other nationally recognized independent public accounting firm
reasonably acceptable to the Agent which report shall state that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years;
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but not later than forty-five (45) days,
with respect to any month ending on the last day of any fiscal quarter, a copy
of the unaudited consolidated sheets of ITG and each of its Subsidiaries
(including the Excluded Subsidiaries), and the related consolidated statements
of income, shareholders’ equity and cash flows as of the end of such month and
for the portion of the fiscal year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct and fairly presenting, in all material respects,
in accordance with GAAP, the financial position and the results of operations of
ITG and its Subsidiaries, subject to normal year-end adjustments and absence of
footnote disclosures; provided, however, that the posting on the Securities and
Exchange Commission’s website at www.sec.gov and notification by the Borrowers
to the Agent of such posting of (x) its annual reports on Form 10-K shall be
deemed to satisfy the deliveries required pursuant to Section 4.1(a) above and
(y) its quarterly reports on Form 10-Q shall be deemed to satisfy the deliveries
required pursuant to Section 4.1(b)(i) above; and
 
(c)           as soon as available, but not later than thirty (30) days after
the end of each fiscal month of each year (other than any month ending on the
last day of any fiscal quarter), a copy of the unaudited geographical
consolidating financial statements of ITG and each of its Subsidiaries
(including the Excluded Subsidiaries), and the related consolidated statements
of income, shareholders’ equity and cash flows as of the end of such month and
for the portion of the fiscal year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct and fairly presenting, in all material respects,
in accordance with GAAP, the financial position and the results of operations of
ITG and its Subsidiaries, subject to normal year-end adjustments and absence of
footnote disclosures.
 
4.2           Certificates; Other Information.  The Borrower Representative, on
behalf of the Borrowers shall furnish in electronic form, to the Agent:
 
(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a) and (b)(i) above, (i) a management report, in reasonable
detail, signed by the chief financial officer (or other Responsible Officer
acceptable to the Agent) of the Borrower Representative, describing the
operations and financial condition of the Credit Parties and their Subsidiaries
for the month and the portion of the fiscal year then ended (or for the fiscal
year then ended in the case of annual financial statements), and (ii) a report
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous fiscal year and the corresponding figures
from the most recent Projections for the current fiscal year delivered pursuant
to subsection 4.2(l) and discussing the reasons for any significant variations;
 
(b)           (i) concurrently with the delivery of the financial statements
referred to in subsections 4.1(a) and 4.1(b) above, a fully and properly
completed Compliance Certificate in the form of Exhibit 4.2(b), certified on
behalf of the Borrowers by a Responsible Officer of the Borrower Representative
and (ii) concurrently with the delivery of the financial statements referred to
in subsections 4.1(a) and 4.1(b) above, geographical consolidating financial
statements of ITG and each of its Subsidiaries (including the Excluded
Subsidiaries) reconciled to such financial statements delivered pursuant to
subsection 4.1(a) or 4.1(b), as applicable;
 
 
39

--------------------------------------------------------------------------------

 
 
(c)           (i) promptly after the same are sent, copies of all annual and
quarterly reports that ITG generally sends to its shareholders, and (ii)
promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which such Person may make to, or file
with, the Securities and Exchange Commission or any successor or similar
Governmental Authority;
 
(d)           as soon as available and in any event within twenty (20) days
after the end of each calendar month, and during the continuance of a Default or
an Event of Default, at such other times as the Agent or the Collateral Agents
may reasonably require, a Borrowing Base Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, setting forth
the Borrowing Base as at the end of the most-recently ended fiscal month or as
at such other date as the Agent or the Collateral Agents may reasonably require;
 
(e)           concurrently with the delivery of the Borrowing Base Certificate,
with respect to Borrowers, a summary of Inventory by location and type, in each
case accompanied by such supporting detail and documentation as shall be
requested by the Agent and the Collateral Agents in its or their reasonable
discretion;
 
(f)           concurrently with the delivery of the Borrowing Base Certificate,
with respect to Borrowers, a monthly trial balance showing Accounts outstanding
aged from due date as follows:  current, 1 to 30 days, 31 to 60 days, 61 to 90
days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by the Agent and the Collateral Agents in
its or their reasonable discretion;
 
(g)           concurrently with the delivery of the financial statements
referred to in subsection 4.1(a) and 4.1(b)(i) (or together with the Borrowing
Base Certificate or at such more frequent intervals as the Agent or Collateral
Agents may request from time to time during the continuance of a Default or an
Event of Default, or with respect to any fiscal month in which Average Adjusted
Availability is less than $22,500,000 at any time), (i) an officers’ certificate
signed by a Responsible Officer summarizing Capital Expenditures to be paid for
in the next three months or for the next succeeding one month when reporting
occurs on a monthly basis and (ii) certifying that such Capital Expenditure
payments will be funded from contributions to capital, working capital or third
party financing;
 
(h)           on a monthly basis, within twenty (20) days after the end of each
month (or on a weekly basis or at such more frequent intervals as the Agent may
request from time to time during the continuance of a Default or an Event of
Default, or during any fiscal month in which Average Adjusted Availability is
less than $30,000,000 at any time) (together with a copy of all or any part of
such delivery requested by any Lender in writing after the Closing Date),
collateral reports with respect to Borrowers, including a Borrowing Base
Certificate and all additions and reductions (cash and non-cash) with respect to
Accounts of Borrowers, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the Borrowers as of the last day of the
immediately preceding week or the date two (2) days prior to the date of any
request;
 
 
40

--------------------------------------------------------------------------------

 
 
(i)           no later than five (5) Business Days prior to termination by ITG
of the Specified Receivables Purchase Agreement and/or the transactions
contemplated thereby, Borrower Representative, on behalf of the Borrowers, shall
provide Agent written notice of such termination;
 
(j)           at the time of delivery of each of the quarterly financial
statements delivered pursuant to Section 4.1, (i) a listing of government
contracts of  Borrowers subject to the Federal Assignment of Claims Act of 1940;
and (ii) a list of any applications for the registration of any Material
Intellectual Property (as defined in the Guaranty and Security Agreement) which
are filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;
 
(k)           upon the reasonable request of the Agent, at any time if an Event
of Default shall have occurred and be continuing but otherwise not more often
than twice a year (with one such appraisal being a “desktop” appraisal and the
other being a full appraisal), the Borrowers will obtain and deliver to the
Agent a report of an independent collateral auditor satisfactory to the Agent
with respect to the Accounts, Inventory, Equipment and real Property of the
Credit Parties including, without limitation, Appraisals reports in form and
substance and from appraisers reasonably satisfactory to the Agent, stating the
then Net Orderly Liquidation Values of all or any portion of the Inventory, Net
Orderly Liquidation Values of Equipment and fair market value of real Property;
 
(l)           no later than thirty (30) days after the last day of each fiscal
year, the annual business plan, with annual forecasts (to include forecasted
consolidated balance sheet, income statement and cash flow statements and a
forecasted product line summary) for the Borrowers and their consolidated
Domestic Subsidiaries as at the end of and for each fiscal month of the
forthcoming fiscal year and as at the end of the subsequent three years (the
“Projections”);
 
(m)           promptly upon receipt thereof, copies of any reports submitted by
the certified public accountants of the Credit Parties in connection with each
annual, interim or special audit or review of any type of the financial
statements or internal control systems of any Credit Party made by such
accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;
 
(n)           at any time if an Event of Default shall have occurred and be
continuing, the Agent may, or may require the Borrowers to, in either case at
the Borrowers’ expense, obtain appraisals in form and substance and from
appraisers reasonably satisfactory to the Agent stating the then current fair
market value of all or any portion of the real or personal Property of any
Credit Party or any Subsidiary of any Credit Party; and
 
 
41

--------------------------------------------------------------------------------

 
 
(o)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as the Agent may from time to time
reasonably request.
 
4.3           Notices.  The Borrower Representative, on behalf of the Borrowers
shall notify promptly the Agent of each of the following (and in no event later
than three (3) Business Days after a Responsible Officer becomes aware thereof):
 
(a)           the occurrence or existence of any Default or Event of Default;
 
(b)           the occurrence of any event or condition that has caused or would
reasonably be expected to result in a Material Adverse Effect;
 
(c)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is the US Dollar
Equivalent of $2,000,000 (or its equivalent in another currency or currencies)
or more, (ii) in which injunctive or similar relief is sought and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement or any other Loan Document;
 
(d)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Material Environmental Liabilities, (iii) the receipt by any Credit
Party of notification that any property of any Credit Party is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part,
Material Environmental Liabilities and (iv) any proposed acquisition or lease of
real property, if such acquisition or lease would have a reasonable likelihood
of resulting in aggregate Material Environmental Liabilities;
 
(e)           (i) on or prior to any filing by any ERISA Affiliate of any notice
of intent to terminate any Title IV Plan, a copy of such notice and (ii)
promptly, and in any event within 10 days, after any officer of any ERISA
Affiliate knows that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a notice (which may be made by telephone if promptly confirmed in writing)
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto;
 
 
42

--------------------------------------------------------------------------------

 
 
(f)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
 
(g)           the creation, establishment or acquisition of any Domestic
Subsidiary;
 
(h)           (i) the execution of a contract with a Governmental Authority
tolling the statute of limitations with respect to the assessment of income or
franchise taxes and (ii) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect; and
 
(i)           if the Accounts owing by any Account Debtor and its Affiliates to
Borrowers and their Subsidiaries exceed twenty percent (20%) of all Accounts
owing by all Account Debtors as of any date.
 
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time.  Each notice under subsection 4.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.
 
4.4           Preservation of Corporate Existence, Etc.  Such Credit Party
shall, and shall cause each of its Subsidiaries to:
 
(a)           preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;
 
(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.2 or Section 5.3 or as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect;
 
(c)           use its reasonable efforts, in the Ordinary Course of Business, to
preserve its business organization and preserve the goodwill and business of the
customers, suppliers and others having material business relations with it; and
 
 
43

--------------------------------------------------------------------------------

 
 
(d)           preserve or renew all of its registered trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
4.5           Maintenance of Property.  Such Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, or as otherwise permitted under this Agreement.
 
4.6           Insurance.
 
(a)           Such Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of such
Credit Party and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of Borrowers) of a nature and
providing such coverage as is sufficient and as is customarily carried by
Persons with businesses of the size and character of the business of the Credit
Parties in localities where such Persons operate and (ii) cause all such
insurance relating to any Collateral of such Credit Party to name the Agent as
additional insured or loss payee, as appropriate.  All policies of insurance on
real and personal Property of the Credit Parties will contain an endorsement, in
form and substance reasonably acceptable to the Agent, showing loss payable to
the Agent (Form 438 BFU or equivalent) and extra expense and business
interruption endorsements.  Unless otherwise agreed by the Agent, such Credit
Party will use commercially reasonable efforts to ensure that such endorsement,
or an independent instrument furnished to the Agent, will provide that the
insurance companies will give the Agent at least 30 days’ prior written notice
before any such policy or policies of insurance shall be altered or canceled and
that no act or default of Borrowers or any other Person shall affect the right
of the Agent to recover under such policy or policies of insurance in case of
loss or damage.  Such Credit Party shall direct all present and future insurers
under its “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to the Agent.  If any insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and the Agent jointly, the
Agent may endorse such Credit Party’s name thereon and do such other things as
the Agent may deem advisable to reduce the same to cash.  The Agent reserves the
right at any time, upon review of each Credit Party’s risk profile, to require
additional forms and limits of insurance.
 
(b)           Unless the Borrowers provide the Agent with evidence of the
insurance coverage required by this Agreement from time to time upon the
reasonable request of the Agent, the Agent may purchase insurance at the Credit
Parties’ expense to protect the Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties.  This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests.   The coverage
that the Agent purchases may provide that such coverage will not pay any claim
that any Credit Party or any Subsidiary of any Credit Party makes or any claim
that is made against such Credit Party or any Subsidiary in connection with such
coverage.  The Borrowers may later cancel any insurance purchased by the Agent,
but only after providing the Agent with evidence that there has been obtained
insurance as required by this Agreement.  If the Agent purchases any such
insurance, the Credit Parties will be responsible for the costs of that
insurance, including interest and any other charges the Agent may impose in
connection with the placement of such insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of any such insurance
shall be added to the Obligations.  The costs of any such insurance may be more
than the cost of insurance the Borrowers may be able to obtain on their own.
 
 
44

--------------------------------------------------------------------------------

 
 
4.7           Payment of Obligations.  Such Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:
 
(a)           all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;
 
(b)           all lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its Property unless the same are being
contested in good faith by appropriate proceedings diligently prosecuted which
stay the imposition or enforcement of the Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person;
 
(c)           all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein and/or in any instrument or agreement
evidencing such Indebtedness, except to the extent the failure to so pay any
such Indebtedness would not constitute an Event of Default under Section 7.1(e);
and
 
(d)           the performance of all obligations under any Contractual
Obligation to which such Credit Party or any of its Subsidiaries is bound, or to
which it or any of its properties is subject, except where the failure to
perform would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
4.8           Compliance with Laws.
 
(a)           Such Credit Party shall, and shall cause each of its Subsidiaries
to, comply with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of the foregoing, such Credit
Party shall, and shall cause each of its Subsidiaries to, comply with, and
maintain its real Property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, in the aggregate, have
a Material Adverse Effect.  Without limiting the foregoing, if an Event of
Default is continuing and the Agent has a reasonable basis to believe that (i)
there exist violations of Environmental Laws by any Credit Party or any
Subsidiary of any Credit Party or (ii) there exist any Material Environmental
Liabilities, in each case, that would have, in the aggregate, a Material Adverse
Effect, then such Credit Party shall, promptly upon receipt of request from the
Agent, allow the Agent and its Related Persons access to such real property for
the purpose of conducting, such environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as the Agent may from time to time reasonably
request.  Such audits, assessments and reports, to the extent not conducted by
the Agent or any of its Related Persons, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to the Agent and
shall be in form and detail reasonably acceptable to the Agent.
 
4.9           Inspection of Property and Books and Records.  Each Credit Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP (or in the case of Foreign Subsidiaries, standard acceptable
accounting practices as in effect in the country where such Person is organized)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Person.  Such Credit Party shall, and
shall cause each of its Subsidiaries to, with respect to each owned, leased, or
controlled property, during normal business hours and upon reasonable advance
notice (unless an Event of  Default shall have occurred and be continuing, in
which event no notice shall be required and the Agent shall have access at any
and all times during the continuance thereof): (a) provide access to such
property to the Agent and any of its Related Persons, as frequently as the Agent
reasonably determines to be appropriate; (b) permit the Agent and any of its
Related Persons to inspect, audit and make extracts and copies (or take
originals if reasonably necessary) from all of such Credit Party’s books and
records; and (c) permit the Agent to inspect, review, evaluate and make physical
verifications and appraisals of the inventory and other Collateral in any manner
and through any medium that the Agent considers advisable, in each instance, at
the Credit Parties’ expense provided the Credit Parties shall not be responsible
for costs and expenses more than three (3) times per year unless an Event of
Default has occurred and is continuing.  Any Lender may accompany the Agent in
connection with any inspection at such Lender’s expense.
 
4.10           Use of Proceeds.  The Borrowers shall use the proceeds of the
Loans solely as follows: (a) to refinance Prior Indebtedness on the Closing
Date, (b) to pay costs and expenses required to be paid pursuant to Section 2.1,
(c) to repay the Specified Secured Notes in full in cash to the extent permitted
by the Intercreditor Agreement and (d) for working capital and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement.
 
 
46

--------------------------------------------------------------------------------

 
 
4.11           Cash Management Systems.  Each Credit Party shall, and shall
cause each Domestic Subsidiary of each Credit Party to, enter into, and cause
each depository, securities intermediary or commodities intermediary to enter
into, Control Agreements with respect to any deposit, securities, commodity or
similar account maintained by such Person (other than any payroll account, so
long as such payroll account is a zero balance account, and withholding tax and
fiduciary accounts) as of or after the Closing Date.
 
4.12           Landlord Agreements.  Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, use commercially reasonable efforts to
obtain a landlord agreement or bailee or mortgagee waivers, as applicable, from
the lessor of each leased property, bailee in possession of any Collateral or
mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to the Agent.  The Agent and the Collateral
Agents may, in its or their discretion, exclude from the Borrowing Base, or
impose Reserves with respect to, Inventory or Equipment at each such location
where a landlord agreement or bailee or mortgagee waiver is not obtained.
 
4.13           Further Assurances; Limitation on Guarantees and Liens.
 
(a)           Such Credit Party shall ensure that all written information,
exhibits and reports furnished to the Agent or the Lenders do not and will not
contain any untrue statement of a material fact when made and do not and will
not omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to the Agent and the Lenders and correct any defect
or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.
 
(b)           Promptly upon request by the Agent, such Credit Party shall (and,
subject to the limitations hereinafter set forth and set forth in the Collateral
Documents, shall cause each of its Subsidiaries to) take such additional actions
as the Agent may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document, (ii)
to subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests in which any Lien is granted pursuant to any of
the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent, Lenders and L/C
Issuers the rights granted or now or hereafter intended to be granted to the
Agent, Lenders and L/C Issuers under any Loan Document or under any other
document executed in connection therewith.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           Without limiting the generality of the foregoing, upon the
reasonable request of the Majority Lenders, such Credit Party shall cause each
of its Domestic Subsidiaries to guaranty the Obligations and to cause each such
Domestic Subsidiary to grant to the Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty.  Furthermore,
upon the reasonable request of the Majority Lenders, such Credit Party shall,
and shall cause each of its Domestic Subsidiaries to pledge all of the Stock and
Stock Equivalents of each of its Domestic Subsidiaries and First Tier Foreign
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary,
such pledge shall be limited to sixty-five percent (65%) of such Foreign
Subsidiary’s outstanding voting Stock and Stock Equivalents and one hundred
percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock and
Stock Equivalents) to the Agent for the benefit of the Secured Parties, to
secure the Obligations.  In connection with each pledge of Stock and Stock
Equivalents, the Credit Parties shall deliver, or cause to be delivered, to the
Agent, irrevocable proxies and stock powers and/or assignments, as applicable,
duly executed in blank.  In the event any Credit Party acquires any real
Property with a fair market value in excess of the US Dollar Equivalent of
$500,000 that is not otherwise subject to a Mortgage, promptly after such
acquisition, such Person shall execute and/or deliver, or cause to be executed
and/or delivered, to the Agent, (v) a fully executed Mortgage, in form and
substance reasonably satisfactory to the Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to the Agent, in form and substance and in an amount reasonably
satisfactory to the Agent insuring that the Mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens, other than Permitted Liens and other encumbrances agreed
to by the Agent, (w) then current A.L.T.A. surveys, certified to the Agent by a
licensed surveyor sufficient to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception, (x) with respect to each
Mortgage, an opinion of counsel to the applicable Credit Parties in the
applicable jurisdiction in which the Mortgaged Property is situated addressed to
the Agent and the Lenders, (y) a completed Flood Certificate with respect to
each Mortgaged Property and if any portion of any such property is located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, the Borrowers shall maintain or
cause to be maintained, flood insurance to the extent required by law, all in
form and substance reasonably satisfactory to Agent and (z) an environmental
site assessment prepared by a qualified firm reasonably acceptable to the Agent,
in form and substance satisfactory to the Agent.
 
4.14           Lender Conference Calls.  The Credit Parties shall participate in
quarterly telephone conference calls with the Agent and the Lenders (or more
frequently, though not to exceed biweekly, to the extent reasonably requested by
the Agent and/or the Majority Lenders), which conference calls shall include a
report by the Credit Parties of the financial performance and business
conditions of the Credit Parties and certain of their Affiliates, including,
without limitation, updates on potential or proposed mergers, backlog and sales
volumes and any proposed refinancings.
 
ARTICLE V - NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
 
 
48

--------------------------------------------------------------------------------

 
 
5.1           Limitation on Liens.  Such Credit Party shall not, and shall not
suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a)           any Lien existing on the Property of a Credit Party or a
Subsidiary of a Credit Party on the Closing Date and set forth on Schedule 5.1,
and in the case of any such Liens securing Indebtedness outstanding on such date
which Indebtedness is permitted by subsection 5.5(c), in each case, including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);
 
(b)           any Lien created under any Loan Document;
 
(c)           Liens for taxes, fees, assessments or other governmental charges
(i) which are not delinquent or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.7;
 
(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;
 
(e)           Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, indemnity, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;
 
(f)           judgment or judicial attachment Liens, provided that either the
enforcement of any such Lien is effectively stayed or all such Liens that are
not stayed secure claims in the aggregate at any time outstanding for the Credit
Parties and their Subsidiaries not exceeding the US Dollar Equivalent of the
limit set forth in Section 7.1(h);
 
(g)           easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances which
do not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;
 
 
49

--------------------------------------------------------------------------------

 
 
(h)           Liens securing Indebtedness (including Capital Lease Obligations)
permitted under subsection 5.5(d);
 
(i)           any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
 
(j)           Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;
 
(k)           licenses, sublicenses, leases or subleases granted to third
parties in the Ordinary Course of Business not materially interfering with the
business of the Credit Parties or any of their Subsidiaries;
 
(l)           Liens in favor of collecting banks arising under Section 4-210 of
the UCC;
 
(m)           Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)           Liens arising out of consignment, bailment or similar arrangements
for the sale of goods entered into by a Borrower or any Subsidiary of a Borrower
in the Ordinary Course of Business;
 
(o)           Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business or which secure partial,
progress, advance or other payments pursuant to any contract with respect to
purchases of software or Equipment to the extent that such payments or duties
are paid when due and payable by the Borrowers;
 
(p)           Liens on commodity hedging accounts and amounts held therein to
secure performance under cotton futures contracts in connection with
transactions or positions in a contract for future delivery of cotton entered
into in the Ordinary Course of Business; provided that reserves in accordance
with GAAP have been provided on the books of the Credit Party who incurred such
Liens;
 
(q)           Environmental Liens not to exceed the US Dollar Equivalent of
$1,000,000;
 
(r)           any right of first refusal or first offer, redemption right, or
option or similar right in respect of any Stock or Stock Equivalent owned by any
Credit Party or any Subsidiary with respect to any Joint Venture or other
Investment, in favor of any co-venturer or other holder of Stock of Stock
Equivalent of such Investment;
 
(s)           Liens on proceeds (including dividends, distributions, interest
and like payments on or with respect to, and insurance and condemnation proceeds
and rental, lease, licensing and similar proceeds) of Property that is otherwise
subject to Liens permitted by this Section 5.1;
 
 
50

--------------------------------------------------------------------------------

 
 
(t)           [Intentionally Omitted];
 
(u)           Liens on Collateral as long as (i) such Liens solely secure
payment and performance of the Secured Note Indebtedness and (ii) such Liens
are, pursuant to the Intercreditor Agreement, subordinated to the Liens thereon
in favor of the Agent;
 
(v)           other Liens on assets not securing Indebtedness in an aggregate
amount not to exceed $1,500,000 at any time outstanding; and
 
(w)           Liens on the Specified Receivables solely to the extent the sale
and purchase of such Specified Receivables pursuant to the Specified Receivables
Purchase Agreement is deemed to be a financing arrangement between the parties
thereto or if for any reason ownership of the Specified Receivables is deemed to
be vested in ITG or any Subsidiary.
 
5.2           Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts and notes receivable,
with or without recourse) except:
 
(a)           dispositions of inventory, or used, worn-out assets or surplus
fixed or capital assets no longer useful in its business, all in the Ordinary
Course of Business;
 
(b)           dispositions not otherwise permitted hereunder which are made for
fair market value determined in good faith by the Borrowers and the mandatory
prepayment in the amount of the Net Proceeds of such disposition is made if and
to the extent required by Section 1.8; provided, that (i) at the time of any
disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than 80% of the aggregate sales price from such
disposition shall be paid in cash except as otherwise consented to by Agent in
its reasonable discretion, (iii) the aggregate fair market value of all assets
so sold by the Credit Parties and their Subsidiaries, together, shall not exceed
in any fiscal year the US Dollar Equivalent of $10,000,000 and (iv) after giving
effect to such disposition Availability shall not be less than $12,500,000 and
Average Adjusted Availability shall not be less than $22,500,000;
 
(c)           dispositions of Cash Equivalents;
 
(d)           exchanges of equipment for other equipment or trade credit,
consistent with past practice;
 
(e)           licenses, sublicenses, leases or subleases granted to third
parties in the Ordinary Course of Business not materially interfering with the
business of the Credit Parties or any of their Subsidiaries;
 
(f)           (i) any Credit Party may sell, lease, transfer or otherwise
dispose of any of its Property to any other Credit Party, (ii) any Foreign
Subsidiary may sell, lease, transfer or otherwise dispose of any of its Property
to any Credit Party on an arms’ length basis, (iii) any Foreign Subsidiary may
sell, lease, transfer or otherwise dispose of any of its Property to any other
Foreign Subsidiary or any Excluded Subsidiary, (iv) any Credit Party may sell,
lease, transfer or otherwise dispose of any of its Property to any Foreign
Subsidiary and (v) any Credit Party may sell, lease, transfer or otherwise
dispose of any of its Property to any Excluded Subsidiary so long as, in the
case of clauses (iv) and (v), (A) before and after giving effect thereto (x) no
Default or Event of Default occurs or is continuing, (y) Average Adjusted
Availability is greater than $30,000,000 and (z) no default exists under any
credit facility to which such Excluded Subsidiary is a party or to which its
assets or property are subject and (B) promptly upon receipt by any Credit Party
of the Net Proceeds of such sale, lease, transfer or other disposition, the
Borrowers shall, if required pursuant to subsection 1.8(e), deliver, or cause to
be delivered, such Net Proceeds to the Agent for distribution to the Lenders as
a prepayment of the Loans owing by the Borrowers, which prepayment in either
case shall be applied in accordance with subsection 1.8(e) hereof (provided
that, if Equipment or real Property is the subject of such sale, lease, transfer
or other disposition, the Borrowers shall deliver, or cause to be delivered, to
the Agent for distribution to the Lenders as a prepayment of the Loans owing by
the Borrowers to be applied in accordance with subsection 1.8(e) hereof, an
amount equal to 85% of the Net Orderly Liquidation Value of the Equipment or 60%
of the fair market value of the real Property, as applicable, that is the
subject of such sale, lease, transfer or other disposition);
 
 
51

--------------------------------------------------------------------------------

 
 
(g)           any Subsidiary (which is not a Credit Party) of any Borrower may
be liquidated, wound up or dissolved (upon voluntary liquidation or otherwise)
if such Borrower deems it beneficial to the business of such Borrower and such
liquidation, winding up or dissolution shall not result in a Material Adverse
Effect or impair the Collateral of the Lenders;
 
(h)           any issuances of Stock or Stock Equivalents by any Subsidiary to
ITG or any Wholly-Owned Subsidiary;
 
(i)           the sale or other transfer of any non-cash consideration received
as proceeds of any disposition permitted hereunder or Stock or Stock Equivalent
owned by any Credit Party or any Subsidiary of any Credit Party in any Joint
Venture pursuant to the Organization Documents or other documents governing such
Joint Venture;
 
(j)           other dispositions described on Schedule 5.2;
 
(k)           the sale of all or substantially all of the assets of Jacquards
pursuant to and in accordance with the Cone Jacquards Purchase Agreement;
provided that the Net Proceeds of such sale shall be delivered by the Borrowers
to the Agent, for distribution to the Lenders as a prepayment of the Loans owing
by the Borrowers, which prepayment shall be applied in accordance with
subsection 1.8(f) hereof (but, for the avoidance of doubt, shall not result in a
permanent reduction of the Revolving Loan Commitment); provided further that the
Borrowers shall only be required to make prepayments equal to the amounts
specified in subsection 1.8(f); and
 
(l)           the sale to Bank of America, N.A. of Specified Receivables
pursuant to and in accordance with the Specified Receivables Purchase Agreement;
provided that the Net Proceeds of each such sale shall be delivered by the
Borrowers to the Agent, for distribution to the Lenders as a prepayment of the
Loans owing by the Borrowers, which prepayment shall be applied in accordance
with subsection 1.8(e) hereof but shall not result in a permanent reduction of
the Revolving Loan Commitment.
 
 
52

--------------------------------------------------------------------------------

 
 
5.3           Consolidations and Mergers.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except  upon not less than two (2) Business Days prior written notice to the
Agent, (a) any Subsidiary of a Borrower may merge with, or dissolve or liquidate
into, a Borrower or a Wholly-Owned Subsidiary of a Borrower, provided that
Domestic Subsidiaries shall only be merged with and into Borrowers or another
Domestic Subsidiary; (b) any Foreign Subsidiary may merge with or dissolve or
liquidate into a Foreign Subsidiary; (c) any merger or consolidation that
constitutes a Permitted Acquisition; (d) any Credit Party may be converted
(including by way of merger) from a corporation to a limited liability company
or from a limited liability company to a corporation; (e) the merger of WLR Cone
Mills IP, Inc. with and into its parent company with its parent company as the
surviving entity; and (f) the merger of International Textile Holdings, Inc., a
Delaware corporation, with and into ITG so long as ITG is the surviving entity.
 
5.4           Loans and Investments.  No Credit Party shall and no Credit Party
shall suffer or permit any of its Subsidiaries to (i) purchase or acquire, or
make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any equity or debt interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, including without limitation, by way of merger
or consolidation or (iii) make or commit to make or provide any advance, loan,
extension of credit, letters of credit to secure the obligations of, or capital
contribution to or any other investment in, any Person including any Affiliate
of a Borrower or any Subsidiary of a Borrower (the items described in clauses
(i), (ii) and (iii) are referred to as “Investments”), except for:
 
(a)           Investments by (i) any Credit Party in, to or for any other Credit
Party (other than ITG), (ii) Foreign Subsidiaries in, to or for to one or more
Foreign Subsidiaries, (iii) any Credit Party in, to or for one or more Foreign
Subsidiaries and (iv) any Credit Party or any Subsidiary of any Credit Party in,
to or for any Excluded Subsidiary organized in an Eligible Country so long as,
in the case of clauses (iii) and (iv), before and after giving effect thereto
(A) no Default or Event of Default has occurred and is continuing, (B)
Availability is greater than $12,500,000 and Average Adjusted Availability is
greater than $22,500,000 and, in the case of clause (iv), no default exists
under any credit facility to which such Excluded Subsidiary is a party or to
which its assets or property are subject, and if any of the foregoing extensions
of credit described in clause (i), (ii), (iii) or (iv) above are evidenced by
notes, such notes shall be pledged and delivered to the Agent, for the benefit
of the Secured Parties, and have such terms as the Agent may reasonably require;
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           loans and advances to employees in the Ordinary Course of
Business;
 
(c)           Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Sections 5.2(b)
or 5.2(j);
 
(d)           Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers; and
 
(e)           Investments existing on the Closing Date and set forth on Schedule
5.4 and any renewal or replacement thereof;
 
(f)           [Intentionally Omitted];
 
(g)           [Intentionally Omitted];
 
(h)           Permitted Acquisitions;
 
(i)           Investments (i) in the form of deposits, prepayments and other
credits to suppliers made in the Ordinary Course of Business consistent with the
past practices of ITG and its Subsidiaries, (ii) in the form of extensions of
trade credit in the Ordinary Course of Business and (iii) in the form of prepaid
expenses and deposits to other Persons in the Ordinary Course of Business;
 
(j)           Contingent Obligations permitted to Section 5.9;
 
(k)           (i) the endorsement of negotiable instruments held for collection
in the ordinary course of business or (ii) the making of lease, utility and
other similar deposits or prepayments, or deposits or prepayments to suppliers,
in each case in the Ordinary Course of Business;
 
(l)           to the extent constituting Investments, Rate Contracts permitted
pursuant to Section 5.9;
 
(m)           mergers and consolidations in compliance with Section 5.3; and
 
(n)           Investments pursuant to the Mexican Sale Agreement.
 
5.5           Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
 
(a)           Indebtedness incurred pursuant to this Agreement;
 
(b)           Indebtedness consisting of Contingent Obligations and permitted
pursuant to Section 5.9;
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 including extensions, replacements and refinancings thereof so long
as the principal amount of such Indebtedness as of the date of such extension,
replacement or refinancing is not increased, other than by the addition of any
accrued but unpaid interest, any applicable premium and/or fees relating to such
extension, replacement or refinancing;
 
(d)           Indebtedness (including Capital Leases) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including any Indebtedness assumed in connection with the acquisition of any
such Property or secured by a Lien on such Property before the acquisition
thereof; provided, that (i) such Indebtedness is incurred before or within 30
days after such acquisition or the completion of such construction or
improvement, (ii) any such Indebtedness shall be secured only by the assets
acquired, constructed or improved in connection with the incurrence of such
Indebtedness and (iii) with respect to Indebtedness incurred to finance the
acquisition of any fixed or capital assets, such Indebtedness shall not exceed
100% of the cost of such Property, and, in each case, any refinancing of any of
the foregoing Indebtedness; provided, further, that in the case of each of the
foregoing, the aggregate outstanding principal amount of all such Indebtedness
shall not exceed at any time $20,000,000;
 
(e)           unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(a);
 
(f)           Indebtedness incurred in connection with the financing of
insurance premiums in the ordinary course of business;
 
(g)           Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
 
(h)           (i) Subordinated Indebtedness (other than the Secured Note
Indebtedness) in an aggregate amount not to exceed the US Dollar Equivalent of
$25,000,000, (ii) the Secured Note Indebtedness and (iii) WLR  Subordinated
Indebtedness;
 
(i)           Indebtedness deemed to exist in connection with Rate Contracts
permitted under Section 5.9;
 
(j)           [Intentionally Omitted];
 
(k)           unsecured Indebtedness not exceeding in the aggregate at any time
outstanding the US Dollar Equivalent of $10,000,000 incurred in connection with
extended term agreements among the Credit Parties and their cotton suppliers;
 
(l)           other unsecured Indebtedness not exceeding in the aggregate at any
time outstanding the US Dollar Equivalent of $5,000,000; and
 
(m)           Indebtedness owing to Bank of America, N.A. under the Specified
Receivables Purchase Agreement, solely to the extent the sale and purchase of
Specified Receivables pursuant to the Specified Receivables Purchase Agreement
is deemed to be a financing arrangement between the parties thereto.
 
 
55

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, no Credit Party shall create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness under the Banamex Facility.
 
5.6           Transactions with Affiliates.  No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to, enter into any
transaction with any Affiliate of a Borrower or of any such Subsidiary or a WLR
Affiliate, except:
 
(a)           as expressly permitted by this Agreement;
 
(b)           (i) any transaction between a Credit Party and another Credit
Party and (ii) any transaction between a Foreign Subsidiary and another Foreign
Subsidiary;
 
(c)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and not a WLR Affiliate;
 
(d)           any transaction permitted pursuant to Sections 5.2, 5.3, 5.4, 5.5,
5.7 or 5.9; and
 
(e)           transactions set forth on Schedule 5.6.
 
5.7           Management Fees and Compensation.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, pay any management,
consulting or similar fees to any Affiliate of any Credit Party or to any
officer, director or employee of any Credit Party or any Affiliate of any Credit
Party except:
 
(a)           payment of reasonable compensation to officers and employees for
actual services rendered to the Credit Parties and their Subsidiaries in the
Ordinary Course of Business and consistent with past practices;
 
(b)           payment of reasonable directors’ fees and reimbursement of actual
out-of-pocket expenses incurred in connection with duties performed and other
reasonable actions taken in such director’s capacity as a member of any such
board of directors or any committee thereof;
 
(c)           payment of a management fee to WLR pursuant to the Management
Agreement from and after the effective date thereof not to exceed $4,000,000 per
annum payable in equal quarterly installments unless deferred voluntarily or as
a result of a Default or an Event of Default; provided, however, that the fees
described in this clause (c) shall not be paid during any period while a Default
or Event of Default has occurred and is continuing or would arise as a result of
such payment; provided, further any fees not paid due to the existence of a
Default or Event of Default shall be deferred and may be paid when no Default or
Event of Default exists; and
 
 
56

--------------------------------------------------------------------------------

 
 
(d)           reimbursement of reasonable out-of-pocket costs and expenses
required to be paid pursuant to the Management Agreement.
 
5.8           Use of Proceeds.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
 
5.9           Contingent Obligations.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any Contingent Obligations except in respect of the
Obligations and except:
 
(a)           endorsements for collection or deposit in the Ordinary Course of
Business;
 
(b)           commodities hedging agreements and unsecured Rate Contracts
entered into in the Ordinary Course of Business for bona fide hedging purposes
and not for speculation;
 
(c)           Contingent Obligations of the Credit Parties and their
Subsidiaries existing as of the Closing Date and listed in Schedule 5.9,
including extensions, replacements and renewals thereof which do not increase
the amount of such Contingent Obligations as of the date of such extension or
renewal;
 
(d)           Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations;
 
(e)           Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the Agent title insurance
policies;
 
(f)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under Sections 5.2(b) or 5.2(j);
 
(g)           Contingent Obligations arising under Letters of Credit (provided,
however, that any Letter of Credit supporting any obligation of an Excluded
Subsidiary shall be subject to the limitations set forth in Section 5.4(a));
 
(h)           Contingent Obligations arising under guarantees made in the
Ordinary Course of Business of obligations of any Credit Party (other than ITG),
which obligations are otherwise permitted hereunder; provided that if such
obligation is subordinated to the Obligations, such guarantee shall be
subordinated to the same extent;
 
 
57

--------------------------------------------------------------------------------

 
 
(i)           [Intentionally Omitted];
 
(j)           Contingent Obligations of any Credit Party in respect of
Indebtedness otherwise permitted under Section 5.5(a), (h), (i), (k) and (l);
 
(k)           unsecured guaranties by a Credit Party of a Foreign Subsidiary’s
obligations under extended term cotton purchase agreements; provided, that the
Accounts generated from sales by such Foreign Subsidiary are owned by the
applicable Credit Party;
 
(l)           Without duplication of clause (g) above, Contingent Obligations
supporting obligations of Excluded Subsidiaries (provided however, that any such
Contingent Obligation supporting any obligation of an Excluded Subsidiary shall
be subject to the limitations set forth in Section 5.4(a)); and
 
(m)           other Contingent Obligations not exceeding the US Dollar
Equivalent of $2,500,000 in the aggregate at any time outstanding.
 
5.10           Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien in excess
of the US Dollar Equivalent of $500,000 on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect.  No Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan.
 
5.11           Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, (ii)
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding or (iii) make any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to,
Subordinated Indebtedness (the items described in clauses (i), (ii) and (iii)
above are referred to as “Restricted Payments”); except that any Wholly-Owned
Subsidiary of a Borrower may declare and pay dividends to a Borrower or any
Wholly-Owned Subsidiary of a Borrower, and except that:
 
(a)           ITG may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents; and
 
(b)           in the event a Credit Party or Domestic Subsidiary of a Credit
Party files a consolidated income tax return with ITG, Borrowers may make
distributions to ITG to permit ITG to pay federal and state income taxes then
due and owing, franchise taxes and other similar licensing expenses incurred in
the Ordinary Course of Business.
 
 
58

--------------------------------------------------------------------------------

 
 
(c)           [Intentionally Omitted];
 
(d)           the Credit Parties may pay as and when due and payable, regularly
scheduled payments of interest only at the non-default rate on Subordinated
Indebtedness, subject to the terms of the subordination provisions applicable
thereto; and
 
(e)           with respect to the Secured Note Indebtedness, the Credit Parties
may make Permitted Secured Note Payments.
 
5.12           Change in Business.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it as of the
Closing Date, other than any line of business that is related or complimentary
to any existing line of business.
 
5.13           Amendment to Organization Documents.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to amend any of its
Organization Documents in any respect that is materially adverse to the Lenders.
 
5.14           Accounting Changes.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.
 
5.15           Amendments to Subordinated Indebtedness and WLR Subordinated
Indebtedness.  No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries directly or indirectly to, change or amend the terms of any
Subordinated Indebtedness Documents or WLR Subordinated Indebtedness Documents
except (i) in the case of the Secured Note Documents, to the extent permitted by
the Intercreditor Agreement and (ii) in the case of all other Subordinated
Indebtedness Documents and WLR Subordinated Indebtedness Documents, to the
extent permitted by the applicable Subordination Agreement.
 
5.16           No Negative Pledges.
 
(a)           No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, to create or otherwise cause or suffer
to exist or become effective any consensual prohibition or limitation on the
ability of any such Subsidiary to pay dividends or make any other distribution
on any of such Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to a Borrower or any
of its Subsidiaries.  No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting the existence of any Lien upon
any of its assets in favor of the Agent, whether now owned or hereafter
acquired.  Notwithstanding the foregoing two sentences, the following
encumbrances or restrictions shall be permitted:  (i) encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents; (B) Indebtedness permitted by Section 5.5(d); (C) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; (D) customary provisions restricting assignment of any
agreement entered into by a Subsidiary of a Borrower in the Ordinary Course of
Business; (E) any holder of a Permitted Lien restricting the transfer of the
property subject thereto; (F) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 5.2
pending the consummation of such sale; (G) in the case of a Joint Venture,
restrictions in such person’s Organization Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Stock
or Stock Equivalents of or property held in the subject Joint Venture and (H)
any agreement in effect on the Closing Date as set forth on Schedule 5.16; or
(ii) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the agreements referred to
in clause (i) above; provided that such amendments or refinancings are no more
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.
 
 
59

--------------------------------------------------------------------------------

 
 
(b)           No Borrower (other than ITG) shall issue any Stock or Stock
Equivalents (i) if such issuance would result in an Event of Default under
subsection 7.1(m) and (ii) unless such Stock and Stock Equivalents are pledged
to the Agent, for the benefit of the Secured Parties, as security for the
Obligations, on substantially the same terms and conditions as the Stock and
Stock Equivalents of the Borrowers pledged to the Agent as of the Closing Date.
 
5.17           OFAC.  No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by Section
2 of such executive order, or be otherwise associated with any such person in
any manner violative of Section 2, or (iii) otherwise become a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.
 
5.18           Press Release and Related Matters.  No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure using the name, logo or otherwise referring to GE
Capital except (i) for filings required to be made with any Governmental
Authority, including, without limitation, the Securities and Exchange
Commission, in respect of which no consent or consultation with GE Capital shall
be required, or (ii) to the extent any Credit Party is otherwise required to
issue any such release or make any such disclosure under applicable Requirements
of Law, only after using commercially reasonable efforts to consult with GE
Capital prior thereto.
 
5.19           Sale-Leasebacks; Synthetic Leases; Factoring; etc.  No Credit
Party shall, and no Credit Party shall permit any of its Subsidiaries to, engage
in a sale leaseback, synthetic lease, factoring, declaring in trust, discounting
or similar transaction involving any of its assets, other than the transactions
contemplated by the Mexican Sale Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
5.20           Hazardous Materials.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, cause or suffer to exist any Release
at, to or from any real Property owned, leased, subleased or otherwise operated
or occupied by any Credit Party or any Subsidiary of any Credit Party that would
violate any Environmental Law, form the basis for any Material Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Credit Party or any Subsidiary of any
Credit Party), other than such violations, Environmental Liabilities and effects
that would not, in the aggregate, have a Material Adverse Effect.
 
5.21           Food Security Act.
 
(a)           No Borrower shall purchase any cotton or other goods that would
constitute farm products if the seller were a Person engaged in farming
operations, unless such Borrower acquires good title to such goods free and
clear of all Liens (except Permitted Liens) and, in particular, free from any
statutory or other grower’s or producer’s Liens in favor of any secured party
who has taken steps under the Food Security Act or any other federal or state
statute to preserve its Lien rights upon such goods notwithstanding the passage
of title directly or indirectly to such Borrower.
 
(b)           Each Borrower shall in all respects comply with all applicable
Food Security Act Notices during their periods of effectiveness under the Food
Security Act, including directions to make payments to the sellers by issuing
payment instruments directly to the sellers’ secured party or jointly payable to
the seller and the sellers’ secured party, as specified in the Food Security Act
Notice, so as to terminate or release the security interest in cotton or other
farmed products maintained under the Food Security Act.  Each Borrower shall
notify the Agent in writing within five (5) Business Days after receipt by such
Borrower any notice received pursuant to the applicable provisions of the Food
Security Act or pursuant to the UCC or any applicable local laws of any Lien
filed with respect to cotton or any other farm products that may be purchased by
such Borrower or intended for resale to such Borrower (a “Food Security Act
Notice”).
 
(c)           If at any time a Borrower purchases cotton or other farm products
from a Person engaged in farming operations or an agent for such Person in a
jurisdiction which has implemented the provisions of the Food Security Act with
respect to the creation of a “central filing system,” such Borrower shall
promptly register with the Secretary of State (or equivalent official) of each
such jurisdiction, pursuant to the registration requirements of the Food
Security Act and notify the Agent in writing of such registration with the
central filing system and, if requested by the Agent, provide the Agent with
copies of any Food Security Act Notices, master list, supplements thereto or
otherwise materials then or thereafter received from the Secretary of State (or
other official) of the central filing system by such Borrower.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE VI - FINANCIAL COVENANTS
 
6.1           Fixed Charge Coverage Ratio.
 
  Each Credit Party covenants and agrees
that, if at any time Availability is less than $17,500,000 (and continuing until
the first date thereafter (if any) that Availability is at least $17,500,000),
the Fixed Charge Coverage Ratio for the twelve month period ending as of the
last day of the immediately preceding fiscal month during any period set forth
below, shall in no event be less than the ratio set forth below for such period:


Date
Minimum Ratio
Closing Date through fiscal month ending September 30, 2011
1.00:1.00
October 1, 2011 through March 31, 2012
1.05:1.00
April 1, 2012 and thereafter
1.10:1.00

 
ARTICLE VII - EVENTS OF DEFAULT
 
7.1           Event of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of any Loan, including after
maturity of the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay
within three (3) Business Days after the same shall become due, interest on any
Loan, any fee or any other amount payable hereunder or pursuant to any other
Loan Document; or
 
(b)           Representation or Warranty.  Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or
 
(c)           Specific Defaults.  (i) Any Credit Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 4.1,
4.2(b), 4.2(d), 4.2(g), 4.3(a), 4.6, 4.9, Article V or Article VI hereof, (ii)
any Credit Party fails to perform or observe any term, covenant or agreement
contained in Section 4.2(h) and, in the case of this subclause (ii), such
failure to perform or observe shall continue unremedied for a period of three
(3) Business Days or (iii) any Credit Party fails to perform or observe any
term, covenant or agreement contained in Section 4.14 and, in the case of this
subclause (iii), such failure to perform or observe shall continue unremedied
for a period of seven (7) days; or
 
 
62

--------------------------------------------------------------------------------

 
 
(d)           Other Defaults.  Any Credit Party or Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower Representative by the Agent or the Majority Lenders; or
 
(e)           Cross-Default.  Any Credit Party, any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the US Dollar
Equivalent of $3,500,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness, in either case of clause (i) or clause (ii) above, if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto); provided that, with respect to any
default under the Secured Note Documents resulting from any action or omission
by any Excluded Subsidiary, such default shall result in an Event of Default
under this Agreement only to the extent that (x) the Secured Note Indebtedness
is accelerated by the holders of such Indebtedness, or (y) the holders of the
Secured Note Indebtedness deliver a Subordinated Debt Default Notice (as defined
in the Intercreditor Agreement) to the Agent that triggers the commencement of
the applicable period described in Section 2.4 of the Intercreditor Agreement;
or
 
(f)           Insolvency; Voluntary Proceedings.  A Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party, in either case, with assets in excess of the US Dollars
Equivalent of $1,000,000: (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or
 
(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party or any Subsidiary of
any Credit Party, in either case, with assets in excess of the US Dollar
Equivalent of $1,000,000, or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
any such Person’s Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded, in any case, within
sixty (60) days after such commencement, filing or levy; (ii) any Credit Party
or any Subsidiary of any Credit Party, in either case, with assets in excess of
the US Dollar Equivalent of $1,000,000 admits the material allegations of a
petition against it in any such Insolvency Proceeding, or an order for relief
(or similar order under non-US law) is ordered in any Insolvency Proceeding; or
(iii) any Credit Party or any Subsidiary of any Credit Party, in either case,
with assets in excess of the US Dollar Equivalent $1,000,000 acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business; or
 
 
63

--------------------------------------------------------------------------------

 
 
(h)           Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance) as to any single or related series of transactions, incidents or
conditions, of the US Dollar Equivalent of $3,500,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
thirty (30) days after the entry thereof; or
 
(i)           Secured Note Indebtedness.  If the final stated maturity date of
the Secured Note Indebtedness has not been extended to a date no earlier than
ninety-five (95) days after the later of the Revolving Termination Date and the
final scheduled installment payment date for the Term Loan, the occurrence of
the date ninety-five (95) days prior to the final stated maturity date of the
Secured Note Indebtedness; or
 
(j)           [Intentionally Omitted]; or
 
(k)           Non-Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties or any of their respective Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(l)           Collateral.  Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary of any Credit Party party thereto or any Credit Party or
any Subsidiary of any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of the Agent
to take any action within its control) cease to be a perfected and first
priority security interest subject only to Permitted Liens; or
 
 
64

--------------------------------------------------------------------------------

 
 
(m)           Ownership.  If (i) at any time after the Closing Date, any Person
other than a Permitted Investor, owns beneficially, directly or indirectly, more
than 51% of the issued and outstanding voting Stock of ITG or, in any event,
Stock representing voting control of the Borrowers; or (ii) ITG ceases to own
either directly or indirectly one hundred percent (100%) of the issued and
outstanding Stock and Stock Equivalents of the Borrowers, in each instance in
clauses (i) and (ii), free and clear of all Liens, rights, options, warrants or
other similar agreements or understandings, other than Liens in favor of the
Agent, for the benefit of the Secured Parties or (iii) a “Change of Control” as
defined in the Secured Note Documents shall occur; or
 
(n)           Support Agreement.  (A) The Investors fail, at any time that
Availability is less than $7,500,000, to make either (i) a cash capital
contribution to ITG or (ii) a loan in the form of WLR Subordinated Indebtedness
to ITG, in either case, in an amount equal to the greater of (X) the amount by
which such Availability is less than $7,500,000, and (Y) $2,500,000 (such
greater amount, the “Equity Infusion”), within three (3) days after a request by
Agent or the Majority Lenders to the Investors to fund such Equity Infusion (a
“Request”); provided, that, notwithstanding the foregoing, in no event will the
aggregate amount required to be invested or loaned by the Investors pursuant to
the Support Agreement be in excess of $15,000,000 or (B) Availability falls
below $6,000,000 at any time after a Request is made and prior to the time the
corresponding Equity Infusion is received.
 
7.2           Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Agent may, and shall at the request of the Majority
Lenders:
 
(a)           declare all or any portion of the Commitment of each Lender to
make Loans or of the L/C Issuer to issue Letters of Credit to be terminated,
whereupon such Commitments shall forthwith be terminated;
 
(b)           declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
 
provided, however, that upon the occurrence of any event specified in
subsections 7.1(f) or 7.1(g) above (in the case of clause (i) of subsection
7.1(g) upon the expiration of the sixty (60) day period mentioned therein, the
obligation of each Lender to make Loans and the obligation of the L/C Issuer to
issue Letters of Credit shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Agent, any
Lender or the L/C Issuer.  Notwithstanding anything to the contrary contained
herein, the Agent and the Collateral Agents may (and at the request of Majority
Lenders, shall) send Activation Notices at any time when an Event of Default is
continuing or after Availability is less than $12,500,000 (unless Agent or
Collateral Agents otherwise consent) or Average Adjusted Availability is equal
to or less than $17,500,000; provided, that if, at any time more than ninety
(90) days after an Activation Notice is sent, Average Adjusted Availability is
more than $17,500,000 and Availability on any single day is not less than
$12,500,000 during the measuring period with respect to Average Adjusted
Availability and no Event of Default is continuing, then Agent and Collateral
Agents, as applicable, shall rescind such Activation Notices.
 
 
65

--------------------------------------------------------------------------------

 
 
7.3           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
7.4           Cash Collateral for Letters of Credit.  If an Event of Default has
occurred and is continuing, the Agent may (and at the request of Majority
Lenders, shall), or if this Agreement (or the Revolving Loan Commitment) is
terminated for any reason, the Agent shall, demand (which demand shall be deemed
to have been delivered automatically upon any acceleration of the Loans and
other obligations hereunder pursuant to Section 7.2 hereof), and the Borrowers
shall thereupon deliver to the Agent, to be held for the benefit of the L/C
Issuer, the Agent and the Lenders entitled thereto, an amount of cash equal to
105% of the amount of Letter of Credit Obligations as additional collateral
security for Obligations in respect of any outstanding Letter of Credit.  The
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of the Credit Parties’ Obligations in respect of any
Letters of Credit.  Pending such application, the Agent may (but shall not be
obligated to) invest the same in an interest bearing account in the Agent’s
name, for the benefit of the L/C Issuers, the Agent and the Lenders entitled
thereto, under which deposits are available for immediate withdrawal, at such
bank or financial institution as the L/C Issuer and the Agent may, in their
discretion, select.
 
ARTICLE VIII - THE AGENT
 
8.1           Appointment and Duties.
 
(a)           Appointment of Agent.  Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Agent pursuant to Section 8.9)
as the Agent hereunder and authorizes the Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Agent under
such Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Agent, (ii) file
and prove claims and file other documents necessary or desirable to allow the
claims of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the Agent, the Lenders and the L/C Issuers for purposes of the perfection of
all Liens with respect to the Collateral, including any deposit account
maintained by a Credit Party with, and cash and Cash Equivalents held by, such
Lender or L/C Issuer, and may further authorize and direct the Lenders and the
L/C Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Agent, and each Lender and L/C Issuer hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
 
 
66

--------------------------------------------------------------------------------

 
 
(c)           Limited Duties.  Under the Loan Documents, each Collateral Agent
and the Agent (i) is acting solely on behalf of the Lenders and the L/C Issuers
(except to the limited extent provided in subsection 1.4(b) with respect to the
Register), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Agent”, the terms “agent”, “Agent”,
“collateral agent”, “Collateral Agent” and similar terms in any Loan
Document  to refer to the Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender and L/C Issuer hereby waives and agrees not to
assert any claim against the Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.  The
title of Documentation Agent is purely administrative in nature.  The
Documentation Agent named on the cover of this Agreement shall have no duties or
liabilities hereunder other than those duties and liabilities applicable to any
Lender.
 
(d)           Collateral Agents.  Notwithstanding anything contained in this
Article VIII or any other Loan Document to the contrary, no Collateral Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document other than those applicable to all
Lenders as such or as expressly set forth below in this Section 8.1(d).  All
determinations under this Agreement and the other Loan Documents (including
modifications to such Loan Documents) related, directly or indirectly, to the
Collateral, borrowing base eligibility standards or reserves, intercreditor
arrangements, collateral information rights, access rights, appraisal rights or
audit rights  (including, for the avoidance of doubt, any such determinations
which are assigned to the Agent pursuant to this Agreement and other Loan
Documents) shall be made by the Collateral Agents as set forth in this Section
8.1(d) (hereinafter collectively referred to as a “Collateral Matter”). If a
Collateral Agent makes any proposal with respect to a Collateral Matter
(including without limitation, proposes an adjustment or revision or
interpretation of borrowing base eligibility standards or reserves), the other
Collateral Agent shall respond to such proposal within three (3) Business Days.
In the event that the Collateral Agents cannot agree on a determination with
respect to a Collateral Matter, the determination shall be made by the
individual Collateral Agent either asserting the more conservative credit
judgment or declining to permit the requested action for which consent is being
sought by the Borrowers, as applicable. Notwithstanding the foregoing, the
records of Agent shall control with respect to all matters relating to the
Loans, the Letters of Credit and the Collateral.
 
 
67

--------------------------------------------------------------------------------

 
 
(e)           INTERCREDITOR AGREEMENT. EACH LENDER AND EACH OTHER PERSON PARTY
HERETO FROM TIME TO TIME (OTHER THAN THE CREDIT PARTIES) HEREBY (A) ACKNOWLEDGES
THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE AGENT ON ITS BEHALF TO ENTER INTO
THE INTERCREDITOR AGREEMENT AS FIRST LIEN AGENT (AS DEFINED THEREIN) AND ON
BEHALF OF SUCH LENDER.
 
8.2           Binding Effect.  Each Lender and each L/C Issuer agrees that (i)
any action taken by the Agent, the Collateral Agents or the Majority Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
the Agent or Collateral Agents in reliance upon the instructions of the Majority
Lenders (or, where so required, such greater proportion) and (iii) the exercise
by the Agent, the Collateral Agents or the Majority Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
 
8.3           Use of Discretion.
 
(a)           No Action without Instructions.  Neither the Agent nor any
Collateral Agent shall be required to exercise any discretion or take, or to
omit to take, any action, including with respect to enforcement or collection,
except any action it is required to take or omit to take (i) under any Loan
Document or (ii) pursuant to instructions from the Majority Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders).
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, neither the Agent nor any Collateral Agent shall be required to take,
or to omit to take, any action (i) unless, upon demand, the Agent or such
Collateral Agent receives an indemnification satisfactory to it from the Lenders
(or, to the extent applicable and acceptable to the Agent or Collateral Agents,
as applicable, any other Person) against all Liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against the
Agent, the Collateral Agent or any Related Person thereof or (ii) that is, in
the opinion of the Agent, the Collateral Agent or its or their counsel, contrary
to any Loan Document or applicable Requirement of Law.
 
8.4           Delegation of Rights and Duties.  Each of the Agent and the
Collateral Agents may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this Article
VIII to the extent provided by the Agent.
 
8.5           Reliance and Liability.
 
(a)           Each of the Agent and the Collateral Agents may, without incurring
any liability hereunder, (i) treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 9.9, (ii) rely on the
Register to the extent set forth in Section 1.4, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Credit Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(b)           None of the Agent, any Collateral Agent and its or their Related
Persons shall be liable for any action taken or omitted to be taken by any of
them under or in connection with any Loan Document, and each Lender, L/C Issuer,
ITG, each Borrower and each other Credit Party hereby waive and shall not assert
(and each of ITG and the Borrowers shall cause each other Credit Party to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting from the gross negligence or
willful misconduct of the Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, neither the Agent nor any Collateral Agent:
 
(i)           shall be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Majority Lenders or
for the actions or omissions of any of its Related Persons selected with
reasonable care (other than employees, officers and directors of the Agent or
Collateral Agents, when acting on behalf of such agent);
 
 
69

--------------------------------------------------------------------------------

 
 
(ii)           shall be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;
 
(iii)           makes any warranty or representation, and shall be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by the Agent or Collateral
Agents, as applicable, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Agent in connection with the Loan Documents; and
 
(iv)           shall have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from the Borrower Representative, any Lender or
L/C Issuer describing such Default or Event of Default clearly labeled “notice
of default” (in which case the Agent or Collateral Agent, as applicable, shall
promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, ITG and each Borrower hereby waives and agrees not to assert
(and each of ITG and each Borrower shall cause each other Credit Party to waive
and agree not to assert) any right, claim or cause of action it might have
against the Agent or any Collateral Agent based thereon.


8.6           Agent Individually.  Each of the Agent, the Collateral Agents and
its or their Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, any
Credit Party or Affiliate thereof as though it were not acting as the Agent or
Collateral Agent, as applicable, and may receive separate fees and other
payments therefor.  To the extent the Agent, the Collateral Agents or any of its
or their Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Revolving Lender”, “Majority Lender”, “Supermajority
Revolving Lender”, “Revolving Lender” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
the Agent, the Collateral Agents or such Affiliate, as the case may be, in its
individual capacity as Lender, Revolving Lender or as one of the Majority
Lenders, Majority Revolving Lenders or Supermajority Revolving Lenders,
respectively.
 
 
70

--------------------------------------------------------------------------------

 
 
8.7           Lender Credit Decision.  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the Agent,
the Collateral Agents, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including any offering and disclosure materials in
connection with the syndication of the Loans) solely or in part because such
document was transmitted by the Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each
Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by the Agent or Collateral Agents to the Lenders or L/C Issuers, the
Agent shall not have any duty or responsibility to provide any Lender or L/C
Issuer with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Credit Party or any Affiliate of any Credit Party that may come in to the
possession of the Agent, the Collateral Agents or any of its or their Related
Persons.
 
8.8           Expenses; Indemnities.
 
(a)           Each Lender agrees to reimburse the Agent, the Collateral Agents
and each of its or their Related Persons (to the extent not reimbursed by any
Credit Party) promptly upon demand, severably and ratably, of any costs and
expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes (as defined in Section 10.1(c)) paid in the name
of, or on behalf of, any Credit Party) that may be incurred by the Agent or any
of its Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify the Agent, the Collateral
Agents and each of its or their Related Persons (to the extent not reimbursed by
any Credit Party), severally and ratably, from and against Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by or asserted against, the Agent, the Collateral
Agents or any of its or their Related Persons in any matter relating to or
arising out of, in connection with or as a result of, any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Agent, the Collateral Agents or any of its or their Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to the Agent, the Collateral Agents or any of its or
their Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of the Agent or the Collateral Agents
or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order; and provided
further, a Related Person shall be indemnified only to the extent any of the
foregoing relates to or arises from the Related Person acting for Agent (in its
capacity as Agent) or Collateral Agent (in its capacity as Collateral Agent).
 
 
71

--------------------------------------------------------------------------------

 
 
8.9           Resignation of Agent, Collateral Agent or L/C Issuer.
 
(a)           Each of the Agent and each Collateral Agent may resign at any time
by delivering notice of such resignation to the Lenders and the Borrower
Representative, effective on the date set forth in such notice or, if no such
date is set forth therein, upon the date such notice shall be effective.  If the
Agent or any Collateral Agent, as applicable, delivers any such notice, the
Majority Lenders shall have the right to appoint a successor Agent or Collateral
Agents, as applicable.  If, within 30 days after the retiring Agent or
Collateral Agents, as applicable, having given notice of resignation, no
successor Agent or Collateral Agents, as applicable, has been appointed by the
Majority Lenders that has accepted such appointment, then the retiring Agent or
Collateral Agents, as applicable, may, on behalf of the Lenders, appoint a
successor Agent or Collateral Agents, as applicable, from among the
Lenders.  Each appointment under this clause (a) shall be subject to the prior
consent of the Borrowers, which may not be unreasonably withheld but shall not
be required during the continuance of an Event of Default.
 
(b)           Effective immediately upon its resignation, (i) the retiring agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of such agent until
a successor Agent or Collateral Agents, as applicable, shall have accepted a
valid appointment hereunder, (iii) the retiring agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring agent was, or because such agent had been, validly acting as the Agent
or Collateral Agents, as applicable, under the Loan Documents and (iv) subject
to its rights under Section 8.3, the retiring agent shall take such action as
may be reasonably necessary to assign to the successor agent its rights as the
Agent or Collateral Agents, as applicable, under the Loan Documents.  Effective
immediately upon its acceptance of a valid appointment as the Agent or
Collateral Agents, as applicable, a successor agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring agent
under the Loan Documents.
 
(c)           So long as at least one L/C Issuer remains, any L/C Issuer may
resign at any time by delivering notice of such resignation to the Agent,
effective on the date set forth in such notice or, if no such date is set forth
therein, on the date such notice shall be effective.  Upon such resignation, the
L/C Issuer shall remain an L/C Issuer and shall retain its rights and
obligations in its capacity as such (other than any obligation to Issue Letters
of Credit but including the right to receive fees or to have Lenders participate
in any L/C Reimbursement Obligation thereof) with respect to Letters of Credit
issued by such L/C Issuer prior to the date of such resignation and shall
otherwise be discharged from all other duties and obligations under the Loan
Documents.
 
 
72

--------------------------------------------------------------------------------

 
 
8.10           Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Agent and Collateral
Agents to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:
 
(a)           any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 4.13; and
 
(b)           any Lien held by the Agent or any Collateral Agent for the benefit
of the Secured Parties against (i) any Collateral that is sold, transferred,
conveyed or otherwise disposed of by a Credit Party in a transaction permitted
by the Loan Documents (including pursuant to a valid waiver or consent), to the
extent all Liens required to be granted in such Collateral pursuant to Section
4.13 after giving effect to such transaction have been granted, (ii) any
property subject to a Lien permitted hereunder in reliance upon subsection
5.1(h) or 5.1(i) and (iii) all of the Collateral and all Credit Parties, upon
(A) termination of the Revolving Loan Commitments, (B) payment and satisfaction
in full of all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents and all Obligations arising under Secured
Rate Contracts, that the Agent or any Collateral Agent has been notified in
writing are then due and payable, (C) deposit of cash collateral with respect to
all contingent Obligations (or, in the case of any Letter of Credit Obligation,
receipt by the Agent or any Collateral Agent of a back-up letter of credit) in
amounts and on terms and conditions and with parties satisfactory to the Agent
or such Collateral Agent, as applicable, and each Indemnitee that is, or may be,
owed such Obligations and (D) to the extent requested by the Agent or any
Collateral Agent receipt by the Agent or such Collateral Agent and the Secured
Parties of liability releases from the Credit Parties each in form and substance
acceptable to the Agent and Collateral Agents
 
Each Lender and L/C Issuer hereby directs the Agent, and the Agent hereby
agrees, upon five days advance notice from the Borrower Representative (or such
shorter period as the Agent shall agree), to execute and deliver or file such
documents and to perform other actions reasonably necessary to release the
guaranties and Liens when and as directed in this Section 8.10.


8.11           Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Agent, shall confirm
such agreement in a writing in form and substance acceptable to the Agent) this
Article VIII, Section 9.3, Section 9.9, Section 9.10, Section 9.11, Section
9.17, Section 9.24 and Section 10.1 and the decisions and actions of the Agent,
the Collateral Agents and the Majority Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders or other
parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of the Agent, the Collateral Agents, the Lenders and
the L/C Issuers party hereto shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.
 
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE IX - MISCELLANEOUS
 
9.1           Amendments and Waivers»
 
.
 
(a)           Except as provided in Section 1.1(b)(iv) with respect to a
Commitment Increase, in Section 1.8(a) regarding amendments to Schedule 1.8(a)
and amendments to Schedule 1.12, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Majority Lenders (or by the Agent with the
consent of the Majority Lenders), the Borrowers and acknowledged by the Agent,
and then such waiver shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Lenders
directly affected thereby (in addition to the Majority Lenders or the Agent with
the consent of the Majority Lenders), the Borrowers and acknowledged by the
Agent, do any of the following:
 
(i)           increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to subsection 7.2(a));
 
(ii)           postpone or delay any date fixed for, or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts due
to the Lenders (or any of them) or L/C Issuer hereunder or under any other Loan
Document;
 
(iii)           reduce the principal of, or the rate of interest specified
herein or the amount of interest payable in cash specified herein on any Loan,
or of any fees or other amounts payable hereunder or under any other Loan
Document, including L/C Reimbursement Obligations;
 
 
74

--------------------------------------------------------------------------------

 
 
(iv)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;
 
(v)           amend this Section 9.1 or the definition of “Majority Lenders” or
any provision providing for consent or other action by all Lenders;
 
(vi)           amend or waive Section 1.10(c); or
 
(vii)           discharge any Credit Party from its respective payment
Obligations under the Loan Documents, or release all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;
 
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vii).
 
(b)           No amendment, waiver or consent shall, unless in writing and
signed by the Agent, the Swingline Lender or the L/C Issuer, as the case may be,
in addition to the Majority Lenders or all the Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Majority
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent, the Swingline Lender or the L/C
Issuer, as the case may be,  under this Agreement or any other Loan Document. No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider or, in the case of a Secured Rate Contract provided or
arranged by GE Capital or an Affiliate of GE Capital, GE Capital.
 
(c)           No amendment or waiver shall, unless signed by the Agent and
Supermajority Revolving Lenders (or by the Agent with the consent of
Supermajority Revolving Lenders) and the Collateral Agents: (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of L/C Issuer to issue any Letter of Credit) in Section
2.2; (ii) amend or waive non-compliance with any provision of subsection
1.1(b)(iii); (iii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of Lenders to make any
Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in Section
2.2; (iv) amend or waive this subsection 9.1(c) or the definitions of the terms
used in this subsection 9.1(c) insofar as the definitions affect the substance
of this subsection 9.1(c); or (v) amend or modify the definitions of Eligible
Accounts, Eligible Inventory or Borrowing Base, including any increase in the
percentage advance rates in the definition of Borrowing Base, in a manner which
would increase the availability of credit under the Revolving Loan.  No
amendment or waiver shall, unless signed by the Agent and all Revolving Lenders
(or by the Agent with the consent of all Revolving Lenders), change (i) the
definition of the term Majority Revolving Lenders, the percentage of Lenders
which shall be required for Majority Revolving Lenders to take any action
hereunder or any specific right of Majority Revolving Lenders to grant or
withhold consent or take or omit to take any action hereunder or (ii) the
definition of the term Supermajority Revolving Lenders, the percentage of
Lenders which shall be required for Supermajority Revolving Lenders to take any
action hereunder or any specific right of Supermajority Revolving Lenders to
grant or withhold consent or take or omit to take any action hereunder.
 
 
75

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Majority Lenders”, “Majority Revolving Lenders”, “Supermajority Revolving
Lenders” or “Lenders directly affected” pursuant to this Section 9.1) for any
voting or consent rights under or with respect to any Loan Document, except that
a Non-Funding Lender shall be treated as an “affected Lender” for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender.  Moreover, for
the purposes of determining Majority Lenders, Majority Revolving Lenders and
Supermajority Revolving Lenders, the Loans and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.
 
(e)           Notwithstanding anything to the contrary contained in this Section
9.1, the Agent may amend Schedule 1.1(b) to reflect assignments entered into
pursuant to Section 9.9 and any Commitment Increase pursuant to Section
1.1(b)(iv).
 
9.2           Notices.
 
(a)           Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified in this Agreement to be given by any other means (including by way of
facsimile), be given in writing and (i) addressed to the address set forth on
the applicable signature page hereto, (ii) posted to Intralinks® (to the extent
such system is available and set up by or at the direction of the Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
the Agent prior to such posting, (iii) posted to any  other E-System set up by
or at the direction of the Agent or (iv) addressed to such other address as
shall be notified in writing (A) in the case of the Borrowers, the Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower Representative and the Agent.  Transmission by
electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth above) shall not be sufficient or effective to transmit any such notice
under this clause (a) unless such transmission is an available means to post to
any E-System.
 
 
76

--------------------------------------------------------------------------------

 
 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, 1 Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting and the date access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to the Agent pursuant to
Article I shall be effective until received by the Agent.
 
(c)           Each Lender shall notify the Agent in writing of any changes in
the address to which notices to such Lender should be directed, of addresses of
its Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as the Agent
shall reasonably request.
 
9.3           Electronic Transmissions.
 
(a)           Authorization.  Subject to the provisions of Section 9.2(a), each
of the Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b)           Signatures.  Subject to the provisions of Section 9.2(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which the Agent,
each Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
 
77

--------------------------------------------------------------------------------

 
 
(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by the Agent and Credit Parties in connection with the use
of such E-System.
 
(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of each
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that the Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
 
9.4           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No course of dealing between any Credit
Party, any Affiliate of any Credit Party, the Agent or any Lender shall be
effective to amend, modify or discharge any provision of this Agreement or any
of the other Loan Documents.
 
9.5           Costs and Expenses.  Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of the Agent, the Collateral Agents or the Majority Lenders,
shall be at the expense of such Credit Party, and neither the Agent, the
Collateral Agents nor any other Secured Party shall be required under any Loan
Document to reimburse any Credit Party or any Subsidiary of any Credit Party
therefor except as expressly provided therein.  In addition, the Borrowers agree
to pay or reimburse upon demand (a) the Agent and each Collateral Agent for all
reasonable out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
in each case including Attorney Costs to the Agent and the Collateral Agents,
(b) the Agent and Collateral Agents for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by the Agent or
Collateral Agents, as applicable, for its examiners) in each case performed or
conducted as required or permitted by this Agreement, (c) each of the Agent and
each Collateral Agent, each of its Related Persons, and L/C Issuer for all costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”, (ii)
the enforcement or preservation of any right or remedy under any Loan Document,
any Obligation, with respect to the Collateral or any other related right or
remedy or (iii) the commencement, defense, conduct of, intervention in, or the
taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Credit Party, any Subsidiary
of any Credit Party, Loan Document or Obligation (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs and (d) fees and disbursements of Attorney
Costs of one law firm on behalf of all Lenders (other than the Agent or any
Collateral Agent) incurred in connection with any of the matters referred to in
clause (c) above.
 
 
78

--------------------------------------------------------------------------------

 
 
9.6           Indemnity.
 
(a)           Each Credit Party agrees to indemnify, hold harmless and defend
the Agent, the Collateral Agents, each Lender, each L/C Issuer and each of their
respective Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any Contractual Obligation entered into in connection with
any E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  Furthermore, each of
each Borrower and each other Credit Party executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Credit
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by the Collateral Agents or the Agent or following the
Agent, the Collateral Agents or any Lender having become the
successor-in-interest to any Credit Party or any Related Person of any Credit
Party and (ii) are attributable solely to acts of such Indemnitee.
 
9.7           Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation.  To the extent that the
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
9.8           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9 hereof, and provided further that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Agent and each Lender.
 
9.9           Assignments and Participations; Binding Effect.
 
(a)           This Agreement shall become effective when it shall have been
executed by ITG, the Borrowers, the other Credit Parties signatory hereto and
the Agent and when the Agent shall have been notified by each Lender and the
initial L/C Issuer that such Lender or L/C Issuer has executed it.  Thereafter,
it shall be binding upon and inure to the benefit of, but only to the benefit
of, ITG, the Borrowers, the other Credit Parties hereto (in each case except for
Article VIII), the Agent, each Lender and L/C Issuer party hereto and, to the
extent provided in Section 8.11, each other Secured Party and, in each case,
their respective successors and permitted assigns.  Except as expressly provided
in any Loan Document (including in Section 8.9), none of ITG, any Borrower, any
other Credit Party, any L/C Issuer or the Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           Each Lender may sell, transfer, negotiate or assign (a “Sale”) all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to Loans and
Letters of Credit) to (i) any existing Lender (other than a Non-Funding Lender
or Impacted Lender), (ii) any Affiliate or Approved Fund of any existing Lender
(other than a Non-Funding Lender or Impacted Lender) or (iii) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Agent and, as long as no Event of Default is continuing, the Borrower
Representative; provided, however, that (y) such Sales do not have to be ratable
between the Revolving Loan and Term Loan but must be ratable among the
obligations owing to and owed by such Lender with respect to the Revolving Loans
or the Term Loan and, for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and Letter of Credit Obligations subject to any such Sale shall be
in a minimum amount of $10,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest in
such Loans, Commitments and Letter of Credit Obligations, or is made with the
prior consent of the Borrower Representative and the Agent and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to the Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v).  The Agent’s refusal to accept a Sale to any Person that
would be a Non-Funding Lender or an Impacted Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable.
 
(c)           The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Agent (which shall keep a copy thereof) an Assignment, together
with any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), any tax forms required to be delivered pursuant to
Section 10.1 and payment by the assignee of an assignment fee in the amount of
$3,500 (unless waived by the Agent in its sole discretion).  Upon receipt of all
the foregoing, and conditioned upon such receipt and upon the Agent consenting
to such Assignment (if required), from and after the effective date specified in
such Assignment, the Agent shall record or cause to be recorded in the Register
the information contained in such Assignment.
 
(d)           Effective upon the entry of such record in the Register, (i) such
assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).
 
 
81

--------------------------------------------------------------------------------

 
 
(e)           In addition to the other rights provided in this Section 9.9, each
Lender may grant a security interest in, or otherwise assign as collateral, any
of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to the Agent or (B) any holder of, or trustee for the benefit of
the holders of, such Lender’s Indebtedness or equity securities, by notice to
the Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.
 
(f)           In addition to the other rights provided in this Section 9.9, each
Lender may, (x) with notice to the Agent, grant to an SPV the option to make all
or any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the making of Loans
pursuant thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loan, Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to the Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled.  No party hereto shall institute (and each Borrower and ITG shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
 
82

--------------------------------------------------------------------------------

 
 
9.10           Confidentiality.
 
(a)           Each Lender, L/C Issuer and the Agent shall maintain the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential for a period ending on
the date two (2) years following the date on which this Agreement terminates in
accordance with the terms hereof, except that such information may be disclosed
(i) with the Borrower Representative’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or the Agent, as the case may be, or to any Person that any
L/C Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes available to such Lender, L/C Issuer or the Agent, as the case
may be, on a non-confidential basis from a source other than any Credit Party,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority, (v)
to the extent necessary or customary for inclusion in league table measurements
or in any tombstone or other advertising materials (and the Loan Parties consent
to the publication of such tombstone or other advertising materials by the
Agent, any Lender, any L/C Issuer or any of their Related Persons), (vi) (A) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify
borrowers, (vii) to current or prospective assignees, SPVs (including the
investors therein) or participants, direct or contractual counterparties to any
Secured Rate Contracts and to their respective Related Persons, in each case to
the extent such assignees, investors, participants or Related Persons agree to
be bound by provisions substantially similar to the provisions of this Section
9.10 and (viii) in connection with the exercise of any remedy under any Loan
Document.  In the event of any conflict between the terms of this Section 9.10
and those of any other Contractual Obligation entered into with any Credit Party
(whether or not a Loan Document), the terms of this Section 9.10 shall govern.
 
 
83

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party consents to the publication by the Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using a Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark.  The Agent or such Lender shall
provide a draft of any advertising material to the Borrower Representative for
review and comment prior to the publication thereof.
 
9.11           Set-off; Sharing of Payments.
 
(a)           Right of Setoff.  Each of the Agent, each Lender, each L/C Issuer
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
each Credit Party), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (whether general
or special, time or demand, provisional or final) at any time held and other
Indebtedness, claims or other obligations at any time owing by the Agent, such
Lender, such L/C Issuer or any of their respective Affiliates to or for the
credit or the account of the Borrowers or any other Credit Party against any
Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured.  Each of the Agent, each Lender and
each L/C Issuer agrees promptly to notify the Borrower Representative and the
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that the Agent, the Lenders, the L/C Issuer, their Affiliates
and the other Secured Parties, may have.
 
(b)           Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, the Agent in accordance with
the provisions of the Loan Documents, such Lender shall purchase for cash from
other Lenders such participations in their Obligations as necessary for such
Lender to share such excess payment with such Lenders to ensure such payment is
applied as though it had been received by the Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
the Borrowers, applied to repay the Obligations in accordance herewith);
provided, however, that (a) if such payment is rescinded or otherwise recovered
from such Lender or L/C Issuer in whole or in part, such purchase shall be
rescinded and the purchase price therefor shall be returned to such Lender or
L/C Issuer without interest and (b) such Lender shall, to the fullest extent
permitted by applicable Requirements of Law, be able to exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the applicable Credit Party
in the amount of such participation.  If a Non-Funding Lender receives any such
payment as described in the previous sentence, such Lender shall turn over such
payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 1.11(e).
 
 
84

--------------------------------------------------------------------------------

 
 
9.12           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
9.13           Severability; Facsimile Signature.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.  Any Loan Document, or other
agreement, document or instrument, delivered by facsimile transmission shall
have the same force and effect as if the original thereof had been delivered.
 
9.14           Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
9.15           Independence of Provisions.  The parties hereto acknowledge that
this Agreement and other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
 
9.16           Interpretation.  This Agreement is the result of negotiations
among and has been reviewed by counsel to the Agent, each Lender and other
parties hereto, and is the product of all parties hereto.  Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or the Agent merely because of the Agent’s or Lenders’ involvement in
the preparation of such documents and agreements.
 
9.17           No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and legal benefit of the Borrowers, the Lenders,
the L/C Issuer, the Agent and, subject to the provisions of Section 8.11 hereof,
each other Secured Party, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  Neither the Agent nor any Lender shall have
any obligation to any Person not a party to this Agreement or the other Loan
Documents.
 
 
85

--------------------------------------------------------------------------------

 
 
9.18           Governing Law and Jurisdiction.
 
(a)           Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.
 
(b)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document may be brought in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in New York, New York for the Southern District of New
York and, by execution and delivery of this Agreement, each Borrower and each
other Credit Party executing this Agreement hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
 
(c)           [Intentionally Omitted].
 
(d)           Non-Exclusive Jurisdiction.  Nothing contained in this Section
9.18 shall affect the right of the Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.
 
9.19           Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.
 
9.20           Entire Agreement; Release; Survival.
 
(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY OF LENDER OR ANY L/C
ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF
SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH
OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF
LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY
THEREWITH).
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each of each
Borrower and each other Credit Party signatory hereto hereby waives, releases
and agrees (and shall cause each other Credit Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
9.21           Patriot Act.  Each Lender that is subject to the Patriot Act
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.
 
9.22           Replacement of Lender.  Within forty-five days after: (i) receipt
by the Borrower Representative of written notice and demand from any Lender (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 and/or 10.6; (ii) any default by a Lender in its obligation to make Loans
hereunder after all conditions thereto have been satisfied or waived in
accordance with the terms hereof, provided such default shall not have been
cured; or (iii) any failure by any Lender to consent to a requested amendment,
waiver or modification to any Loan Document in which the Majority Revolving
Lenders, Supermajority Revolving Lenders or Majority Lenders, as applicable,
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify the
Agent and such Affected Lender (or such defaulting or non-consenting Lender, as
the case may be) of the Borrowers’ intention to obtain, at the Borrowers’
expense, a replacement Lender (“Replace­ment Lender”) for such Affected Lender
(or such defaulting or non-consenting Lender, as the case may be), which
Replacement Lender shall be a Lender or otherwise be reasonably satisfactory to
the Agent.  In the event the Borrowers obtain a Replacement Lender within
forty-five (45) days following notice of its intention to do so, the Affected
Lender (or defaulting or non-consenting Lender, as the case may be) shall sell
and assign its Loans and Commitments to such Replacement Lender, at par,
provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.  In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.9 within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 9.22 and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section 9.22, the Borrowers
shall be entitled (but not obligated) to execute such an Assignment on behalf of
such replaced Lender, and any such Assignment so executed by the Borrowers, the
Replacement Lender and the Agent, shall be effective for purposes of this
Section 9.22 and Section 9.9.  Notwithstanding the foregoing, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but shall
not be obligated to, obtain a Replacement Lender (in consultation with the
Borrowers) and execute an Assignment on behalf of such Non-Funding Lender or
Impacted Lender at any time with three (3) Business Days’ prior notice to such
Lender (unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par.  Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive as to such replaced Lender.
 
 
87

--------------------------------------------------------------------------------

 
 
9.23           Joint and Several.  The Borrowers and Credit Parties are jointly
and severally liable for all of the Obligations.  Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of the Borrowers and
Credit Parties are subject.
 
9.24           Lender-Creditor Relationship.  The relationship between the
Agent, each Lender and the L/C Issuer, on the one hand, and the Credit Parties,
on the other hand, is solely that of lender and creditor.  No Secured Party has
any fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein.
 
9.25           Judgment Currency.
 
(a)           If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or under the Notes in any currency (the
“Original Currency”) into another currency (the “Other Currency”) the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase the Original Currency with the Other
Currency at noon (New York time), on the second Business Day preceding that on
which final judgment is given.
 
(b)           The obligation of a Borrower in respect of any sum due in the
Original Currency from it to any Secured Party hereunder or under the Notes held
by such Secured Party shall, notwithstanding any judgment in any Other Currency,
be discharged only to the extent that on the Business Day following receipt by
such Secured Party of any sum adjudged to be so due in such Other Currency such
Secured Party may in accordance with normal banking procedures purchase the
Original Currency with such Other Currency; if the amount of the Original
Currency so purchased is less than the sum originally due to such Secured Party
in the Original Currency, such Borrowers agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Secured Party against such
loss, and if the amount of  the Original Currency so purchased exceeds the sum
originally due to any Secured Party in the Original Currency, such Secured Party
agrees to remit to such Borrowers such excess.
 
9.26           Original Credit Agreement Superseded.  As and to the extent set
forth in Section 11.2(g), on and after the Closing Date, the Original Credit
Agreement is superseded by this Agreement, which hereby renews, amends, restates
and modifies, but does not novate or extinguish, the obligations under the
Original Credit Agreement.
 
 
88

--------------------------------------------------------------------------------

 
 
ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY
 
10.1           Taxes.
 
(a)           Except as otherwise provided in this Section 10.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, stamp and other duties,
value added taxes, charges or withholdings and all liabilities with respect
thereto (and without deduction or withholding for or on account of any of them)
in any jurisdiction (collectively, but excluding the taxes set forth in clauses
(i) and (ii) below, the “Taxes”) other than for (i) taxes measured by net income
(including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Secured Party as a result of a present
or former connection between such Person and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document) or (ii) taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law) by the Agent or any Lender to deliver the documentation
required to be delivered pursuant to clause (f) below.
 
(b)           If any accounts for or on account of Taxes shall be required by
law to be deducted or withheld from or in respect of any amount payable under
any Loan Document to any Secured Party or if Taxes are payable by any Secured
Party on such amounts (i) such amount shall be increased as necessary to ensure
that, after all required deductions, withholdings or payment of Taxes are made
(including deductions, withholdings or Taxes applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions or withholdings been made or such Taxes
been payable, (ii) the relevant Credit Party shall make such deductions or
withholdings, (iii) the relevant Credit Party shall timely pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to the Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Credit
Party shall be required to indemnify any Secured Party pursuant to clause (d)
below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Person became a “Secured Party” under this
Agreement in the capacity under which such Person makes a claim under this
clause (b), except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under this clause (b).
 
 
89

--------------------------------------------------------------------------------

 
 
(c)           In addition, the Borrowers agree to pay, and authorize the Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  The Swingline
Lender may, without any need for notice, demand or consent from the Borrowers or
the Borrower Representative, by making funds available to the Agent in the
amount equal to any such payment, make a Swing Loan to the Borrowers in such
amount, the proceeds of which shall be used by the Agent in whole to make such
payment on behalf of the Borrower.  Within 30 days after the date of any payment
of any amounts under this Section 10.1 by any Credit Party, the Borrowers shall
furnish to the Agent, at its address referred to in Section 9.2, the original or
a certified copy of a receipt evidencing payment thereof to the extent that
payment was not made to a Secured Party.
 
(d)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to the Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted.  A certificate
of the Secured Party (or of the Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with a copy to the
Agent, shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, the Agent and such Secured Party may use any
just and reasonable averaging and attribution methods.
 
(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(f)           (i) Each Non-US Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding tax or, after a
change in any Requirement of Law,  is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-US Lender Party becomes a “Non-US Lender Party” hereunder, (x) on or
prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(i) and (z) from time to time if requested by the Borrower Representative or the
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
the Agent and the Borrower Representative (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable:  (A) Forms W-8ECI (claiming exemption from US withholding tax
because the income is effectively connected with a US trade or business), W-8BEN
(claiming exemption from, or a reduction of, US withholding tax under an income
tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a Non-US
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from US withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Agent that such Non-US Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Non-US Lender Party to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-US Lender Party under the Loan Documents.  Unless the
Borrower Representative and the Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-US Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and the Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.
 
 
90

--------------------------------------------------------------------------------

 
 
(ii)           Each US Lender Party shall (A) on or prior to the date such US
Lender Party becomes a “US Lender Party” hereunder, (B) on or prior to the date
on which any such form or certification expires or becomes obsolete, (C) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower Representative or the Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the Agent and
the Borrower Representative (or, in the case of a participant or SPV, the
relevant Lender) with two completed originals of Form W-9 (certifying that such
US Lender Party is entitled to an exemption from US backup withholding tax) or
any successor form.


(iii)           Each Lender having sold a participation in any of its
Obligations or identified an SPV as such to the Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Agent.


(g)           All amounts set out in, or expressed to be payable under, a Loan
Document by a Credit Party which (in whole or in part) constitute consideration
for a supply for value added tax purposes shall be deemed to be exclusive of any
value added tax which is chargeable on such a supply and, accordingly, if value
added tax is chargeable on any supply made to a Credit Party under a Loan
Document, that Credit Party shall pay to the relevant Person an amount equal to
the amount of such value added tax in addition to the underlying amount upon the
relevant Person providing a valid value added tax invoice to that Credit
Party.  Where a Loan Document requires the Credit Party to reimburse any Person
for any costs or expenses or similar amounts, the Credit Party shall also at the
same time pay and indemnify the relevant Person against all value added tax
incurred by the relevant Person in respect of the costs or expenses or similar
amounts to the extent that the relevant Person reasonably determines that
neither it nor any other member of any group of which it is a member for value
added tax purposes is entitled to credit or repayment from the relevant tax
authority in respect of the value added tax.
 
 
91

--------------------------------------------------------------------------------

 
 
10.2           Illegality.  If after the date hereof any Lender shall determine
that the introduction of any Requirement of Law, or any change in any
Requirement of Law or in the interpretation or administration thereof, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Loans, then, on notice thereof by such Lender to the Borrowers through the
Agent, the obligation of that Lender to make LIBOR Rate Loans shall be suspended
until such Lender shall have notified the Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exists.
 
(a)           Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full
all LIBOR Rate Loans of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
 
(b)           If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through the Agent that all Loans which would otherwise be
made by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
 
(c)           Before giving any notice to the Agent pursuant to this Section
10.2, the affected Lender shall designate a different Lending Office with
respect to its LIBOR Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of the
Lender, be illegal or otherwise disadvantageous to the Lender.
 
10.3           Increased Costs and Reduction of Return.
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any law
or regulation or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
there shall be any increase in the cost to such Lender or L/C Issuer of agreeing
to make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintain any Letter of Credit, then the Borrowers shall be liable for, and shall
from time to time, within thirty (30) days of demand therefor by such Lender or
L/C Issuer (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrowers shall not be required to compensate any Lender or L/C Issuer
pursuant to this Section 10.3 for any increased costs incurred more than 180
days prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the increased costs and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or L/C Issuer shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)           any change in any Capital Adequacy Regulation;
 
(iii)           any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof; or
 
(iv)           compliance by such Lender or L/C Issuer (or its Lending Office)
or any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to the
Agent), the Borrowers shall pay to such Lender or L/C Issuer, from time to time
as specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this Section 10.3
for any amounts incurred more than 180 days prior to the date that such Lender
or L/C Issuer notifies the Borrower Representative, in writing of the amounts
and of such Lender’s or L/C Issuer’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
10.4           Funding Losses.  The Borrowers agree to reimburse each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:
 
(a)           the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);
 
(b)           the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrower Representative has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;
 
 
93

--------------------------------------------------------------------------------

 
 
(c)           the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 1.7;
 
(d)           the prepayment (including pursuant to Section 1.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or
 
(e)           the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.  Solely
for purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made
by a Lender (and each related reserve, special deposit or similar requirement)
shall be conclusively deemed to have been funded at the LIBOR used in
determining the interest rate for such LIBOR Rate Loan by a matching deposit or
other borrowing in the interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan is in fact so
funded.
 
10.5           Inability to Determine Rates.  If the Agent shall have determined
in good faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Agent will forthwith give notice of such determination to the
Borrower Representative and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended until
the Agent revokes such notice in writing.  Upon receipt of such notice, the
Borrower Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans.
 
10.6           Reserves on LIBOR Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), payable on each
date on which interest is payable on such Loan provided the Borrower
Representative shall have received at least fifteen (15) days’ prior written
notice (with a copy to the Agent) of such additional interest from the
Lender.  If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest shall be payable
fifteen (15) days from receipt of such notice; provided that no Lender shall
make a claim for any such additional insurance more than 180 days after such
Lender has knowledge of such additional interest.
 
 
94

--------------------------------------------------------------------------------

 
 
10.7           Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower
Representative (with a copy to the Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.
 
10.8           Survival.  The agreements and obligations of the Borrowers in
this Article X shall survive the payment of all other Obligations.
 
ARTICLE XI - DEFINITIONS
 
11.1           Defined Terms.  The following terms are defined in the Sections
or subsections referenced opposite such terms:
 
“Affected Lender”
9.22
“Aggregate Excess Funding Amount”
1.11(e)
 
“Average Daily Revolving Amount”
1.9(b)
“Borrower” and “Borrowers”
Preamble
“Borrower Representative”
1.14
“Collateral Agents”
Preamble
“Collateral Matters”
8.1(d)
“Commitment Increase”
1.1(b)
“Commitment Increase Cap”
1.1(b)
“Cone Jacquards Excess Proceeds”
1.8(f)
“Currency Overadvance”
1.1(b)
“Eligible Accounts”
1.12(b)
“Eligible Assignee”
1.1(b)
“Eligible Inventory”
1.13(b)
“Event of Default”
7.1
“Excess Asset Sale Proceeds”
1.8(e)
“Fee Letter”
1.9(a)
“Food Security Act Notice”
5.21(b)
“Increased Commitment Proposal”
1.1(b)
“Indemnified Matters”
9.6
“Indemnitee”
9.6
“Insured Accounts”
1.12
“Investments”
5.4
“ITG”
Preamble
“L/C Reimbursement Agreement”
1.1(c)
“L/C Reimbursement Date”
1.1(c)
“L/C Request”
1.1(c)
“L/C Sublimit”
1.1(c)

 
 
95

--------------------------------------------------------------------------------

 
 
“Lender”
Preamble
“Letter of Credit Fee”
1.9(c)
“Maximum Lawful Rate”
1.3(d)
“Maximum Revolving Loan Balance”
1.1(b)
“Non-Funding Lender”
1.11(b)
“Notice of Conversion/Continuation”
1.6(a)
“Original Credit Agreement”
Preamble
“Original Currency”
9.25(a)
“Other Currency”
9.25(a)
“Other Lender”
1.11(d)
“Other Taxes”
10.1(c)
“Overadvance”
1.1(b)
“Permitted Liens”
5.1
“Pre 3/31 Clause (A) Excess Proceeds”
1.8(e)
“Pre 3/31 Clause (B) Excess Proceeds”
1.8(e)
“Post 3/31 Clause (A) Excess Proceeds”
1.8(e)
“Post 3/31 Clause (B) Excess Proceeds”
1.8(e)
“Projections”
4.2(l)
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(b)
“Revolving Loan”
1.1(b)
“Sale”
9.9(a)
“Settlement Date”
1.11(b)
“Swing Loan”
1.1(d)(i)
“Swingline Request”
1.1(d)(ii)
“Tax Returns”
3.10
“Taxes”
10.1(a)
“Term Loan”
1.1(a)
“Term Loan Commitment”
1.1(a)
“Unused Commitment Fee”
1.9(b)

 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) owned by any Borrower, including, without limitation, the
unpaid portion of the obligation of a customer of a Borrower in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Borrower in the Ordinary Course of Business, as stated on the
respective invoice of a Borrower, net of any credits, rebates or offsets owed to
such customer.
 
“Account Debtor” means the customer of a Borrower who is obligated on or under
an Account.
 
 
96

--------------------------------------------------------------------------------

 
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisi­tion of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.
 
“Activation Notice” means a notice delivered by the Agent to a depository,
securities intermediary or commodities intermediary to forward immediately all
amounts in the applicable account as directed by the Agent.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
control the other Person.  Notwithstanding the foregoing, (i) neither the Agent
nor any Lender and (ii) no WLR Affiliate, in either case, shall be deemed an
“Affiliate” of any Credit Party or of any Subsidiary of any Credit Party.
 
“Affirmation Agreement” means that certain Affirmation Agreement dated as of the
Closing Date by and among the Credit Parties and the Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent appointed pursuant to Section
8.9.
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $85,000,000, as such
amount may be increased or reduced from time to time pursuant to this Agreement.
 
“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall be in the amount of $20,500,000 as of the Closing Date and
which shall be reduced as the Term Loan is repaid.
 
“Applicable Commitment Fee Percentage” means the percentage in effect from time
to time as set forth below, determined on the first Business Day of each Fiscal
Month based upon the Average Adjusted Availability during the immediately
preceding Fiscal Month:
 
Average Adjusted Availability
Applicable Commitment
Fee Percentage
≤ $20,000,000
0.50%

 
 
97

--------------------------------------------------------------------------------

 
 
>$20,000,000 but < $30,000,000
0.625%
>$30,000,000
0.75%



The Applicable Commitment Fee Percentage shall be adjusted from time to time
upon delivery to Agent of the monthly financial statements for the last calendar
month of each fiscal quarter required to be delivered pursuant to Section 4.1
accompanied by a written calculation of the Average Adjusted Availability
certified on behalf of the Borrowers by a Responsible Officer of the Borrower
Representative as of the end of the fiscal month for which such financial
statements are delivered.  If such calculation indicates that the Applicable
Commitment Fee Percentage shall increase or decrease, then on the first day of
the calendar month following the date of delivery of such financial statements
and written calculation the Applicable Commitment Fee Percentage shall be
adjusted in accordance therewith; provided, however, that if the Borrowers shall
fail to deliver any such financial statements for any such fiscal month by the
date required pursuant to Section 4.1, then, at Agent’s election, effective as
of the first day of the calendar month following the end of the fiscal month
during which such financial statements were to have been delivered, and
continuing through the first day of the calendar month following the date (if
ever) when such financial statements and such written calculation are finally
delivered, the Applicable Commitment Fee Percentage shall be conclusively
presumed to equal the highest Applicable Commitment Fee Percentage specified in
the pricing table set forth above.


In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Commitment
Fee Percentage for any period than the Applicable Commitment Fee Percentage
applied for that period, then (i) the Borrowers shall immediately deliver to
Agent a corrected financial statement and a corrected Compliance Certificate for
that period, (ii) the Applicable Commitment Fee Percentage shall be determined
based on the corrected Compliance Certificate for that period, and (iii) the
Borrowers shall immediately pay to Agent (for the account of the Revolving
Lenders that hold the Revolving Loan Commitments at the time such payment is
received, regardless of whether those Revolving Lenders held the Revolving Loan
Commitments during the relevant period) the accrued additional interest owing as
a result of such increased Applicable Commitment Fee Percentage for that period.
This paragraph shall not limit the rights of Agent or the Lenders with respect
to subsection 1.3(c) and Article VII hereof, and shall survive the termination
of this Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans.
 
“Applicable Margin” means the applicable LIBOR margin or Base Rate margin in
effect from time to time as set forth below, determined on the first Business
Day of each Fiscal Month based upon the Average Adjusted Availability during the
immediately preceding Fiscal Month:
 
 
98

--------------------------------------------------------------------------------

 
 
Average Adjusted Availability
LIBOR Margin
Base Rate Margin
≤$20,000,000
3.75%
2.75%
>$20,000,000 but ≤$30,000,000
3.50%
2.50%
>$30,000,000
3.25%
2.25%



The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the monthly financial statements for the last calendar month of each fiscal
quarter required to be delivered pursuant to Section 4.1 accompanied by a
written calculation of the Average Adjusted Availability certified on behalf of
the Borrowers by a Responsible Officer of the Borrower Representative as of the
end of the fiscal month for which such financial statements are delivered.  If
such calculation indicates that the Applicable Margin shall increase or
decrease, then on the first day of the calendar month following the date of
delivery of such financial statements and written calculation the Applicable
Margin shall be adjusted in accordance therewith; provided, however, that if the
Borrowers shall fail to deliver any such financial statements for any such
fiscal month by the date required pursuant to Section 4.1, then, at Agent’s
election, effective as of the first day of the calendar month following the end
of the fiscal month during which such financial statements were to have been
delivered, and continuing through the first day of the calendar month following
the date (if ever) when such financial statements and such written calculation
are finally delivered, the Applicable Margin shall be conclusively presumed to
equal the highest Applicable Margin specified in the pricing table set forth
above.  Notwithstanding anything herein to the contrary, Swing Loans may not be
LIBOR Rate Loans.


In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrowers shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) the Borrowers shall immediately pay to Agent (for the account
of the Lenders that hold the Commitments and Loans at the time such payment is
received, regardless of whether those Lenders held the Commitments and Loans
during the relevant period) the accrued additional interest owing as a result of
such increased Applicable Margin for that period. This paragraph shall not limit
the rights of Agent or the Lenders with respect to subsection 1.3(c) and Article
VII hereof, and shall survive the termination of this Agreement until the
payment in full in cash of the aggregate outstanding principal balance of the
Loans.
 
“Appraisal” means, as applicable, (i) the appraisal delivered to the Agent prior
to the Closing Date setting forth the Net Orderly Liquidation Value of
Inventory, Net Orderly Liquidation Value of Equipment and fair market value of
real Property, and (ii) any appraisal in form and substance reasonably
satisfactory to the Agent delivered to the Agent pursuant to Sections 4.2(k) or
(n).
 
 
99

--------------------------------------------------------------------------------

 
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business or (ii) temporarily warehouses
loans for any Lender or any Person described in clause (i) above and (b) is
advised or managed by (i) such Lender, (ii) any Affiliate of such Lender or
(iii) any Person (other than an individual) or any Affiliate of any Person
(other than an individual) that administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the Agent, in
substantially the form of Exhibit  11.1(a).
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
 
“Availability” means, as of  any date of determination, the amount by which (a)
the “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate)
in effect from time to time less the sum of (x) the aggregate amount of Letter
of Credit Obligations plus (y) outstanding Swing Loans plus (z) such Reserves as
may be imposed by the Agent in accordance with the terms of this Agreement
exceeds (b) the aggregate outstanding principal balance of Revolving Loans.
 
“Average Adjusted Availability” means on any date of determination (such date,
the “Determination Date”), average Availability for the thirty (30) calendar
days preceding  the Determination Date, or in the case of an Investment,
Permitted Acquisition, Capital Expenditure or asset disposition, pro forma
average Availability for the thirty (30) calendar days preceding the closing
date of such Investment, Permitted Acquisition, Capital Expenditure or asset
disposition, determined as if such Investment, Permitted Acquisition, Capital
Expenditure or asset disposition had occurred immediately prior to that thirty
(30) calendar day period.
 
“Banamex Facility” means, collectively, the Long Term Mortgage Loan Agreement
among Burlington Morelos, the guarantors party thereto and Banco Nacional de
Mexico, S.A., as lender, and the Factoring Discount Line Operating Agreement
among Parras Cone, as borrower, the surety parties party thereto and Banco
Nacional de Mexico, S.A., as lender, including extensions, replacements,
increases and refinancings thereof provided that any Indebtedness thereunder or
under any such extension, replacement, increase or refinancing shall be without
recourse to any Credit Party.
 
“Bank Product” means any of the following products or services extended to any
Credit Party by any Person that was a Lender on the Closing Date or any such
Lender’s Affiliate (in each case, only for so long as such Lender (i) remains a
Lender hereunder, (ii) is not a Non-Funding Lender and (iii) has not sold, in
one or more transactions and to one or more Persons, participations in or to all
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Term Loan, Revolving Loans and Letters of
Credit) pursuant to Section 9.9 of this Agreement or otherwise): (a) cash
management services, including automatic clearinghouse, controlled disbursement,
depository, electronic fund transfer, information reporting, lockbox, overdraft,
stop payment and/or wire transfer services and (b) commercial credit card and
merchant card services.
 
 
100

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.
 
“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Agent) or any similar release by the Federal
Reserve Board (as determined by the Agent), (b) the sum of 3.0% per annum and
the Federal Funds Rate and (c) the sum of (x) LIBOR, as defined herein,
calculated for each such day based on an Interest Period of three months
determined two (2) Business Days prior to such day, plus (y) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day.  Any change in the Base Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or LIBOR.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.
 
“Borrowing Base” means, as of any date of determination by the Agent, from to
time to time, an amount equal to the sum of:
 
(a) 85% of the US Dollar Equivalent of the book value of Eligible Accounts
(other than Insured Accounts);
 
(b) the lesser of (i) 75% of the US Dollar Equivalent of the book value of
Insured Accounts and (ii) $5,000,000; and
 
(c) the least of (i) 65% of the book value (valued at the lower of cost or
market) of Eligible Inventory, (ii) 85% of the book value (valued at the lower
of cost or market) of Eligible Inventory multiplied by the then current NOLV
Factor and (iii) an amount equal to 50% of the Borrowing Base.
 
 
101

--------------------------------------------------------------------------------

 
 
“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of the Borrowers, in substantially the form of Exhibit 11.1(b) hereto,
duly completed by a Responsible Officer of the Borrower Representative.
 
“Burlington Morelos” means Burlington Morelos, S.A. de C.V.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close and, if the applicable Business Day relates to any
LIBOR Rate Loan, a day on which dealings are carried on in the London interbank
market.
 
“Canadian Dollars” and “C$” each means lawful currency of Canada.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Expenditures” means all expenditures during any measuring period for
any fixed asset or improvements or replacements, substitutions, or additions
thereto that have a useful life of more than one year and are required to be
capitalized under GAAP.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
 
“Cash Equivalents” means any of the following:
 
(i)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) and securities that are the direct obligations of any Member
State of the European Union, which at the time of acquisition thereof, was not
targeted for sanctions by the Office of Foreign Assets Control of the United
States Department of the Treasury so long as the full faith of and credit of
such nation is pledged in support thereof, in each case having maturities of not
more than one year from the date of acquisition;
 
(ii)           US Dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic or foreign commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (z) any bank (or the parent company of such bank) whose short-term commercial
paper rating from S&P is at least A-1, A-2 or the equivalent thereof or from
Moody’s is at least P-1, P-2 or the equivalent thereof or an equivalent rating
from a comparable foreign rating agency (any such bank, an “Approved Bank”), in
each case with maturities of not more than 180 days from the date of
acquisition;
 
 
102

--------------------------------------------------------------------------------

 
 
(iii)           commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s or an equivalent rating from a comparable
foreign rating agency, or guaranteed by any industrial company with a long-term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within 180
days after the date of acquisition or an equivalent rating from a comparable
foreign rating agency;
 
(iv)           fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;
 
(v)           investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;
 
(vi)           investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;
 
(vii)           investments in industrial development revenue bonds that (A)
“re-set” interest rates not less frequently than quarterly, (B) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and
 
(viii)           investments in pooled funds or investment accounts consisting
of investments of the nature described in the foregoing clause (vii).
 
“Cash Flow” means EBITDA for the applicable period of measurement less
Unfinanced Capital Expenditures.


“Closing Date” means the date on which all conditions precedent set forth in
Section 2.1 are satisfied or waived by the Agent and all Lenders.
 
“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
 
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party who has granted a Lien to
the Agent, in or upon which a Lien now or hereafter exists in favor of any
Lender or the Agent for the benefit of the Agent,  Lenders and other Secured
Parties, whether under this Agreement or under any other Collateral Documents.
 
 
103

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Affirmation Agreement, the Mortgages, each Control Agreement and all other
security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guarantees and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guaranteeing the payment and performance of the Obligations, and any Lender or
the Agent for the benefit of the Agent, the Lenders and other Secured Parties
now or hereafter delivered to the Lenders or the Agent pursuant to or in
connection with the transactions contemplated hereby or prior hereto in
connection with the transactions contemplated by the Original Credit Agreement,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender or the Agent for the benefit of the Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
 
“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment
and its Term Loan Commitment.
 
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment or Term Loan Commitment, divided by the
Aggregate Revolving Loan Commitment or Aggregate Term Loan Commitment, as
applicable; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.
 
“Cone Jacquards Purchase Agreement” means that certain Asset Purchase Agreement,
by and among Jacquards, Denim, ITG and Abercrombie Textiles, LLC, dated as of
March 31, 2011.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that the holders of such liability
will be protected (in whole or in part) against monetary loss with respect
thereto; (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (iii) under any Rate Contracts; (iv) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (v) for the obligations of another Person through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person.  The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.
 
 
104

--------------------------------------------------------------------------------

 
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
 
“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
the Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory in all
respects to the Agent and in any event providing to the Agent “control” of such
deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the UCC.
 
“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Credit Parties” means ITG, each other Borrower and each other Person (i) which
executes this Agreement as a “Credit Party,” (ii) which executes a guaranty of
the Obligations, (iii) which grants a Lien on all or substantially all of its
assets to secure payment of the Obligations and (iv) all of the Stock of which
is pledged to the Agent for the benefit of itself and Lenders.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property pursuant to Sections 5.2(b), 5.2(f)(iv), 5.2(f)(v), 5.2(j), 5.2(k) or
5.2(l) or otherwise with the consent of Majority Lenders, and (b) the sale or
transfer by a Borrower or any Subsidiary of a Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of a Borrower and held by such transferor
Person.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
 
 
105

--------------------------------------------------------------------------------

 
 
“Domestic” means, with respect to any Borrower, Credit Party or Subsidiary of a
Borrower or Credit Party, that such Borrower, Credit Party or Subsidiary is
incorporated or otherwise organized under the laws of a state of the United
States of America.
 
“EBITDA” means net income (or loss) for the applicable period of measurement of
Borrowers and their wholly-owned Subsidiaries on a consolidated basis determined
in accordance with GAAP, but minus without duplication (a) the income (or loss)
of any Person which is not a Wholly-Owned Subsidiary of a Borrower, except to
the extent of the amount of dividends or other distributions actually paid to a
Borrower or any of its Wholly-Owned Subsidiaries in cash by such Person during
such period and the payment of dividends or similar distributions by that Person
is not at the time prohibited by operation of the terms of its charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person; (b) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of a Borrower or is merged
into or consolidated with a Borrower or any of its Subsidiaries or that Person’s
assets are acquired by a Borrower or any of its Subsidiaries; (c) the proceeds
of any life insurance policy; (d) non-cash gains or losses from the sale,
exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of the Borrowers and their Subsidiaries, and related
tax effects in accordance with GAAP; (e) any other extraordinary or
non-recurring gains or losses of a Borrower or its Subsidiaries, and related tax
effects in accordance with GAAP; (f) fees and other intercompany billings
charged by a Borrower to affiliates that are accrued but not received during
such period; and (g) fees and other intercompany billings charged to a Borrower
by one of its affiliates in a prior period that were accrued but not paid during
such prior period that are paid in cash during such period, plus, without
duplication, (i) all amounts deducted in calculating net income (or loss) for
depreciation or amortization for such period; (ii) Interest expense (less
interest income) deducted in calculating net income (or loss) for such period;
(iii) all accrued taxes on or measured by income to the extent deducted in
calculating net income (or loss) for such period; (iv) all non-cash LIFO
expenses (or minus non-cash LIFO income), restructuring charges (or minus
non-cash restructuring gains) or purchase accounting adjustments for such
period; (v) all non-cash losses or expenses (or minus non-cash income or gain)
included or deducted in calculating net income (or loss) for such period
including, without limitation, any non-cash loss or expense (or income or gain)
due to the application of FASB ASC 815-10 regarding hedging activity, FASB ASC
350 regarding impairment of good will, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains)  and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (x) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (y) relating to a write-down, write off or reserve
with respect to Accounts and Inventory; (vi) cash received by a Borrower for
fees and other intercompany billings charged to affiliates in a prior period
that were accrued but not received during such prior period; and (vii) fees and
other intercompany billings charged to a Borrower by one of its affiliates
during such period but not paid in cash during such period.
 
 
106

--------------------------------------------------------------------------------

 
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
“Eligible Countries” means the United States, Canada, any Member State of the
European Union, any state which is a signatory to the North American Free Trade
Agreement or Central America Free Trade Agreement, Colombia, Brazil, Jordan,
Turkey, Egypt, Bangladesh, India, Israel, People’s Republic of China, South
Korea, Vietnam, Nicaragua, Sri Lanka, South Africa and such other countries as
may be requested by the Borrower Representative and approved by the Agent, such
approval not to be unreasonably withheld (unless the Agent notifies the Borrower
Representative that any of the aforementioned countries cannot be an “Eligible
Country” due to any Lender’s lending restrictions (as determined by Agent in
good faith)).
 
“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes in any jurisdiction, in
each case, that are applicable to the Credit Parties or their Subsidiaries.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and required costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Credit Party or any Subsidiary of any Credit Party as a
result of, or related to, any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.
 
“Equipment” means “equipment” as such term is defined in the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate; (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder; and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
 
107

--------------------------------------------------------------------------------

 
 
“Euros” or “€” means European Euros.
 
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
 
“Excluded Equity Issuance” means the private issuance of any of (a) Stock or
Stock Equivalents by ITG to management or employees of a Credit Party under any
employee stock option or stock purchase plan or other employee benefits plan in
existence from time to time, (b) Stock or Stock Equivalents by a Wholly-Owned
Subsidiary of a Borrower to a Borrower or another Wholly-Owned subsidiary of a
Borrower constituting an Investment permitted hereunder, (c) Stock or Stock
Equivalents by a Wholly-Owned Subsidiary of ITG to ITG or another Wholly-Owned
Subsidiary of ITG constituting an Investment permitted hereunder, (d) Stock or
Stock Equivalents by ITG and (e) Stock or Stock Equivalents by a Foreign
Subsidiary of such Foreign Subsidiary to qualify directors where required
pursuant to a Requirement of Law or to satisfy other requirements of applicable
law, in each instance, with respect to the ownership of Stock of Foreign
Subsidiaries.
 
“Excluded Subsidiary” means any Person referred to in the last sentence of the
definition of “Subsidiary”; provided that the Agent shall have consented to such
Person having been designated as an “Excluded Subsidiary”, such consent not to
be unreasonably withheld or delayed.
 
“Extended Terms Accounts” means Accounts owing by the Account Debtors listed on
Part B of Schedule 1.12 and designated therein as Extended Terms Account
Debtors.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
 
108

--------------------------------------------------------------------------------

 
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent on
such day on such transactions as determined by the Agent in a commercially
reasonable manner.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which are held directly by a Borrower or indirectly by a
Borrower through one or more Domestic Subsidiaries.
 
“Fixed Charge Coverage Ratio” means Cash Flow divided by Fixed Charges.
 
“Fixed Charges” means Net Interest Expense plus (a) scheduled principal payments
of Indebtedness during such period plus (b) taxes on or measured by income paid
or payable in cash during such period plus (c) Restricted Payments paid in cash
during such period (excluding dividends from Subsidiaries of a Borrower to a
Borrower or other Subsidiaries of a Borrower).
 
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
 
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
 
 
109

--------------------------------------------------------------------------------

 
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
 
“Food Security Act” means the Food Security Act, 7 U.S.C. §1631.
 
“Foreign” means, with respect to any Subsidiary of a Credit Party, that such
Subsidiary is not a US Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Greige Goods” means woven fabric that requires only finishing steps such as
dyeing.
 
“Guarantor” means any Subsidiary of ITG that is a party to the Guaranty and
Security Agreement.
 
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of the Original Closing Date, in form and substance
reasonably acceptable to the Agent and Borrowers, made by the Credit Parties in
favor of the Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.
 
“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Holdco Debt” means unsecured Indebtedness incurred by ITG or any Holding
Company of ITG that is not secured by the assets of, or guaranteed by, any
Credit Party.
 
“Holding Company” means in relation to ITG any limited liability company or
corporation in respect of which it is a Subsidiary and that owns no material
assets other than the Stock or Stock Equivalents of ITG.
 
 
110

--------------------------------------------------------------------------------

 
 
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.
 
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the Revolving Termination Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (i) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.
 
“Insolvency Proceeding” means (a) any case, action, application or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, voluntary arrangement, scheme of arrangement,
moratorium administration, liquidation, receivership, dissolution, winding-up or
relief of debtors and/or the appointment of any Person or officer in connection
therewith, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under US Federal, state
or foreign law, including the Bankruptcy Code.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet domain names, Trade Secrets and IP Licenses in any
jurisdiction.
 
 
111

--------------------------------------------------------------------------------

 
 
“Intercreditor Agreement” means that certain Third Amended and Restated
Subordination and Intercreditor Agreement dated as of the Closing Date by and
among Clearlake Capital Partners, LLC, as collateral agent on behalf of the
Subordinated Creditors (as defined therein), GE Capital, as agent for the
Lenders, and ITG, as amended, amended and restated, supplemented, modified or
replaced from time to time.
 
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the
first day of each calendar month (starting with May 1, 2011).
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
 
(a)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(b)           any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(c)           no Interest Period for the Term Loan shall extend beyond the last
scheduled payment date therefor, and no Interest Period for any Revolving Loan
shall extend beyond the Revolving Termination Date.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrowers, including, but not limited to, all merchandise, raw materials,
parts, supplies, work-in-process and finished goods intended for sale, together
with all the containers, packing, packaging, shipping and similar materials
related thereto, and including such inventory as is temporarily out of a
Borrower’s custody or possession, including inventory on the premises of others
and items in transit.
 
“Investors” shall have the meaning ascribed thereto in the Support Agreement.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
 
112

--------------------------------------------------------------------------------

 
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), granting any right, title and interest in or relating to any
Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
“Joint Ventures” means, collectively, Summit Yarn Holding I, Inc., a Delaware
corporation, Summit Yarn Holding II, Inc., a Delaware corporation, Summit Yarn
LLC, a North Carolina limited liability company, Cone Denim (Jiaxing) Limited, a
corporation organized under the laws of China, ITG – Phong Phu Limited Company,
a joint venture organized under the laws of Vietnam, Iskone Denim Pazarlama,
A.S., a joint venture formed under the laws of Turkey, and any other Person that
is not a Wholly-Owned Subsidiary and in which a Credit Party or a Subsidiary of
a Credit Party owns any Stock or Stock Equivalent and that Borrower
Representative notifies Agent as being a “Joint Venture” and Agent consents
thereto (such consent not to be unreasonably withheld).
 
“L/C Issuer” means GE Capital or a Subsidiary thereof or a Lender or other bank
or other legally authorized Person selected by or acceptable to the Agent and
ITG, in such Person’s capacity as an issuer of Letters of Credit hereunder.
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and the Agent.
 
“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which the Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by the
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(c) with respect to any
Letters of Credit.  The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by the Agent and Lenders thereupon or
pursuant thereto.
 
 
113

--------------------------------------------------------------------------------

 
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest and penalties accrued thereon or as a
result thereof), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR” means for each Interest Period, the higher of (a) the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such Interest Period, and (b) the
offered rate per annum for deposits of Dollars for an Interest Period of three
months (or six months for Interest Periods of six months) that appears on
Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such Interest Period.  If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by the Agent (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period by major financial institutions reasonably satisfactory
to the Agent in the London interbank market for such Interest Period for the
applicable principal amount on such date of determination.
 
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, charge,
assignment, charge or deposit arrangement, encumbrance, lien (statutory or
otherwise) or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), but not including
the interest of a lessor under a lease which is not a Capital Lease.
 
“Loan” means an extension of credit by a Lender to the Borrowers pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.
 
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Mexican Sale Agreement, the Noteholder Subordination Agreement
and all documents delivered to the Agent and/or any Lender in connection with
any of the foregoing.
 
“Majority Lenders” means, at any time, Lenders then holding (a) at least
fifty-one percent (51%) of the sum of the Aggregate Revolving Loan Commitments
then in effect plus the aggregate unpaid principal balance of Term Loans then
outstanding or (b) if the Aggregate Revolving Loan Commitments have been
terminated, at least fifty-one percent (51%) of the aggregate unpaid principal
amount of all Loans and Letter of Credit Obligations.
 
 
114

--------------------------------------------------------------------------------

 
 
“Majority Revolving Lenders” means, at any time, Lenders then holding (a) at
least fifty-one percent (51%) of the Aggregate Revolving Loan Commitments of all
Lenders or (b) if the Aggregate Revolving Loan Commitments have been terminated,
at least fifty-one percent (51%) of the aggregate unpaid principal amount of
Revolving Loans and Letter of Credit Obligations.
 
 “Management Agreement” means that certain Management Agreement to be entered
into and delivered to Agent between WLR and ITG, in form and substance
reasonably acceptable to Agent.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T,
U  or X of the Federal Reserve Board.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties or condition
(financial or otherwise) of the Credit Parties and the Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party to perform
in any material respect its obligations under any Loan Document; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien relating to a material portion of the Collateral granted to the Lenders or
to the Agent for the benefit of the Secured Parties under any of the Collateral
Documents.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
the US Dollar Equivalent of $1,000,000 in the aggregate.
 
“Member States of the European Union” means those states which are as of the
date hereof, and other states which shall from time to time become, member
states of the European Union.
 
“Mexican Sale Agreement” means the Receivables Sale Agreement dated as of the
Original Closing Date between Parras Cone and Denim.
 
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt  or other document
creating a Lien on real Property or any interest in real Property.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Net Interest Expense” means gross interest expense for such period paid or
required to be paid in cash (including all commissions, discounts, fees and
other charges in connection with letters of credit and similar instruments) for
the Borrowers and their Subsidiaries on a consolidated basis less the interest
income for such period.
 
 
115

--------------------------------------------------------------------------------

 
 
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of  underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person.
 
“Net Orderly Liquidation Value” means the cash proceeds of Inventory, Equipment
or real Property, as applicable, which could be obtained in an orderly
liquidation (net of all liquidation expenses, costs of sale, operating expenses
and retrieval and related costs), as determined pursuant to the most recent
Appraisal delivered to the Agent.
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs, fees and
expenses relating to such Disposition, (ii) sale, use or other transaction taxes
or income or gain taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) all money
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking, (ii) all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments, and (iii) any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the Agent has
not received a revocation in writing), to a Borrower, the Agent, any Lender, or
the L/C Issuer or has otherwise publicly announced (and the Agent has not
received notice of a public retraction) that such Lender believes it will fail
to fund payments or purchases of participations required to be funded by it
under the Loan Documents or one or more other syndicated credit facilities, (c)
failed to fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Bankruptcy Code or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, or (iii) made
a general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for clause (d), and the Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents.
 
 
116

--------------------------------------------------------------------------------

 
 
“Non-US Lender Party” means each of the Agent, each Lender, each L/C Issuer,
each SPV and each participant, in each case that is not a United States person
under and as defined in Section 7701(a)(30) of the Code.
 
“NOLV Factor” means, as of the date of the Appraisal most recently received by
the Agent, the quotient of the Net Orderly Liquidation Value divided by the net
book value (valued at the lower of cost or market) of Eligible Inventory,
Equipment or real Property, as applicable, expressed as a percentage.  The NOLV
Factor will be increased or reduced promptly upon receipt by the Agent of each
updated Appraisal.
 
“Note” means any Term Note, Revolving Note or Swing Line Note and “Notes” means
all such Notes.
 
“Notice of Borrowing” means a notice given by the Borrower Representative to the
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.
 
“Obligations” means all Loans and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, the Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or Secured Rate
Contract or with respect to Bank Products, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party or any Subsidiary of any Credit Party, the ordinary course of such
Person’s business, as conducted by any such Person consistent with past practice
and undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.
 
“Organization Documents” means, any of the following, as applicable, (a) for any
corporation, the certificate or articles of incorporation, the bylaws, any
certificate of determination or instrument relating to the rights of preferred
shareholders of such corporation, and any shareholder rights agreement, (b) for
any partnership, the partnership agreement and, if applicable, certificate of
limited partnership, (c) for any limited liability company, the operating
agreement and articles or certificate of formation and (d) any other document
setting forth the manner of election or duties of the officers, directors,
managers or other similar persons, or the designation, amount or relative
rights, limitations and preference of the Stock of a Person.
 
“Original Closing Date” means December 29, 2006.
 
 
117

--------------------------------------------------------------------------------

 
 
“Parras Cone” means Parras Cone de Mexico, S.A. de C.V, a Mexican stock limited
liability company.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Permitted Acquisition” means the Acquisition by a Borrower or any Wholly-Owned
Subsidiary of a Borrower of (i) substantially all of the assets of a Target,
which assets are located in an Eligible Country or such other countries with
Agent’s consent (which shall not be unreasonably withheld) or (ii) 100% of the
Stock and Stock Equivalents of a Target to the extent that each of the following
conditions shall have been satisfied:
 
(a)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied at the time of the funding of any such Loan;
 
(b)           the Borrowers shall have furnished to the Agent and Lenders at
least ten (10) Business Days (or such shorter period of time as the Agent may
consent (such consent not to be unreasonably withheld)) prior to the
consummation of such Acquisition (1) a description of the terms and conditions
of such Acquisition and, at the request of the Agent, such other information and
documents that the Agent may request, including, without limitation, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated, any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents to be executed or delivered in connection therewith,
(2) copies of such other agreements, instruments and other documents relating to
such Acquisition as the Agent reasonably shall request and (3) in the case of
any Acquisition in which the cash consideration paid is in excess of the US
Dollar Equivalent of $5,000,000 in the aggregate, pro forma financial statements
of ITG and its Subsidiaries after giving effect to the consummation of such
Acquisition;
 
 
118

--------------------------------------------------------------------------------

 
 
(c)           the Borrowers and their Subsidiaries (including any new
Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13;
 
(d)           such Acquisition shall have been approved by the board of
directors (or other similar body) and/or the stockholders or other equityholders
of the Target;
 
(e)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;
 
(f)           after giving effect to such Acquisition, Average Adjusted
Availability shall not be less than $30,000,000; and
 
(g)           the Target shall be in a line of business permitted by Section
5.12.
 
“Permitted Investor” means any of WLR, WLR Recovery Fund II, LP, WLR Recovery
Fund III, LP and WLR-GS MasterCo-Investments, L.P.
 
“Permitted Secured Note Payments” shall have the meaning ascribed to the term
“Permitted Subordinated Debt Payments” in the Intercreditor Agreement.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to the
Agent pursuant to the terms of any Collateral Document.
 
“Pounds Sterling” and “£” each means lawful currency of the United Kingdom.
 
“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1(a) hereto.
 
“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period for which financial statements are
available at the time of determination thereof, adjusted by verifiable expense
reductions, including excess owner compensation, if any, which are expected to
be realized, in each case calculated by the Borrowers reasonably acceptable to
the Agent.
 
“Property” means any interest in any kind of property, asset or undertaking,
whether real, personal or mixed, and whether tangible or intangible.
 
“Rate Contracts” means (i) swap agreements (as such term is defined in Section
101 of the Bankruptcy Code), (ii) any other agreements or arrangements designed
to provide protection against fluctuations in interest or currency exchange
rates and (iii) any other agreements or arrangements designed to hedge against
fluctuations in the cost of raw materials entered into in the ordinary course of
business in connection with the operation of a Person’s business.
 
 
119

--------------------------------------------------------------------------------

 
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
 
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority in any
jurisdiction, in each case applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.
 
“Reserves” means, with respect to the Borrowing Base (a) reserves established by
the Agent from time to time against Eligible Accounts and Eligible Inventory
pursuant to Exhibit 11.1(b) and (b) such other reserves against Eligible
Accounts, Eligible Inventory or Availability that the Agent may, in its
reasonable credit judgment, establish from time to time.  Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness shall be deemed to be a reasonable
exercise of the Agent’s credit judgment.
 
“Responsible Officer” means the chief executive officer or the president of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, the treasurer or the controller of a Borrower or the
Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility.
 
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans and, if
applicable, participations in Swing Loans.)
 
 
120

--------------------------------------------------------------------------------

 
 
“Revolving Note” means a promissory note of the Borrowers payable to the order
of a Lender in substantially the form of Exhibit 11.1(d) hereto, evidencing
Indebtedness of such Borrowers under the Revolving Loan Commitment of such
Lender.
 
“Revolving Termination Date” means the earlier to occur of: (a) March 30, 2015;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
 
“Secured Note Documents” means (i) the Secured Note Purchase Agreement, (ii) the
Initial Notes (as defined in the Secured Note Purchase Agreement as in effect on
the date hereof), any “PIK Notes” (as defined in the Initial Notes) and any such
notes issued in substitution for the Initial Notes pursuant to Section 14 of the
Secured Note Purchase Agreement and (iii) the Amended and Restated Pledge
Agreement dated as of April 15, 2008 made by ITG in favor of Clearlake Capital
Partners, LLC, as collateral agent on behalf of the Secured Note Purchasers.
 
 “Secured Note Indebtedness” means Subordinated Indebtedness incurred pursuant
to the Secured Note Documents subject to and in accordance with the requirements
of the Intercreditor Agreement, the aggregate outstanding principal amount of
which as of the Closing Date is equal to $123,741,838.40.
 
“Secured Note Purchase Agreement” means the Senior Subordinated Note Purchase
Agreement, dated as of June 6, 2007 (as amended by Amendment No. 1 to Note
Purchase Agreement, dated as of April 15, 2008, Amendment No. 2 to Senior
Subordinated Note Purchase Agreement, dated as of December 24, 2008, Amendment
No. 3 to Senior Subordinated Note Purchase Agreement, dated as of December 22,
2009, Amendment No. 4 to Senior Subordinated Note Purchase Agreement, dated as
of March 16, 2011, and Amendment No. 5 to Senior Subordinated Note Purchase
Agreement, dated as of March 30, 2011 and as otherwise amended, supplemented,
restated or otherwise modified from time to time in accordance with the
Intercreditor Agreement) among ITG and the Secured Note Purchasers, pursuant to
which, among other things, ITG issued and sold to the Secured Note Purchasers
those certain Initial Notes (as defined in the Secured Note Purchase Agreement
as in effect on the date hereof) in accordance with and pursuant to the terms
and provisions of the Senior Note Purchase Agreement.
 
“Secured Note Purchasers” means CCP F, L.P., WLR Recovery Fund IV, L.P., WLR
Recovery Fund III, L.P. and WLR IV Parallel ESC, L.P.
 
“Secured Party” means the Agent, each Lender, each L/C Issuer, each other
Indemnitee and each other holder of any Obligation of a Credit Party, including
each Secured Swap Provider.
 
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
 
 
121

--------------------------------------------------------------------------------

 
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date: (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is generally able to pay all liabilities of such Person as such
liabilities mature, (c) such Person does not have unreasonably small capital;
and (d) in the case of any person incorporated in England and Wales only, a
Person that is not “unable to pay its debts”.  In this context, “unable to pay
its debts” means that there are no grounds on which such Person would be deemed
unable to pay its debts (as defined in Section 123(1) of the Insolvency Act 1986
of England Wales (as amended by the Enterprise Act 2002 of England and Wales) on
the basis that the words “proved to the satisfaction of the court” are deemed
omitted from sections 123(1)(e) and 123(2) of that Act) or on which a court
would be satisfied that the value of such Person’s assets is less than the
amount of its liabilities, taking into account its contingent and prospective
liabilities (as such term would be construed for the purposes of Section 123(2)
of the Insolvency Act 1986 of England and Wales (as amended by the Enterprise
Act 2002 of England and Wales)).  The amount of contingent or unliquidated
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
be expected to become an actual or matured liability.


“Specified Receivables” means U.S. dollar denominated receivables originated by
ITG or any Subsidiary and due from VF Corporation or one of its Scheduled
Affiliates (as defined in the Specified Receivables Purchase Agreement).
 
“Specified Receivables Purchase Agreement” means that certain SCF Supplier
Receivables Purchase Agreement (U.S.), dated as of March 4, 2011, among ITG,
certain of its Subsidiaries and Bank of America, N.A., as such agreement may be
amended from time to time in a manner not adverse to the Agent and the Lenders.
 
“Specified Secured Notes” means the Initial Notes and PIK Notes held by the
Subordinated Tranche A Purchasers (as defined in the Intercreditor Agreement)
and each of their permitted successors and assigns.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Agent.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, shares, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
 
 
122

--------------------------------------------------------------------------------

 
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Indebtedness” means unsecured (other than with respect to the
Secured Note Indebtedness which may be secured to the extent otherwise permitted
hereby) Indebtedness held by Persons that are not Affiliates of the Credit
Parties subordinated in right of payment to the Obligations, which may provide
for a cap on the principal amount of the Obligations equal to $105,500,000 plus
ten percent (10%) of such amount (or $120,500,000 plus 10% of such amount if the
Revolving Loan Commitments are increased in accordance herewith) and such
Indebtedness is subject to the following terms: (a) no cross-default to the
Obligations but may be subject to cross-acceleration; (b) the sole financial
covenant, if any, is at least ten percent (10%) less restrictive than the
financial covenant set forth herein; (c) basket amount qualifications in
negative covenants and events of default are at least ten percent (10%) larger
than those contained herein; (d) the maturity date is no earlier than twelve
months after the later of the Revolving Termination Date and the final scheduled
installment payment date for the Term Loan; (e) interest payable in cash does
not exceed twelve percent (12%) per annum, payable quarterly or semi-annually;
(f) no principal amortization until the maturity thereof; (g) permanent payment
blockage in the event of a payment default with respect to the Obligations; (h)
one hundred and eighty (180) day payment blockage with respect to a covenant
default under this Agreement; (i) not more than one payment blockage period with
respect to a covenant default during any period of 360 days; (j) one hundred and
twenty (120) day standstill period for enforcement of remedies, subject to
termination upon a bankruptcy filing by a Credit Party or enforcement actions by
Agent; (k) holders of such Indebtedness may have the right to file and vote
their claims in bankruptcy, subject to the right of Agent to file proofs of
claim if the holders of such Indebtedness fail to do so in a timely manner; and
(l) any limitations on amendments to this Agreement are limited to (i) caps on
increases in the principal amount as set forth above, (ii) 200 basis point
increases in per annum interest margins (excluding any applicable default rate)
(iii) extensions of the Revolving Termination Date or final scheduled
installment payment date of the Term Loan, in either case not to exceed three
(3) years and (iv) no amendment that directly prohibits payment of such
Indebtedness.
 
“Subordinated Indebtedness Document” means all agreements and documents relating
to any Subordinated Indebtedness.
 
“Subordination Agreement” means a subordination agreement between Agent, the
Person providing the Subordinated Indebtedness or WLR Subordinated Indebtedness,
as applicable, the applicable Credit Party or Subsidiary of any Credit Party, on
terms reasonably acceptable to Agent.
 
 
123

--------------------------------------------------------------------------------

 
 
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by such Person, or
one or more of the Subsidiaries of such Person, or a combination
thereof.  Notwithstanding anything to the contrary contained herein, a
“Subsidiary” of ITG or a Credit Party shall in no event include any Subsidiary
of Denim which is a company organized under the laws of Mexico, the Joint
Ventures or Subsidiaries of a Credit Party that are not themselves Credit
Parties and that have been designated as Excluded Subsidiaries in a notice from
Borrower Representative to Agent.
 
“Supermajority Revolving Lenders” means, at any time, Lenders then holding (a)
at least seventy-five percent (75%) of the Aggregate Revolving Loan Commitments
of all Lenders or (b) if the Aggregate Revolving Loan Commitments have been
terminated, at least seventy-five percent (75%) of the aggregate unpaid
principal amount of Revolving Loans and Letter of Credit Obligations.
 
“Support Agreement” means that certain Third Amended and Restated Support
Agreement dated as of the Closing Date by and among the Investors, ITG and
Agent, as amended, supplemented, modified or replaced from time to time.
 
“Swingline Commitment” means $15,000,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as the Agent hereunder, any
Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of the Agent (or, if there is no such successor Agent, the Majority
Revolving Lenders) and the Borrowers, to act as the Swingline Lender hereunder.
 
“Swingline Note” means a promissory note of the Borrowers payable to the order
of a Lender in substantially the form of Exhibit 11.1(e) hereto, evidencing
Indebtedness of such Borrowers under the Swingline Commitment of such Lender.
 
“Target” means any Person or business unit or asset group of any other Person
acquired or proposed to be acquired in an Acquisition.
 
“Tax Affiliate” means, (a) each Credit Party and their Subsidiaries and (b) any
Affiliate of a Credit Party with which such Credit Party files or is eligible to
file consolidated, combined or unitary tax returns.
 
“Term Note” means a promissory note of the Borrowers payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrowers to such Lender resulting from the Term Loan made to the Borrowers
by such Lender or its predecessor(s).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
 
124

--------------------------------------------------------------------------------

 
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“Unfinanced Capital Expenditures” means, for purposes of calculating Cash Flow,
the aggregate of all expenditures during any measuring period for any fixed
asset or improvements or replacements, substitutions, or additions thereto that
have a useful life of more than one year and are required to be capitalized
under GAAP, less (a) the Net Proceeds from Dispositions and/or Events of Loss
which a Borrower is permitted to reinvest pursuant to subsection 1.8(c) and
which are included above; (b) to the extent included above, expenditures
financed with cash proceeds from the issuance (including capital contributions)
of Stock and Stock Equivalents; and (c) the portion of Capital Expenditures
financed under Capital Leases or other Indebtedness (Indebtedness, for this
purpose, does not include drawings under the Revolving Loan Commitment).
 
“United States” and “US” each means the United States of America.
 
“US Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency (as the context may require) can be converted in
accordance with prevailing exchange rates, as determined in accordance herewith.
 
“US Lender Party” means each of the Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is a United States person under and
as defined in Section 7701(a)(30) of the Code.
 
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 
“Withdrawal Liabilities” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
“WLR” means WL Ross & Co., LLC, a Delaware limited liability company.
 
 
125

--------------------------------------------------------------------------------

 
 
“WLR Affiliate” means any Person, other than ITG and any of ITG’s Subsidiaries
or any Person in which ITG directly or indirectly owns ten percent (10%) or more
of the outstanding equity interests, that would constitute an Affiliate
hereunder solely because such Person is controlled by WLR or any fund managed by
WLR, or because WLR or any fund managed by WLR directly or indirectly owns ten
percent (10%) or more of the outstanding equity interests of such Person.
 
“WLR Subordinated Indebtedness” means unsecured Indebtedness provided by one or
more Permitted Investors, subordinated in right of payment to the Obligations
providing no limitation on the amount of the Obligations and such Indebtedness
is subject to the following terms: (a) no cross-default to the Obligations but
may be subject to cross-acceleration; (b) no financial covenants; (c) negative
covenants will be limited to those set forth in this Agreement and will be
automatically amended or waived in lock-step with any amendment or waiver of
corresponding covenants in this Agreement; (d) the maturity date is no less than
twelve months after the later of the Revolving Termination Date or the final
scheduled installment payment date for the Term Loan; provided, that if the
later of the Revolving Termination Date or the final scheduled installment
payment date for the Term Loan is extended, such maturity date will also be
extended for a corresponding period; (e) interest on any such Indebtedness is
only paid by the issuance of payment-in-kind notes payable at maturity; (f) no
principal amortization until maturity; (g) permanent standstill until the
Obligations (including successive refinancings thereof) are paid in full; (h)
holders of such Indebtedness retain the right to file and vote their claims in
bankruptcy, subject to the right of Agent to file proofs of claims if the
holders of such Indebtedness fail to do so in a timely manner; and (i) the
holders of such Indebtedness have no rights to consent to amendments or waivers
to this Agreement of the other Loan Documents.
 
“WLR Subordinated Indebtedness Documents” means all agreements and documents
relating to any WLR Subordinated Indebtedness.
 
11.2           Other Interpretive Provisions.
 
(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.
 
(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
 
 
126

--------------------------------------------------------------------------------

 
 
(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”
 
(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”  If any provision of this Agreement or any other Loan Document
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
 
(f)           Laws.  References to any Requirement of Law are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
(g)           Interrelationship with the Original Credit Agreement.
 
(i)           This Agreement is intended to amend and restate the provisions of
the Original Credit Agreement and, except as expressly modified herein, all of
the terms and provisions of the Original Credit Agreement shall continue to
apply for the period prior to the Closing Date, including any determinations of
payment dates, interest rates, compliance with covenants and other obligations,
accuracy of representations and warranties, Events of Default or any amount that
may be payable to the Agent or the Lenders (or their assignees or replacements
hereunder).  From and after the Closing Date, all references in the Notes and
the other Loan Documents to (i) the “Credit Agreement” shall be deemed to
include references to this Agreement and (ii) the “Lenders” or a “Lender”,
“Collateral Agent” or to “Agent” shall mean such terms as defined in this
Agreement.  As to all periods occurring on or after the Closing Date, all of the
covenants set forth in the Original Credit Agreement shall be of no further
force and effect (with respect to such periods), it being understood that all
obligations of the Borrowers under the Original Credit Agreement shall be
governed by this Agreement from and after the Closing Date.
 
 
127

--------------------------------------------------------------------------------

 
 
(ii)           The Borrowers, the Agent and the Lenders acknowledge and agree
that all principal, interest, fees, costs, reimbursable expenses and
indemnification obligations accruing or arising under or in connection with the
Original Credit Agreement which remain unpaid and outstanding as of the Closing
Date shall be and remain outstanding and payable as an obligation under this
Agreement and the other Loan Documents.
 
11.3           Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP (other than with respect to FASB
Accounting Standards Codification 840 (leases), which shall be construed in
accordance with GAAP as of the Closing Date), provided that if the Borrowers
notify the Agent that the Borrowers wish to amend any covenant in Article VI to
eliminate the effect of any change in GAAP that occurs after the Closing Date on
the operation of such covenant (or if the Agent notifies the Borrowers that the
Majority Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
(i) such notice is withdrawn or (ii) such covenant is amended in a manner
satisfactory to the Borrowers, the Agent and the Majority Lenders, with the
Borrowers, the Agent and the Majority Lenders agreeing to enter into
negotiations to amend any such covenant immediately upon receipt from any party
entitled to send such notice.
 
11.4           Payments.  The Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party or any L/C Issuer.  Any
such determination or redetermination by the Agent shall be conclusive and
binding for all purposes, absent manifest error.  No determination or
redetermination by any Secured Party or any Credit Party and no other currency
conversion shall change or release any obligation of any Credit Party or of any
Secured Party (other than the Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining
after any conversion and payment of the amount as converted.  The Agent may
round up or down, and may set up appropriate mechanisms to round up or down, any
amount hereunder to nearest higher or lower amounts and may determine reasonable
de minimis payment thresholds.
 
[Balance of page intentionally left blank; signature page follows.]
 
 
128

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
BORROWERS:
            INTERNATIONAL TEXTILE GROUP, INC.     BURLINGTON INDUSTRIES LLC    
CONE JACQUARDS LLC     CONE DENIM LLC     CARLISLE FINISHING LLC     SAFETY
COMPONENTS FABRIC     TECHNOLOGIES, INC.                    
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President and
Treasurer          

 

 
NARRICOT INDUSTRIES LLC
          By: International Textile Group, Inc., its sole member            
By:
/s/Craig J. Hart      Name: Craig J. Hart     Title:   Vice President and
Treasurer                     Address for notices:           804 Green Valley  
  Greensboro, North Carolina  27408     Attention:   General Counsel    
Facsimile: (336) 379-6972           Address for wire transfers:     Bank: Bank
of America, NA     Account Name: International Textile Group, Inc     ABA #:
026009593     Account #: 3752206418  

 
Signature Page of Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the following parties hereto have caused this Agreement in
their capacity as Credit Parties and not as Borrowers to be duly executed and
delivered by their duly authorized officers as of the day and year first above
written.
 

 
OTHER CREDIT PARTIES:
           
APPAREL FABRICS PROPERTIES, INC.
   
BURLINGTON INDUSTRIES V, LLC
   
CONE ADMINISTRATIVE AND SALES LLC
   
CONE INTERNATIONAL HOLDINGS II, INC.
   
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
   
BURLINGTON WORLDWIDE INC.
    CONE DENIM WHITE OAK LLC     CONE INTERNATIONAL HOLDINGS, INC.     CONE
ACQUISITION LLC     WLR CONE MILLS IP, INC.                    
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President and
Treasurer          

 

 
VALENTEC WELLS, LLC
    By: International Textile Group, Inc., its sole member                  
By:
/s/Craig J. Hart      Name: Craig J. Hart     Title:   Vice President and
Treasurer  



Signature Page of Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
GENERAL ELECTRIC CAPITAL CORPORATION, as the Agent, L/C Issuer, Swingline Lender
and as a Lender
                   
By:
/s/Donald J. Cavanagh     Title:  Its Duly Authorized Signatory            
Address for Notices:           General Electric Capital Corporation     10
Riverview Drive     Danbury, CT  06810     Attn:  International Textiles Group,
Account Officer     Facsimile:  (203) 749-4307           With a copy to:        
  General Electric Capital Corporation     10 Riverview Drive     Danbury,
CT  06810     Attn:  General Counsel-Corporate Lending     Facsimile: (203)
749-4562           Address for payments:           Payment To: Deutsche Bank
Trust Company Americas     Account Name: GECC CFS CIF Collection A/C     ABA
Number: 021-001-033     Account Number: 50-279-513     Reference: CFN #
8683/ITG-SCI  

 
Signature Page of Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written
 

 
TD BANK, N.A., as a Lender
                   
By:
/s/Kevin Marchutti     Name:  Kevin Marchutti     Title:  Vice President        
     Address for Notices:                              Attn:         Fax:      
 Email:                Lending office:                              Attn:       
   Fax:         Email:    



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written
 

 
BANK OF AMERICA, N.A., as a Lender
                   
By:
/s/John Yankauskas     Name: John Yankauskas     Title:  Senior Vice President  
           Address for Notices:                              Attn:         Fax:
       Email:                Lending office:                            
 Attn:           Fax:         Email:    

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a)
Term Loan Commitments


Lender
Term Loan
Commitments
Commitment
Percentage
 
General Electric Capital Corporation
$7,869,668.24
38.39%
 
TD Bank, N.A.
$6,800,947.87
33.18%
 
Bank of America, N.A.
$5,829,383.89
28.43%
 
Total
 
$20,500,000.00
 
100%



 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(b)
Revolving Loan Commitments



 
 
Lender
 
Revolving Loan Commitments
 
Commitment Percentage
 
General Electric Capital Corporation
$32,630,331.76
38.39%
 
TD Bank, N.A.
$28,199,052.13
33.18%
 
Bank of America, N.A.
$24,170,616.11
28.43%
 
Total
 
$85,000,000.00
 
100%

 
Note: all amounts in this schedule are reflective of all Assignments of
Revolving Loan Commitments between General Electric Capital Corporation and TD
Bank, N.A. on the Closing Date.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.8(a)
Scheduled Term Loan Payments


Date of Payment
Amount of Term Loan Payment
May 1, 2011
$542,000
June 1, 2011
$542,000
July 1, 2011
$542,000
August 1, 2011
$542,000
September 1, 2011
$542,000
October 1, 2011
$542,000
November 1, 2011
$542,000
December 1, 2011
$542,000
January 1, 2012
$542,000
February 1, 2012
$542,000
March 1, 2012
$542,000
April 1, 2012
$542,000
The first day of each month thereafter occurring prior to March 30, 2015
$292,000
March 30, 2015
Entire remaining principal balance of the Term Loan



 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(c)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF LETTER OF CREDIT REQUEST
 
[NAME OF L/C ISSUER], as L/C Issuer
 
under the Credit Agreement referred to below
 
Attention:
 
_________ __, 20__
 
Re:           International Textile Group, Inc. (the “Borrower Representative”)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
________, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower Representative, the other Borrowers, the other Credit Parties
party thereto, the Lenders and L/C Issuers party thereto and General Electric
Capital Corporation, as administrative agent for the Lenders and L/C
Issuers.  Capitalized terms used herein without definition are used as defined
in the Credit Agreement.
 
The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section 1.1(c) of the Credit Agreement, of its
request for your Issuance of a Letter of Credit, in the form attached hereto,
for the benefit of [Name of Beneficiary], in the amount of $________, to be
issued on ________, ____ (the “Issue Date”) with an expiration date of
_________, ____.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:
 
the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;
 
11.5           no Default or Event of Default has occurred and is continuing;
 
11.6           the aggregate outstanding amount of Revolving Loans does not
exceed the Maximum Revolving Loan Balance; and
 
11.7           the Letter of Credit Obligations for all Letters of Credit do not
exceed the US Dollar Equivalent of $17,500,000.
 
[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED ________, _____]
 
 

--------------------------------------------------------------------------------

 
 
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
/s/      Name:       Title:            

 
[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED ________, _____]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(d)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Form of SwingLine Request




GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below
[500 West Monroe Street
Chicago, Illinois 60661]
Attn:           Portfolio Manager – International Textile Group
_________ __, ____
 
Re:           International Textile Group, Inc. (the “Borrower Representative”)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
________, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower Representative, the other Borrowers, and each other “Credit
Party” that is a party thereto, the Lenders, L/C Issuers party thereto and
General Electric Capital Corporation, as agent for the Lenders.  Capitalized
terms used herein but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement.
 
The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice pursuant to Section 1.1(d) of the Credit Agreement that it
requests Swing Loans under the Credit Agreement (the “Proposed Advance”) and, in
connection therewith, sets for the following information:
 
A.           The date of the Proposed Advance is __________, ____ (the “Funding
Date”).
 
B.           The aggregate principal amount of Proposed Advance is $_________.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:
 
the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of such Funding Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such date;
 
 
 

--------------------------------------------------------------------------------

 
 
the aggregate principal amount of all Revolving Loans does not exceed the
Maximum Revolving Loan Balance; and
 
(i)           no Default or Event of Default is continuing.
 
Sincerely,
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.6
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent under the Credit Agreement referred to below
 
_________ __, ____
 
Attention:
 
Re:           International Textile Group, Inc. (the “Borrowers”)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
________, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower Representative, the other Borrowers, the other Credit Parties
party thereto, the Lenders and L/C Issuers party thereto and General Electric
Capital Corporation, as administrative agent for the Lenders and L/C
Issuers.  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.
 
The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.6 of the Credit Agreement of its
request for the following:
 
a continuation, on ________, ____, as LIBOR Rate Loans having an Interest Period
of ___ months of Revolving Loans in an aggregate outstanding principal amount of
$____________ having an Interest Period ending on the proposed date for such
continuation;
 
11.8           a conversion, on ________, ____, to LIBOR Rate Loans having an
Interest Period of ___ months of Revolving Loans in an aggregate outstanding
principal amount of $_________; and1
 
11.9           a conversion, on ________, ____, to Base Rate Loans, of Revolving
Loans in an aggregate outstanding principal amount of $_________.
 



--------------------------------------------------------------------------------

 
1   Cannot be used until the date that is fifteen days after the Closing Date.
In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.
 
 
1

--------------------------------------------------------------------------------

 
 
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
/s/      Name:       Title:            

 
[SIGNATURE PAGE TO NOTICE OF CONVERSION/CONTINUATION DATE _____, ____]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
[See Attached]
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.2(b)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
Date: _______________, 201_
 
This Compliance Certificate (this “Certificate”) is given by International
Textile Group, Inc., a Delaware corporation  (the “Borrower Representative”),
pursuant to subsection 4.2(b) of that certain Amended and Restated Credit
Agreement dated as of March [__], 2011 among the Borrower Representative, the
other Borrowers, the other Credit Parties party thereto, General Electric
Capital Corporation, as administrative agent (in such capacity, “Agent”), as L/C
Issuer and as a Lender, and the additional Lenders party thereto (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
 
The officer executing this Certificate is a Responsible Officer of the Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of Borrowers.  By executing this Certificate, such officer
hereby certifies to Agent, Lenders and L/C Issuer, on behalf of Borrowers, that:
 
(a)           the financial statements delivered with this Certificate in
accordance with subsection 4.1(a) and/or 4.1(b) of the Credit Agreement are
correct and complete and fairly present, in all material respects, in accordance
with GAAP the financial position and the results of operations of Borrower
Representative and its Subsidiaries as of the dates of and for the periods
covered by such financial statements (subject, in the case of interim financial
statements, to normal year-end adjustments and the absence of footnote
disclosure);
 
(b)           to the best of such officer’s knowledge, each Credit Party and
each of their Subsidiaries, during the period covered by such financial
statements, has observed and performed all of their respective covenants and
other agreements in the Credit Agreement and the other Loan Documents to be
observed, performed or satisfied by them, and such officer had not obtained
knowledge of any Default or Event of Default;
 
(c)           Exhibit A hereto is a correct calculation of the Fixed Charged
Coverage Ratio;
 
(d)           since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:
 
(i)           changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ____________________________________;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           acquired the assets of, or merged or consolidated with or into,
any Person, except as follows:
_________________________________________________; or
 
(iii)           changed its address or otherwise relocated, acquired fee simple
title to any real property or entered into any real property leases, except as
follows: ____________________ _______________________________.
 
IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to be
executed by one of its Responsible Officers this _____ day of _______________,
201_.
 
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
/s/      Name:       Title:            

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[See Attached]
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(a)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between
___________ (the “Assignor”) and ___________ (the “Assignee”).
 
The parties hereto hereby agree as follows:
 
Borrowers:
 
International Textile Group, Inc., a Delaware corporation (f/k/a Safety
Components International, Inc.) (“ITG”), Burlington Industries LLC, a Delaware
limited liability company (“Burlington”), Carlisle Finishing LLC, a Delaware
limited liability company (“Carlisle”), Cone Denim LLC, a Delaware limited
liability company (“Denim”), Cone Jacquards LLC, a Delaware limited liability
company (“Jacquards”), Safety Components Fabric Technologies, Inc., a Delaware
corporation (“SCFTI”), and Narricot Industries LLC, a Delaware limited liability
company (“Narricot”) (ITG, Burlington, Carlisle, Denim, Jacquards, SCFTI and
Narricot, collectively, the “Borrowers”)
 
Agent:
 
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, the “Agent”)
Credit Agreement:
 
Amended and Restated Credit Agreement, dated as of March ___, 2011 among the
Borrowers, ITG, as Borrower Representative, the other Credit Parties party
thereto, the Lenders and L/C Issuers party thereto and the Agent (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement)
[Trade Date:
 
_________, ____]1
Effective Date:
 
_________, ____2




--------------------------------------------------------------------------------

 
1           Insert for informational purposes only if needed to determine other
arrangements between the assignor andthe assignee.
 
2                To be filled out by Agent upon entry in the Register.
 
 
1

--------------------------------------------------------------------------------

 


Loan/
Commitment Assigned4
 
Aggregate amount of Commitments or principal amount of Loans for all Lenders5
 
Aggregate amount of Commitments5 or principal amount of Loans Assigned6
 
Percentage Assigned7
 
 
$_________
$_________
__.____%
 
$_________
$_________
__.____%
 
$_________
$_________
__.____%



Section 1.                      Assignment.  Assignor hereby sells and assigns
to Assignee, and  Assignee hereby purchases and assumes from Assignor,
Assignor’s rights and obligations in its capacity as Lender under the Credit
Agreement (including Liabilities owing to or by  Assignor thereunder) and the
other Loan Documents, in each case to the extent related to the amounts
identified above (the “Assigned Interest”).
 
Section 2.                      Representations, Warranties and Covenants of
Assignors.  Assignor (a) represents and warrants to Assignee and the Agent that
(i) it has full power and authority, and has taken all actions necessary for it,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.
 

--------------------------------------------------------------------------------

 
4           Fill in the appropriate defined term for the type of Loan and/or
Commitment under the Credit Agreement that are being assigned under this
Assignment.
 
 
5In the case of the Revolving Loan Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letter of Credit
Obligations and Swing Loans.
 
6Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.
 
7Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the Facility.  This percentage is set forth for
informational purposes only and is not intended to be binding.  The assignments
are based on the amounts assigned not on the percentages listed in this column.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.                      Representations, Warranties and Covenants of
Assignees.  Assignee (a) represents and warrants to Assignor and the Agent that
(i) it has full power and authority, and has taken all actions necessary for
Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is [not] an Affiliate or an Approved
Fund of _______, a Lender and (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either  Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (b) appoints and authorizes the Agent to take
such action as administrative agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender, (d) confirms it
has received such documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan Document independently and without reliance upon Agent, any L/C
Issuer, any Lender or any other Indemnitee and based on such documents and
information as it shall deem appropriate at the time, (e) acknowledges and
agrees that, as a Lender, it may receive material non-public information and
confidential information concerning the Credit Parties and their Affiliates and
their Stock and agrees to use such information in accordance with Section 9.10
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Agent an assignment fee in
the amount of $3,500 to the extent such fee is required to be paid under
Section 9.9 of the Credit Agreement and (h) to the extent required pursuant to
Section 10.1(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.
 
Section 4.                      Determination of Effective Date;
Register.  Following the due execution and delivery of this Assignment by
Assignor, Assignee and, to the extent required by Section 9.9 of the Credit
Agreement, the Borrowers, this Assignment (including its attachments) will be
delivered to the Agent for its acceptance and recording in the Register.  The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by the Agent and (ii) the recording of
this Assignment in the Register.  The Agent shall insert the Effective Date when
known in the space provided therefor at the beginning of this Assignment.
 
Section 5.                      Effect.  As of the Effective Date, (a) Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
 
Section 6.                      Distribution of Payments.  On and after the
Effective Date, the Agent shall make all payments under the Loan Documents in
respect of each Assigned Interest (a) in the case of amounts accrued to but
excluding the Effective Date, to Assignor and (b) otherwise, to Assignee.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 7.                      Miscellaneous.  (a) The parties hereto, to the
extent permitted by law, waive all right to trial by jury in any action, suit,
or proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby.  This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.
 
(b)           On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, the Agent and their
Related Persons and their successors and assigns.
 
(c)           This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.
 
(d)           This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(e)           Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
 

 
[NAME OF ASSIGNOR]
    as Assignor             By:       Name:       Title:               [NAME OF
ASSIGNEE]     as Assignee            By:       Name:       Title:              
      Lending Office for LIBOR Rate Loans:           [Insert Address (including
contact name, fax number and e-mail address)]           Lending Office (and
address for notices)                    for any other purpose:           [Insert
Address (including contact name, fax number and e-mail address)]  



[SIGNATURE PAGE FOR ASSIGNMENT FOR INTERNATIONAL TEXTILE GROUP, INC.'S CREDIT
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED and AGREED
this __ day of ______ _____:
 

 
GENERAL ELECTRIC CAPITAL CORPORATION
    as Agent              By:         Name:       Title:            
[INTERNATIONAL TEXTILE GROUP, INC.,     as the Borrower Representative]7        
     By:         Name:       Title:                            




--------------------------------------------------------------------------------

 
7           Include only if required pursuant to Section 9.9 of the Credit
Agreement.
 
[SIGNATURE PAGE FOR ASSIGNMENT FOR INTERNATION TEXTILE GROUP, INC.'S CREDIT
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(b)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF BORROWING BASE CERTIFICATE
INTERNATIONAL TEXTILE GROUP, INC.
Date:  _________________, 200___


This Borrowing Base Certificate (this “Certificate”) is given by International
Textile Group, Inc., a Delaware corporation (the “Borrower Representative”),
pursuant to subsection 4.2(d) of that certain Amended and Restated Credit
Agreement dated as of March[__], 2011 among Borrowers, the other Credit Parties
party thereto, General Electric Capital Corporation, as administrative agent (in
such capacity, “Agent”), as L/C Issuer and as a Lender, and the additional
Lenders party thereto (as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
 
The officer executing this Certificate is a Responsible Officer of the Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of Borrowers.  By executing this Certificate, such officer
hereby certifies to Agent, Lenders and L/C Issuer, on behalf of Borrowers, that:
 
(a)      Attached as Exhibit A is a schedule of the Borrowing Base of Borrowers
and their Subsidiaries as of the above date and the calculations made with
respect thereto;
 
 
(b)
based on such schedule, the Borrowing Base as of the above date is:

 
$_____________________
 
IN WITNESS WHEREOF, the Borrower Representative has caused this Certificate to
be executed by one of its Responsible Officers this _____ day of
________________, 200___.
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
        Name:        Title:           

 
[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE DATED _____, ____]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO EXHIBIT 11.1(b)
BORROWING BASE CERTIFICATE


[Please see attached.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(c)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent under the Credit Agreement referred to below
 
_______________ __, ____
 
Attention:
 
Re:
International Textile Group, Inc., a Delaware corporation (“ITG”), Burlington
Industries LLC, a Delaware limited liability company (“Burlington”), Carlisle
Finishing LLC, a Delaware limited liability company (“Carlisle”), Cone Denim
LLC, a Delaware limited liability company (“Denim”), Cone Jacquards LLC, a
Delaware limited liability company (“Jacquards”), Safety Components Fabric
Technologies, Inc., a Delaware corporation (“SCFTI”), and Narricot Industries
LLC, a Delaware limited liability company (“Narricot”) (ITG, Burlington,
Carlisle, Denim, Jacquards, SCFTI and Narricot, collectively, the “Borrowers”)





Reference is made to the Amended and Restated Credit Agreement, dated as of
________, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers referenced therein, ITG, as Borrower Representative, the
other Credit Parties, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent for such Lenders and L/C
Issuers.  Capitalized terms used herein without definition are used as defined
in the Credit Agreement.
 
The Borrower Representative, on behalf of the Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing”) under the Credit Agreement
and, in that connection, sets forth the following information:
 
The date of the Proposed Borrowing is __________, ____ (the “Funding Date”).
 
ARTICLE XII - The aggregate principal amount of requested Revolving Loans is
$_________, of which $________ consists of Base Rate Loans and $________
consists of LIBOR Rate Loans having an initial Interest Period of
______  months.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
 
 
 

--------------------------------------------------------------------------------

 
 
12.1           the representations and warranties set forth in Article III of
the Credit Agreement and elsewhere in the Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein), except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such date;
 
12.2           no Default or Event of Default has occurred and is continuing;
and
 
12.3           the aggregate outstanding amount of Revolving Loans does not
exceed the Maximum Revolving Loan Balance.
 

 
INTERNATIONAL TEXTILE GROUP, INC., as the Borrower Representative
           
By:
        Name:        Title:           

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(d)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF [AMENDED AND RESTATED] REVOLVING LOAN NOTE
 


Lender:  [NAME OF LENDER] New York, New York
Principal Amount:  $_______ ___________, 20__


FOR VALUE RECEIVED, the Borrowers set forth on the signature pages hereto
(together, the “Borrowers”), hereby promise to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of all Revolving Loans (as defined
in the Credit Agreement referred to below) of the Lender to the Borrowers,
payable at such times and in such amounts in accordance with the Credit
Agreement.


The Borrowers promise to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates in accordance with the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrowers.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of March __, 2011 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, International Textile Group, Inc., as Borrower Representative, the
other Credit Parties party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent for
the Lenders and L/C Issuers.  Capitalized terms used herein without definition
are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial),
9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[This Note is issued in full substitution for and replacement of, but not in
payment of, the Note of the Borrowers dated [_______], payable to the order of
the Lender in the original principal amount of $[______].]
 
[SIGNATURE PAGES FOLLOW]
 
[$_____] REVOLVING LOAN NOTE OF INTERNATIONAL TEXTILE GROUP INC.'S FOR THE
BENEFIT OF [NAMED LENDER]
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

 
[NAME OF BORROWERS]
           
By:
       Name:         Title:                By:        Name:         Title:     
       



[$_____] REVOLVING LOAN NOTE OF INTERNATIONAL TEXTILE GROUP INC.'S FOR THE
BENEFIT OF [NAMED LENDER]
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(e)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF [AMENDED AND RESTATED] SWINGLINE NOTE
 
 New York, New York
Swingline Lender:  General Electric Capital Corporation
Principal Amount:  $_______ ___________, 20__


FOR VALUE RECEIVED, the Borrowers set forth on the signature pages hereto
(together, the “Borrowers”), hereby promise to pay to the order of the Swingline
Lender set forth above (the “Swingline Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of all Swingline Loans
(as defined in the Credit Agreement referred to below) of the Swingline Lender
to the Borrowers, payable at such times and in such amounts in accordance with
the Credit Agreement.


The Borrowers promise to pay interest on the unpaid principal amount of the
Swingline Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates in accordance with the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrowers.


Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of March __, 2011 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, International Textile Group, Inc., as Borrower Representative, the
other Credit Parties party thereto, the Lenders, the L/C Issuer, the Swingline
Lender and General Electric Capital Corporation, as administrative agent for the
Lenders and L/C Issuer.  Capitalized terms used herein without definition are
used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Swing
Line Loans by the Swingline Lender to the Borrowers in an aggregate amount not
to exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Swingline Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial),
9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[This Note is issued in full substitution for and replacement of, but not in
payment of, the Note of the Borrowers dated [_______], payable to the order of
the Lender in the original principal amount of $[______].]
 
[Remainder of page intentionally left blank;
signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

 
[NAME OF BORROWERS]
           
By:
       Name:         Title:                By:        Name:         Title:     
       

 
 
1

--------------------------------------------------------------------------------

 


EXHIBIT 11.1(f)
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
FORM OF TERM NOTE
 
New York, New York
Lender:  [NAME OF LENDER]
Principal Amount:  $_______ ___________, 20__


FOR VALUE RECEIVED, the Borrowers set forth on the signature pages hereto
(together, the “Borrowers”), hereby jointly and severally promise to pay to the
Lender set forth above (the “Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of Term Loan (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times and in such amounts as are specified in the Credit Agreement.
 
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of Term Loan from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement.  Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of March __, 2011 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, International Textile Group, Inc., as Borrower Representative, the
other Credit Parties party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent for
the Lenders and L/C Issuers.  Capitalized terms used herein without definition
are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Term
Loan by the Lender to the Borrowers in an aggregate amount not to exceed at any
time outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such Term Loan being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[SIGNATURE PAGES FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

 
[NAME OF BORROWERS]
           
By:
       Name:         Title:                By:        Name:         Title:     
       

 
 
Signature Page of Amended and Restated Credit Agreement